Exhibit 10.1

--------------------------------------------------------------------------------

$50,000,000

CREDIT AGREEMENT

among

BRADLEY PHARMACEUTICALS, INC.,
as Borrower,

and

CERTAIN SUBSIDIARIES OF THE BORROWER,
as Guarantors,

THE LENDERS PARTIES HERETO,

and

WACHOVIA BANK, NATIONAL ASSOCIATION,
as Administrative Agent

Dated as of August 10, 2004

WACHOVIA CAPITAL MARKETS, LLC,
as Sole Lead Arranger and Book Manager

--------------------------------------------------------------------------------

 

   

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS

Page

--------------------------------------------------------------------------------

ARTICLE I DEFINITIONS     1       Section 1.1   Defined Terms   1       Section
1.2   Other Definitional Provisions   25       Section 1.3   Accounting Terms  
26       Section 1.4   Time References   26   ARTICLE II THE LOANS; AMOUNT AND
TERMS     26       Section 2.1   Revolving Loans   26       Section 2.2  
[Reserved]   28       Section 2.3   Letter of Credit Subfacility   28      
Section 2.4   Swingline Loan Subfacility   32       Section 2.5   [Reserved]  
34       Section 2.6   Fees   34       Section 2.7   Commitment Reductions   34
      Section 2.8   Prepayments   35       Section 2.9   Lending Offices   37  
    Section 2.10   Default Rate   37       Section 2.11   Conversion Options  
37       Section 2.12   Computation of Interest and Fees   38       Section 2.13
  Pro Rata Treatment and Payments   39       Section 2.14   Non-Receipt of Funds
by the Administrative Agent   41       Section 2.15   Inability to Determine
Interest Rate   42       Section 2.16   Illegality   43       Section 2.17  
Requirements of Law   43       Section 2.18   Indemnity   44       Section 2.19
  Taxes   45       Section 2.20   Indemnification; Nature of Issuing Lender’s
Duties   47   ARTICLE III REPRESENTATIONS AND WARRANTIES     48       Section
3.1   Financial Condition   48       Section 3.2   No Change   49       Section
3.3   Corporate Existence; Compliance with Law   49       Section 3.4  
Corporate Power; Authorization; Enforceable Obligations   50       Section 3.5  
No Legal Bar; No Default   51       Section 3.6   No Material Litigation   51  
    Section 3.7   Investment Company Act   51       Section 3.8   Margin
Regulations   51       Section 3.9   ERISA   52       Section 3.10  
Environmental Matters   52       Section 3.11   Use of Proceeds   53      
Section 3.12   Subsidiaries   53       Section 3.13   Ownership   54      
Section 3.14   Indebtedness   54       Section 3.15   Taxes   54       Section
3.16   Intellectual Property   54  

 

  i 

--------------------------------------------------------------------------------

      



    Section 3.17   Solvency   55       Section 3.18   Investments   55      
Section 3.19   Location of Collateral   55       Section 3.20   Brokers’ Fees  
55       Section 3.21   Labor Matters   56       Section 3.22   Security
Documents   56       Section 3.23   Accuracy and Completeness of Information  
56       Section 3.24   Fraud and Abuse   56       Section 3.25   Licensing and
Accreditation   57       Section 3.26   Other Regulatory Protection   57      
Section 3.27   Material Contracts   57       Section 3.28   Insurance   58      
Section 3.29   Reimbursement from Third Party Payors   58       Section 3.30  
Other Agreements   58       Section 3.31   Classification as Senior Indebtedness
  58   ARTICLE IV CONDITIONS PRECEDENT     59       Section 4.1   Conditions to
Closing Date and Initial Extensions of Credit   59       Section 4.2  
Conditions to All Extensions of Credit   64   ARTICLE V AFFIRMATIVE COVENANTS  
  65       Section 5.1   Financial Statements   65       Section 5.2  
Certificates; Other Information   67       Section 5.3   Payment of Obligations
  67       Section 5.4   Conduct of Business and Maintenance of Existence   68  
    Section 5.5   Maintenance of Property; Insurance   68       Section 5.6  
Inspection of Property; Books and Records; Discussions   69       Section 5.7  
Notices   69       Section 5.8   Environmental Laws   70       Section 5.9  
Financial Covenants   71       Section 5.10   Additional Guarantors   72      
Section 5.11   Compliance with Law   72       Section 5.12   Pledged Assets   73
      Section 5.13   Post-Closing Covenants   73   ARTICLE VI NEGATIVE
COVENANTS     74       Section 6.1   Indebtedness   74       Section 6.2   Liens
  75       Section 6.3   Nature of Business   75       Section 6.4  
Consolidation, Merger, Sale or Purchase of Assets, etc   75       Section 6.5  
Advances, Investments and Loans   76       Section 6.6   Transactions with
Affiliates   76       Section 6.7   Ownership of Subsidiaries; Restrictions   76
      Section 6.8   Fiscal Year; Organizational Documents; Material Contracts  
77       Section 6.9   Limitation on Restricted Actions   77       Section 6.10
  Restricted Payments   77       Section 6.11   Sale Leasebacks   78      
Section 6.12   No Further Negative Pledges   78       Section 6.13   Operating
Lease Obligations   78  

 

  ii 

--------------------------------------------------------------------------------

   



ARTICLE VII EVENTS OF DEFAULT       78       Section 7.1   Events of Default  
78       Section 7.2   Acceleration; Remedies   81   ARTICLE VIII THE AGENT    
  82       Section 8.1   Appointment   82       Section 8.2   Delegation of
Duties   82       Section 8.3   Exculpatory Provisions   82       Section 8.4  
Reliance by Administrative Agent   83       Section 8.5   Notice of Default   83
      Section 8.6   Non-Reliance on Administrative Agent and Other Lenders   84
      Section 8.7   Indemnification   84       Section 8.8   The Administrative
Agent in Its Individual Capacity   85       Section 8.9   Successor
Administrative Agent   85       Section 8.10   Other Agents   86   ARTICLE IX
MISCELLANEOUS       86       Section 9.1   Amendments, Waivers and Release of
Collateral   86       Section 9.2   Notices   88       Section 9.3   No Waiver;
Cumulative Remedies   89       Section 9.4   Survival of Representations and
Warranties   89       Section 9.5   Payment of Expenses and Taxes   89      
Section 9.6   Successors and Assigns; Participations; Purchasing Lenders   90  
    Section 9.7   Adjustments; Set-off   93       Section 9.8   Table of
Contents and Section Headings   94       Section 9.9   Counterparts   94      
Section 9.10   Effectiveness   95       Section 9.11   Severability   95      
Section 9.12   Integration   95       Section 9.13   Governing Law   95      
Section 9.14   Consent to Jurisdiction and Service of Process   95       Section
9.15   Arbitration   96       Section 9.16   Confidentiality   97       Section
9.17   Acknowledgments   98       Section 9.18   Waivers of Jury Trial; Waiver
of Consequential Damages   98   ARTICLE X GUARANTY       99       Section 10.1  
The Guaranty   99       Section 10.2   Bankruptcy   99       Section 10.3  
Nature of Liability   100       Section 10.4   Independent Obligation   100    
  Section 10.5   Authorization   100       Section 10.6   Reliance   101      
Section 10.7   Waiver   101       Section 10.8   Limitation on Enforcement   102
      Section 10.9   Confirmation of Payment   102  

 

  iii 

--------------------------------------------------------------------------------

 

Schedules

Schedule 1.1-1   Account Designation Letter   Schedule 1.1-2   Permitted
Investments   Schedule 1.1-3   Permitted Liens   Schedule 1.1-4   Consolidated
EBITDA   Schedule 2.1(a)   Schedule of Lenders and Commitments   Schedule
2.1(b)(i)   Form of Notice of Borrowing   Schedule 2.1(e)   Form of Revolving
Note   Schedule 2.4(d)   Form of Swingline Note   Schedule 2.11   Form of Notice
of Conversion/Extension   Schedule 2.19   Tax Exempt Certificate   Schedule 3.12
  Subsidiaries   Schedule 3.16   Intellectual Property   Schedule 3.19(a)  
Location of Real Property   Schedule 3.19(b)   Location of Collateral   Schedule
3.19(c)   Chief Executive Offices   Schedule 3.21   Labor Matters   Schedule
3.27   Material Contracts   Schedule 3.28   Insurance   Schedule 4.1-1   Form of
Secretary’s Certificate   Schedule 4.1-2   Litigation   Schedule 4.1-3   Form of
Solvency Certificate   Schedule 4.1-4   Mortgaged Properties   Schedule 5.10  
Form of Joinder Agreement   Schedule 6.1(b)   Indebtedness   Schedule 9.2  
Lenders’ Lending Offices   Schedule 9.6(c)   Form of Commitment Transfer
Supplement  

 

  iv 

--------------------------------------------------------------------------------

 

        CREDIT AGREEMENT, dated as of August 10, 2004, among BRADLEY
PHARMACEUTICALS, INC., a Delaware corporation (the “Borrower”), those Domestic
Subsidiaries of the Borrower identified as a “Guarantor” on the signature pages
hereto and such other Domestic Subsidiaries of the Borrower as may from time to
time become a party hereto (each a “Guarantor” and, collectively, the
“Guarantors”), the several banks and other financial institutions as may from
time to time become parties to this Agreement (collectively, the “Lenders”; and
individually, a “Lender”), and WACHOVIA BANK, NATIONAL ASSOCIATION, a national
banking association, as administrative agent for the Lenders hereunder (in such
capacity, the “Administrative Agent”).


W I T N E S S E T H:

        WHEREAS, the Borrower has requested that the Lenders make loans and
other financial accommodations to the Borrower in the amount of up to
$50,000,000, as more particularly described herein; and

        WHEREAS, the Lenders have agreed to make such loans and other financial
accommodations to the Borrower on the terms and conditions contained herein.

        NOW, THEREFORE, in consideration of the premises and the mutual
covenants contained herein, the parties hereto hereby agree as follows:


ARTICLE I


DEFINITIONS

        Section 1.1 Defined Terms.

        As used in this Agreement, terms defined in the preamble to this
Agreement have the meanings therein indicated, and the following terms have the
following meanings:

        “ABR Default Rate” shall mean the Alternate Base Rate plus the
Applicable Percentage with respect to Alternate Base Rate Loans plus 2%.

        “Account Designation Letter” shall mean the Notice of Account
Designation Letter dated the Closing Date from the Borrower to the
Administrative Agent substantially in the form attached hereto as Schedule
1.1-1.

        “Acquired Company” shall mean Bioglan Pharmaceuticals, Inc., a Delaware
corporation.

        “Acquisition” shall mean the purchase of the property and assets of the
Acquired Company by the Borrower.

 

  1 

--------------------------------------------------------------------------------

 

        “Acquisition Documents” shall mean that certain Asset Purchase Agreement
by and among Quintiles Transnational Corp., Quintiles Bermuda Ltd., Quintiles
Ireland Limited, Bioglan Pharmaceuticals Company and the Borrower dated June 8,
2004 and all other agreements and documents executed in connection with the
Acquisition.

        “Additional Credit Party” shall mean each Person that becomes a
Guarantor by execution of a Joinder Agreement in accordance with Section 5.10.

        “Administrative Agent” shall have the meaning set forth in the first
paragraph of this Agreement and any successors in such capacity.

        “Affiliate” shall mean as to any Person, any other Person (excluding any
Subsidiary) which, directly or indirectly, is in control of, is controlled by,
or is under common control with, such Person. For purposes of this definition, a
Person shall be deemed to be “controlled by” a Person if such Person possesses,
directly or indirectly, power either (a) to vote 10% or more of the securities
having ordinary voting power for the election of directors of such Person or (b)
to direct or cause the direction of the management and policies of such Person
whether by contract or otherwise.

        “Agreement” or “Credit Agreement” shall mean this Credit Agreement, as
amended, modified or supplemented from time to time in accordance with its
terms.

        “Alternate Base Rate” shall mean, for any day, a rate per annum equal to
the greater of (a) the Prime Rate in effect on such day and (b) the Federal
Funds Effective Rate in effect on such day plus 1/2 of 1%. For purposes hereof:
“Prime Rate” shall mean, at any time, the rate of interest per annum publicly
announced from time to time by Wachovia at its principal office in Charlotte,
North Carolina as its prime rate. Each change in the Prime Rate shall be
effective as of the opening of business on the day such change in the Prime Rate
occurs. The parties hereto acknowledge that the rate announced publicly by
Wachovia as its Prime Rate is an index or base rate and shall not necessarily be
its lowest or best rate charged to its customers or other banks; and “Federal
Funds Effective Rate” shall mean, for any day, the weighted average of the rates
on overnight federal funds transactions with members of the Federal Reserve
System arranged by federal funds brokers, as published on the next succeeding
Business Day by the Federal Reserve Bank of New York, or, if such rate is not so
published on the next succeeding Business Day, the average of the quotations for
the day of such transactions received by the Administrative Agent from three
federal funds brokers of recognized standing selected by it. If for any reason
the Administrative Agent shall have determined (which determination shall be
conclusive in the absence of manifest error) that it is unable to ascertain the
Federal Funds Effective Rate, for any reason, including the inability or failure
of the Administrative Agent to obtain sufficient quotations in accordance with
the terms thereof, the Alternate Base Rate shall be determined without regard to
clause (b) of the first sentence of this definition, as appropriate, until the
circumstances giving rise to such inability no longer exist. Any change in the
Alternate Base Rate due to a change in the Prime Rate or the Federal Funds
Effective Rate shall be effective on the opening of business on the date of such
change.

 

  2 

--------------------------------------------------------------------------------

 

        “Alternate Base Rate Loans” shall mean Loans that bear interest at an
interest rate based on the Alternate Base Rate.

        “Applicable Percentage” shall mean, for any day, the rate per annum set
forth below opposite the applicable time period, it being understood that the
Applicable Percentage for (i) Loans that are Alternate Base Rate Loans shall be
the percentage set forth under the column “Alternate Base Rate Margin”, (ii)
Loans that are LIBOR Rate Loans shall be the percentage set forth under the
column “LIBOR Rate Margin and Letter of Credit Fee”, (iii) the Letter of Credit
Fee shall be the percentage set forth under the column “LIBOR Rate Margin and
Letter of Credit Fee”, and (iv) the Commitment Fee shall be the percentage set
forth under the column “Commitment Fee”:

--------------------------------------------------------------------------------

Time Period Alternate
Base Rate Margin LIBOR Rate Margin
and Letter of
Credit Fee Commitment
Fee

--------------------------------------------------------------------------------

Closing Date through   2.00%   3.00%   0.50%   December 31, 2004  

--------------------------------------------------------------------------------

January 1, 2005 through   2.50%   3.50%   0.75%   March 31, 2005  

--------------------------------------------------------------------------------

April 1, 2005 through   3.00%   4.00%   1.00%   June 30, 2005  

--------------------------------------------------------------------------------

July 1, 2005 through   3.50%   4.50%   1.25%   September 30, 2005  

--------------------------------------------------------------------------------

October 1, 2005 through   4.00%   5.00%   1.50%   December 31, 2005  

--------------------------------------------------------------------------------

January 1, 2006 through   4.50%   5.50%   1.75%   March 31, 2006  

--------------------------------------------------------------------------------

April 1, 2006 through   5.00%   6.00%   2.00%   June 30, 2006  

--------------------------------------------------------------------------------

July 1, 2006 and thereafter   5.50%   6.50%   2.25%  

--------------------------------------------------------------------------------

        “Arranger” shall mean Wachovia Capital Markets, LLC, as Sole Lead
Arranger and Book Manager, together with its successors and/or assigns.

        “Asset Disposition” shall mean the disposition of any or all of the
assets (including, without limitation, the Capital Stock of a Subsidiary or any
ownership interest in a joint venture) of any Credit Party or any Subsidiary
whether by sale, lease, transfer or otherwise. The term “Asset Disposition”
shall not include (i) the sale, lease, transfer or other disposition of assets
permitted by Section 6.4(a)(i), (ii), (iii), (iv) or (v) hereof or (ii) any
Equity Issuance.

        “Bankruptcy Code” shall mean the Bankruptcy Code in Title 11 of the
United States Code, as amended, modified, succeeded or replaced from time to
time.

        “Borrower” shall have the meaning set forth in the first paragraph of
this Agreement.

        “Borrowing Date” shall mean, in respect of any Loan, the date such Loan
is made.

 

  3 

--------------------------------------------------------------------------------

 

        “Business” shall have the meaning set forth in Section 3.10.

        “Business Day” shall mean a day other than a Saturday, Sunday or other
day on which commercial banks in Charlotte, North Carolina or New York, New York
are authorized or required by law to close; provided, however, that when used in
connection with a rate determination, borrowing or payment in respect of a LIBOR
Rate Loan, the term “Business Day” shall also exclude any day on which banks in
London, England are not open for dealings in Dollar deposits in the London
interbank market.

        “Capital Lease” shall mean any lease of property, real or personal, the
obligations with respect to which are required to be capitalized on a balance
sheet of the lessee in accordance with GAAP.

        “Capital Lease Obligations” shall mean the capitalized lease obligations
relating to a Capital Lease determined in accordance with GAAP.

        “Capital Stock” shall mean (i) in the case of a corporation, capital
stock, (ii) in the case of an association or business entity, any and all
shares, interests, participations, rights or other equivalents (however
designated) of capital stock, (iii) in the case of a partnership, partnership
interests (whether general or limited), (iv) in the case of a limited liability
company, membership interests and (v) any other interest or participation that
confers on a Person the right to receive a share of the profits and losses of,
or distributions of assets of, the issuing Person.

        “Cash Equivalents” shall mean (i) securities issued or directly and
fully guaranteed or insured by the United States of America or any agency or
instrumentality thereof (provided that the full faith and credit of the United
States of America is pledged in support thereof) having maturities of not more
than twelve months from the date of acquisition (“Government Obligations”), (ii)
U.S. dollar denominated (or foreign currency fully hedged) time deposits,
certificates of deposit, Eurodollar time deposits and Eurodollar certificates of
deposit of (y) any domestic commercial bank of recognized standing having
capital and surplus in excess of $250,000,000 or (z) any bank whose short-term
commercial paper rating from S&P is at least A-1 or the equivalent thereof or
from Moody’s is at least P-1 or the equivalent thereof (any such bank being an
“Approved Bank”), in each case with maturities of not more than 364 days from
the date of acquisition, (iii) commercial paper and variable or fixed rate notes
issued by any Approved Bank (or by the parent company thereof) or any variable
rate notes issued by, or guaranteed by any domestic corporation rated A-1 (or
the equivalent thereof) or better by S&P or P-1 (or the equivalent thereof) or
better by Moody’s and maturing within six months of the date of acquisition,
(iv) repurchase agreements with a bank or trust company (including a Lender) or
a recognized securities dealer having capital and surplus in excess of
$500,000,000 for direct obligations issued by or fully guaranteed by the United
States of America, (v) obligations of any state of the United States or any
political subdivision thereof for the payment of the principal and redemption
price of and interest on which there shall have been irrevocably deposited
Government Obligations maturing as to principal and interest at times and in
amounts sufficient to provide such payment, and (vi) auction preferred stock
rated in the highest short-term credit rating category by S&P or Moody’s.

 

  4 

--------------------------------------------------------------------------------

 

        “CHAMPUS” shall mean the United States Department of Defense Civilian
Health and Medical Program of the United States.

        “Change of Control” shall mean the occurrence of any of the following:
(a) any “person” or “group” (within the meaning of Sections 13(d) and 14(d)(2)
of the Securities Exchange Act of 1934) becomes the “beneficial owner” (as
defined in Rule l3d-3 under the Securities Exchange Act of 1934) of more than
35% of then outstanding Voting Stock of the Borrower, measured by voting power
rather than the number of shares, but shall not include any transfer of Voting
Stock of the Borrower by Daniel Glassman for estate planning purposes to any
family members of Daniel Glassman, or an entity controlled by any thereof or a
trust for the benefit of any thereof so long as Daniel Glassman remains chairman
of the board of directors and chief executive officer of the Borrower; (b)
Continuing Directors shall cease for any reason to constitute a majority of the
members of the board of directors of the Borrower then in office or (c) the
occurrence of a “Change of Control” (or any comparable term) under, and as
defined in, the documents evidencing or governing any Subordinated Indebtedness.

        “Closing Date” shall mean the date of this Agreement.

        “CMS” shall mean the Center for Medicare and Medicaid Services and any
successor thereto.

        “Code” shall mean the Internal Revenue Code of 1986, as amended from
time to time.

        “Collateral” shall mean a collective reference to the collateral which
is identified in, and at any time will be covered by, the Security Documents.

        “Commitment” shall mean the Revolving Commitment, the LOC Commitment and
the Swingline Commitment, individually or collectively, as appropriate.

        “Commitment Fee” shall have the meaning set forth in Section 2.6(a).

        “Commitment Percentage” shall mean the Revolving Commitment Percentage
and/or the Revolving Commitment Percentage, as appropriate.

        “Commitment Period” shall mean the period from and including the Closing
Date to but not including the Maturity Date.

        “Commitment Transfer Supplement” shall mean a Commitment Transfer
Supplement, substantially in the form of Schedule 9.6(c).

        “Commonly Controlled Entity” shall mean an entity, whether or not
incorporated, which is under common control with the Borrower within the meaning
of Section 4001 of ERISA or is part of a group which includes the Borrower and
which is treated as a single employer under Section 414 of the Code.

 

  5 

--------------------------------------------------------------------------------

 

        “Consolidated Capital Expenditures” shall mean, for any period, all
capital expenditures of the Borrower and its Subsidiaries on a consolidated
basis for such period, as determined in accordance with GAAP. Notwithstanding
the foregoing, for purposes of calculating Consolidated Capital Expenditures for
the fiscal quarters ending September 30, 2004, December 31, 2004 and March 31,
2005, Consolidated Capital Expenditures shall be annualized during such fiscal
quarters such that (i) for the calculation of Consolidated Capital Expenditures
as of September 30, 2004, Consolidated Capital Expenditures for the fiscal
quarter then ending will be multiplied by four (4), (ii) for the calculation of
Consolidated Capital Expenditures as of December 31, 2004, Consolidated Capital
Expenditures for the two fiscal quarter period then ending will be multiplied by
two (2) and (iii) for the calculation of Consolidated Capital Expenditures as of
March 31, 2005, Consolidated Capital Expenditures for the three fiscal quarter
period then ending will be multiplied by one and one-third (1 1/3).

        “Consolidated EBITDA” shall mean, for any period, the sum of
(i) Consolidated Net Income for such period, plus (ii) an amount which, in the
determination of Consolidated Net Income for such period, has been deducted for
(A) Consolidated Interest Expense, (B) total federal, state, local and foreign
income, value added and similar taxes, (C) depreciation, amortization expense,
all as determined in accordance with GAAP and (D) pro forma cost savings
resulting from the Acquisition. Notwithstanding the foregoing, Consolidated
EBITDA for the fiscal quarters ending December 31, 2003, March 31, 2004, June
30, 2004 and September 30, 2004, Consolidated EBITDA shall be as set forth on
Schedule 1.1-4.

        “Consolidated Interest Expense” shall mean, for any period, all interest
expense of the Borrower and its Subsidiaries (including, without limitation, the
interest component under Capital Leases and any synthetic lease, tax retention
operating lease, off-balance sheet loan or similar off-balance sheet financing
product, but excluding interest income), as determined in accordance with GAAP.
Notwithstanding the foregoing, for purposes of calculating Consolidated Interest
Expense for the fiscal quarters ending September 30, 2004, December 31, 2004 and
March 31, 2005, Consolidated Interest Expense shall be annualized during such
fiscal quarters such that (i) for the calculation of Consolidated Interest
Expense as of September 30, 2004, Consolidated Interest Expense for the fiscal
quarter then ending will be multiplied by four (4), (ii) for the calculation of
Consolidated Interest Expense as of December 31, 2004, Consolidated Interest
Expense for the two fiscal quarter period then ending will be multiplied by
two (2) and (iii) for the calculation of Consolidated Interest Expense as of
March 31, 2005, Consolidated Interest Expense for the three fiscal quarter
period then ending will be multiplied by one and one-third (1 1/3).

        “Consolidated Net Income” shall mean, for any period, net income after
taxes for such period of the Borrower and its Subsidiaries on a consolidated
basis, as determined in accordance with GAAP.

        “Consolidated Working Capital” shall mean, for any period, (i) all
current assets of the Borrower and its Subsidiaries on a consolidated basis
minus (ii) all current liabilities of the Borrower and its Subsidiaries on a
consolidated basis, as determined in accordance with GAAP.

 

  6 

--------------------------------------------------------------------------------

 

        “Continuing Directors” shall mean, during any period of up to 24
consecutive months commencing after the Closing Date, individuals who at the
beginning of such 24 month period were directors of the Borrower (together with
any new director whose election by the Borrower’s board of directors or whose
nomination for election by the Borrower’s shareholders was approved by a vote of
at least two-thirds of the directors then still in office who either were
directors at the beginning of such period or whose election or nomination for
election was previously so approved).

        “Contractual Obligation” shall mean, as to any Person, any provision of
any security issued by such Person or of any agreement, instrument or
undertaking to which such Person is a party or by which it or any of its
property is bound.

        “Convertible Bonds” shall mean the securities issued pursuant to the
following: (i) the Indenture, dated June 11, 2003, between the Borrower and
American Stock Transfer & Trust Company, (ii) the First Supplemental Indenture,
dated as of July 24, 2003, between the Borrower and American Stock Transfer &
Trust Company, (iii) the Registration Rights Agreement, dated as of June 11,
2003, between Borrower and UBS Securities LLC and Raymond James & Associates,
Inc. (for whom UBS Securities LLC is acting as representative), and (iv) the
Registration Rights Agreement, dated as of July 24, 2003, between Borrower and
UBS Securities LLC and Raymond James & Associates, Inc. (for whom UBS Securities
LLC is acting as representative).

        “Copyright Licenses” shall mean any written agreement naming any Obligor
as licensor and granting any right under any Copyright including, without
limitation, any thereof referred to in Schedule 3.16.

        “Copyrights” shall mean (a) all registered United States copyrights in
all Works, now existing or hereafter created or acquired, all registrations and
recordings thereof, and all applications in connection therewith, including,
without limitation, registrations, recordings and applications in the United
States Copyright Office including, without limitation, any thereof referred to
in Schedule 3.16, and (b) all renewals thereof including, without limitation,
any thereof referred to in Schedule 3.16.

        “Credit Documents” shall mean this Agreement, each of the Notes, any
Joinder Agreement, the LOC Documents and the Security Documents.

        “Credit Party” shall mean any of the Borrower or the Guarantors.

        “Credit Party Obligations” shall mean, without duplication, (i) all of
the obligations of the Credit Parties to the Lenders (including the Issuing
Lender) and the Administrative Agent, whenever arising, under this Agreement,
the Notes or any of the other Credit Documents (including, but not limited to,
any interest accruing after the occurrence of a filing of a petition of
bankruptcy under the Bankruptcy Code with respect to any Credit Party,
regardless of whether such interest is an allowed claim under the Bankruptcy
Code) and (ii) solely for purposes of the Security Documents and the Guaranty,
all liabilities and obligations, whenever arising, owing

 

  7 

--------------------------------------------------------------------------------

 

from any Credit Party or any of their Subsidiaries to any Hedging Agreement
Provider arising under any Secured Hedging Agreement permitted pursuant to
Section 6.1(d).

        “Debt Issuance” shall mean the issuance of any Indebtedness for borrowed
money by any Credit Party or any of its Subsidiaries (excluding, for purposes
hereof, any Equity Issuance or any Indebtedness of any Credit Party and its
Subsidiaries permitted to be incurred pursuant to Section 6.1 hereof).

        “Default” shall mean any event which would constitute an Event of
Default, whether or not any requirement for the giving of notice or the lapse of
time, or both, or any other condition with respect to such Event of Default, has
been satisfied.

        “Defaulting Lender” shall mean, at any time, any Lender that, at such
time (a) has failed to make a Loan required pursuant to the term of this Credit
Agreement, including the funding of a Participation Interest in accordance with
the terms hereof, (b) has failed to pay to the Administrative Agent or any
Lender an amount owed by such Lender pursuant to the terms of this Credit
Agreement, or (c) has been deemed insolvent or has become subject to a
bankruptcy or insolvency proceeding or to a receiver, trustee or similar
official.

        “Dollars” and “$” shall mean dollars in lawful currency of the United
States of America.

        “Domestic Lending Office” shall mean, initially, the office of each
Lender designated as such Lender’s Domestic Lending Office shown on Schedule
9.2; and thereafter, such other office of such Lender as such Lender may from
time to time specify to the Administrative Agent and the Borrower as the office
of such Lender at which Alternate Base Rate Loans of such Lender are to be made.

        “Domestic Subsidiary” shall mean any Subsidiary that is organized and
existing under the laws of the United States or any state or commonwealth
thereof or under the laws of the District of Columbia.

        “Environmental Laws” shall mean any and all applicable foreign, Federal,
state, local or municipal laws, rules, orders, regulations, statutes,
ordinances, codes, decrees, requirements of any Governmental Authority or other
Requirement of Law (including common law) regulating, relating to or imposing
liability or standards of conduct concerning protection of human health or the
environment, as now or may at any time be in effect during the term of this
Agreement.

        “Equity Issuance” shall mean any issuance by any Credit Party or any
Subsidiary to any Person which is not a Credit Party of (a) shares of its
Capital Stock, (b) any shares of its Capital Stock pursuant to the exercise of
options or warrants (including, without limitation, employee stock options), (c)
any shares of its Capital Stock pursuant to the conversion of any debt
securities to equity or (d) warrants or options which are exercisable for shares
of its Capital Stock. The term “Equity Issuance” shall not include any Asset
Disposition or Debt Issuance.

        “ERISA” shall mean the Employee Retirement Income Security Act of 1974,
as amended from time to time.

 

  8 

--------------------------------------------------------------------------------

 

        “Eurodollar Reserve Percentage” shall mean for any day, the percentage
(expressed as a decimal and rounded upwards, if necessary, to the next higher
1/100th of 1%) which is in effect for such day as prescribed by the Federal
Reserve Board (or any successor) for determining the maximum reserve requirement
(including without limitation any basic, supplemental or emergency reserves) in
respect of Eurocurrency liabilities, as defined in Regulation D of such Board as
in effect from time to time, or any similar category of liabilities for a member
bank of the Federal Reserve System in New York City.

        “Event of Default” shall mean any of the events specified in Section
7.1; provided, however, with respect to any such event, that any requirement for
the giving of notice or the lapse of time, or both, or any other condition with
respect thereto, has been satisfied.

        “Excess Cash Flow” shall mean, with respect to any fiscal year of the
Borrower commencing with the Borrower’s fiscal year 2004, for the Borrower and
its Subsidiaries on a consolidated basis, an amount equal to (a) Consolidated
EBITDA for such period minus (b) Consolidated Capital Expenditures for such
period minus (c) Scheduled Funded Debt Payments made during such period minus
(d) Consolidated Interest Expense (excluding any Consolidated Interest Expense
associated with intercompany indebtedness) for such period minus (e) amounts
paid in cash in respect of federal, state, local and foreign income taxes of the
Borrower and its Subsidiaries with respect to such period minus (f) increases in
Consolidated Working Capital plus (g) decreases in Consolidated Working Capital
minus (h) optional prepayments of Revolving Loans (to the extent accompanied by
a corresponding reduction of the Revolving Commitments).

        “Extension of Credit” shall mean, as to any Lender, the making of a Loan
by such Lender or the issuance of, or participation in, a Letter of Credit by
such Lender.

        “Federal Funds Effective Rate” shall have the meaning set forth in the
definition of “Alternate Base Rate”.

        “Fee Letter” shall mean the letter agreement dated July 7, 2004
addressed to the Borrower from Wachovia and WCM, as amended, modified or
otherwise supplemented.

        “Fixed Charge Coverage Ratio” shall mean, with respect to the Borrower
and its Subsidiaries on a consolidated basis for the twelve-month period ending
on the last day of any fiscal quarter of the Borrower, the ratio of (i)
Consolidated EBITDA for such period minus Consolidated Capital Expenditures for
such period to (ii) the sum of Consolidated Interest Expense for such period
plus Scheduled Funded Debt Payments for such period plus cash taxes paid or
payable during such period plus Restricted Payments made during such period.

        “Flood Hazard Property” shall have the meaning set forth in Section
4.1(f)(iv).

        “Foreign Subsidiary” shall mean any Subsidiary that is not a Domestic
Subsidiary.

        “Fronting Fee” shall have the meaning set forth in Section 2.6(b).

 

  9 

--------------------------------------------------------------------------------

 

        “Funded Debt” shall mean, with respect to any Person, without
duplication, (a) all obligations of such Person for borrowed money, (b) all
obligations of such person evidenced by bonds, debentures, notes or similar
instruments, or upon which interest payments are customarily made, (c) all
obligations of such Person under conditional sale or other title retention
agreements relating to property purchased by such Person (other than customary
reservations or retentions of title under agreements with suppliers entered into
in the ordinary course of business), (d) all obligations of such Person
incurred, issued or assumed as the deferred purchase price of property or
services purchased by such Person (other than trade debt incurred in the
ordinary course of business and due within six months of the incurrence thereof)
which would appear as liabilities on a balance sheet of such Person, (e) the
principal portion of all obligations of such Person under Capital Leases, (f)
all obligations of such Person under Hedging Agreements, excluding any portion
thereof which would be accounted for as interest expense under GAAP, (g) the
maximum amount of all letters of credit issued or bankers’ acceptances
facilities created for the account of such Person and, without duplication, all
drafts drawn thereunder (to the extent unreimbursed), (h) all preferred Capital
Stock or other equity interests issued by such Person and which by the terms
thereof could be (at the request of the holders thereof or otherwise) subject to
mandatory sinking fund payments, redemption or other acceleration, (i) the
principal balance outstanding under any synthetic lease, tax retention operating
lease, off-balance sheet loan or similar off-balance sheet financing product,
(j) all Indebtedness of others of the type described in clauses (a) through (i)
hereof secured by (or for which the holder of such Indebtedness has an existing
right, contingent or otherwise, to be secured by) any Lien on, or payable out of
the proceeds of production from, property owned or acquired by such Person,
whether or not the obligations secured thereby have been assumed, (k) all
Guaranty Obligations of such Person with respect to Indebtedness of another
Person of the type described in clauses (a) through (i) hereof, and (l) all
Indebtedness of the type described in clauses (a) through (i) hereof of any
partnership or unincorporated joint venture in which such Person is a general
partner or a joint venturer; provided, however, that with respect to Funded Debt
of the Borrower and its Subsidiaries, Funded Debt shall not include Subordinated
Indebtedness among the Borrower and the Guarantors to the extent such
Indebtedness would be eliminated on a consolidated basis.

        “GAAP” shall mean generally accepted accounting principles in effect in
the United States of America applied on a consistent basis, subject, however, in
the case of determination of compliance with the financial covenants set out in
Section 5.9 to the provisions of Section 1.3.

        “Government Acts” shall have the meaning set forth in Section 2.19.

        “Governmental Authority” shall mean any nation or government, any state
or other political subdivision thereof and any entity exercising executive,
legislative, judicial, regulatory or administrative functions of or pertaining
to government.

        “Guaranty Obligations” shall mean, with respect to any Person, without
duplication, any obligations of such Person (other than endorsements in the
ordinary course of business of negotiable instruments for deposit or collection)
guaranteeing or intended to guarantee any Indebtedness of any other Person in
any manner, whether direct or indirect, and including without limitation any
obligation, whether or not contingent, (i) to purchase any such Indebtedness or
any property

 

  10 

--------------------------------------------------------------------------------

 

constituting security therefor, (ii) to advance or provide funds or other
support for the payment or purchase of any such Indebtedness or to maintain
working capital, solvency or other balance sheet condition of such other Person
(including without limitation keep well agreements, maintenance agreements,
comfort letters or similar agreements or arrangements) for the benefit of any
holder of Indebtedness of such other Person, (iii) to lease or purchase
Property, securities or services primarily for the purpose of assuring the
holder of such Indebtedness, or (iv) to otherwise assure or hold harmless the
holder of such Indebtedness against loss in respect thereof. The amount of any
Guaranty Obligation hereunder shall (subject to any limitations set forth
therein) be deemed to be an amount equal to the outstanding principal amount (or
maximum principal amount, if larger) of the Indebtedness in respect of which
such Guaranty Obligation is made.

        “Guarantor” shall have the meaning set forth in the first paragraph of
this Agreement.

        “Guaranty” shall mean the guaranty of the Guarantors set forth in
Article X.

        “Hedging Agreement Provider” shall mean any Person that enters into a
Secured Hedging Agreement with a Credit Party or any of its Subsidiaries that is
permitted by Section 6.1(e) to the extent such Person is a Lender, an Affiliate
of a Lender or any other Person that was a Lender (or an Affiliate of a Lender)
at the time it entered into the Secured Hedging Agreement but has ceased to be a
Lender (or whose Affiliate has ceased to be a Lender) under the Credit
Agreement; provided, in the case of a Secured Hedging Agreement with a Person
who is no longer a Lender only through the stated maturity date (without
extension or renewal) of such Secured Hedging Agreement.

        “Hedging Agreements” shall mean, with respect to any Person, any
agreement entered into to protect such Person against fluctuations in interest
rates, or currency or raw materials values, including, without limitation, any
interest rate swap, cap or collar agreement or similar arrangement between such
Person and one or more counterparties, any foreign currency exchange agreement,
currency protection agreements, commodity purchase or option agreements or other
interest or exchange rate or commodity price hedging agreements.

        “Immaterial Subsidiary” shall mean any Subsidiary having (a) assets with
a book value of less than $100,000 and (b) EBITDA of less than $100,000 during
the immediately preceding four fiscal quarter period, as calculated in
accordance with GAAP.

        “Indebtedness”shall mean, with respect to any Person, without
duplication, (a) all obligations of such Person for borrowed money, (b) all
obligations of such Person evidenced by bonds, debentures, notes or similar
instruments, or upon which interest payments are customarily made, (c) all
obligations of such Person under conditional sale or other title retention
agreements relating to property purchased by such Person (other than customary
reservations or retentions of title under agreements with suppliers entered into
in the ordinary course of business), (d) all obligations of such Person issued
or assumed as the deferred purchase price of property or services purchased by
such Person (other than trade debt incurred in the ordinary course of business
and due within six months of the incurrence thereof) which would appear as
liabilities on a balance sheet of such Person, (e) all obligations of such
Person under take-or-pay or similar arrangements or under commodities
agreements, (f) all Indebtedness of others secured by (or for which the holder
of such

 

  11 

--------------------------------------------------------------------------------

 

Indebtedness has an existing right, contingent or otherwise, to be secured by)
any Lien on, or payable out of the proceeds of production from, property owned
or acquired by such Person, whether or not the obligations secured thereby have
been assumed, (g) all Guaranty Obligations of such Person with respect to
Indebtedness of another Person, (h) the principal portion of all obligations of
such Person under Capital Leases plus any accrued interest thereon, (i) all
obligations of such Person under Hedging Agreements, (j) the maximum amount of
all letters of credit issued or bankers’ acceptances facilities created for the
account of such Person and, without duplication, all drafts drawn thereunder (to
the extent unreimbursed), (k) all preferred Capital Stock issued by such Person
and which by the terms thereof could be (at the request of the holders thereof
or otherwise) subject to mandatory sinking fund payments, redemption or other
acceleration, (l) the principal balance outstanding under any synthetic lease,
tax retention operating lease, off-balance sheet loan or similar off-balance
sheet financing product plus any accrued interest thereon, and (m) the
Indebtedness of any partnership or unincorporated joint venture in which such
Person is a general partner or a joint venturer.

        “Insolvency” shall mean, with respect to any Multiemployer Plan, the
condition that such Plan is insolvent within the meaning of such term as used in
Section 4245 of ERISA.

        “Insolvent” shall mean being in a condition of Insolvency.

        “Intellectual Property” shall mean, collectively, all Copyrights,
Copyright Licenses, Patents, Patent Licenses, Trademarks and Trademark Licenses.

        “Interest Payment Date” shall mean (a) as to any Alternate Base Rate
Loan or Swingline Loan, the last Business Day of each March, June, September and
December during the term of this Agreement and on the Maturity Date, (b) as to
any LIBOR Rate Loan having an Interest Period of three months or less, the last
day of such Interest Period, (c) as to any LIBOR Rate Loan having an Interest
Period longer than three months, (i) each three month anniversary following the
first day of such Interest Period and (ii) the last day of such Interest Period
and (d) as to any Loan which is the subject of a mandatory prepayment required
pursuant to Section 2.7(b) hereof, the date of such prepayment.

        “Interest Period” shall mean, with respect to any LIBOR Rate Loan,

          (i)        initially, the period commencing on the Borrowing Date or
conversion date, as the case may be, with respect to such LIBOR Rate Loan and
ending one, two, three or six months thereafter, as selected by the Borrower in
the notice of borrowing or notice of conversion given with respect thereto; and


          (ii)        thereafter, each period commencing on the last day of the
immediately preceding Interest Period applicable to such LIBOR Rate Loan and
ending one, two, three or six months and, if available, nine or twelve months
thereafter, as selected by the Borrower by irrevocable notice to the
Administrative Agent not less than three Business Days prior to the last day of
the then current Interest Period with respect thereto;


  provided that the foregoing provisions are subject to the following:


 

  12 

--------------------------------------------------------------------------------

     



          (A) if any Interest Period pertaining to a LIBOR Rate Loan would
otherwise end on a day that is not a Business Day, such Interest Period shall be
extended to the next succeeding Business Day unless the result of such extension
would be to carry such Interest Period into another calendar month in which
event such Interest Period shall end on the immediately preceding Business Day;


          (B) any Interest Period pertaining to a LIBOR Rate Loan that begins on
the last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period) shall end on the last Business Day of the relevant calendar month;


          (C) if the Borrower shall fail to give notice as provided above, the
Borrower shall be deemed to have selected an Alternate Base Rate Loan to replace
the affected LIBOR Rate Loan;


          (D) any Interest Period in respect of any Loan that would otherwise
extend beyond the Maturity Date shall end on the Maturity Date;


          (E) no more than five LIBOR Rate Loans may be in effect at any time;
provided that, for purposes hereof, LIBOR Rate Loans with different Interest
Periods shall be considered as separate LIBOR Rate Loans, even if they shall
begin on the same date and have the same duration, although borrowings,
extensions and conversions may, in accordance with the provisions hereof, be
combined at the end of existing Interest Periods to constitute a new LIBOR Rate
Loan with a single Interest Period.


        “Investment” shall mean all investments made directly or indirectly in,
to or from any Person, whether in cash or by acquisition of shares of Capital
Stock, property, assets, indebtedness or other obligations or securities or by
loan advance, capital contribution or otherwise.

        “IP Collateral” means, collectively, the Collateral consisting of rights
in or to Intellectual Property under the Security Agreement.

        “Issuing Lender” shall mean Wachovia.

        “Issuing Lender Fees” shall have the meaning set forth in Section
2.6(c).

        “Joinder Agreement” shall mean a Joinder Agreement substantially in the
form of Schedule 5.10, executed and delivered by an Additional Credit Party in
accordance with the provisions of Section 5.10.

        “Lender” shall have the meaning set forth in the first paragraph of this
Agreement.

 

  13 

--------------------------------------------------------------------------------

 

        “Letters of Credit” shall mean any letter of credit issued by the
Issuing Lender pursuant to the terms hereof, as such Letters of Credit may be
amended, modified, extended, renewed or replaced from time to time.

        “Letter of Credit Fee” shall have the meaning set forth in Section
2.6(b).

        “Leverage Ratio” shall mean, with respect to the Borrower and its
subsidiaries on a consolidated basis for the twelve-month period ending on the
last day of any fiscal quarter of the Borrower, the ratio of (a) Funded Debt of
the Borrower and its Subsidiaries on the last day of such period to (b)
Consolidated EBITDA for such period.

        “LIBOR” shall mean, for any LIBOR Rate Loan for any Interest Period
therefor, the rate per annum (rounded upwards, if necessary, to the nearest
1/100 of 1%) appearing on Telerate Page 3750 (or any successor page) as the
London interbank offered rate for deposits in Dollars at approximately 11:00
A.M. (London time) two Business Days prior to the first day of such Interest
Period for a term comparable to such Interest Period. If for any reason such
rate is not available, the term “LIBOR” shall mean, for any LIBOR Rate Loan for
any Interest Period therefor, the rate per annum (rounded upwards, if necessary,
to the nearest 1/100 of 1%) appearing on Reuters Screen LIBO Page as the London
interbank offered rate for deposits in Dollars at approximately 11:00 A.M.
(London time) two Business Days prior to the first day of such Interest Period
for a term comparable to such Interest Period; provided, however, if more than
one rate is specified on Reuters Screen LIBO Page, the applicable rate shall be
the arithmetic mean of all such rates (rounded upwards, if necessary, to the
nearest 1/100 of 1%). If, for any reason, neither of such rates is available,
then “LIBOR” shall mean the rate per annum at which, as determined by the
Administrative Agent, Dollars in an amount comparable to the Loans then
requested are being offered to leading banks at approximately 11:00 A.M. London
time, two Business Days prior to the commencement of the applicable Interest
Period for settlement in immediately available funds by leading banks in the
London interbank market for a period equal to the Interest Period selected.

        “LIBOR Lending Office” shall mean, initially, the office of each Lender
designated as such Lender’s LIBOR Lending Office shown on Schedule 9.2; and
thereafter, such other office of such Lender as such Lender may from time to
time specify to the Administrative Agent and the Borrower as the office of such
Lender at which the LIBOR Rate Loans of such Lender are to be made.

        “LIBOR Rate” shall mean a rate per annum (rounded upwards, if necessary,
to the next higher 1/100th of 1%) determined by the Administrative Agent
pursuant to the following formula:

LIBOR Rate =   LIBOR

--------------------------------------------------------------------------------

1.00 – Eurodollar Reserve Percentage  

        “LIBOR Rate Loan” shall mean Loans the rate of interest applicable to
which is based on the LIBOR Rate.

 

  14 

--------------------------------------------------------------------------------

 

        “Lien” shall mean any mortgage, pledge, hypothecation, assignment,
deposit arrangement, encumbrance, lien (statutory or other), charge or other
security interest or any preference, priority or other security agreement or
preferential arrangement of any kind or nature whatsoever (including, without
limitation, any conditional sale or other title retention agreement and any
Capital Lease having substantially the same economic effect as any of the
foregoing).

        “Loan” shall mean a Revolving Loan and/or a Swingline Loan, as
appropriate.

        “LOC Commitment” shall mean the commitment of the Issuing Lender to
issue Letters of Credit and with respect to each Lender, the commitment of such
Lender to purchase participation interests in the Letters of Credit up to such
Lender’s LOC Committed Amount as specified in Schedule 2.1(a), as such amount
may be reduced from time to time in accordance with the provisions hereof.

        “LOC Committed Amount” shall mean, collectively, the aggregate amount of
all of the LOC Commitments of the Lenders to issue and participate in Letters of
Credit as referenced in Section 2.2 and, individually, the amount of each
Lender’s LOC Commitment as specified in Schedule 2.1(a).

        “LOC Documents” shall mean, with respect to any Letter of Credit, such
Letter of Credit, any amendments thereto, any documents delivered in connection
therewith, any application therefor, and any agreements, instruments, guarantees
or other documents (whether general in application or applicable only to such
Letter of Credit) governing or providing for (i) the rights and obligations of
the parties concerned or (ii) any collateral security for such obligations.

        “LOC Obligations” shall mean, at any time, the sum of (i) the maximum
amount which is, or at any time thereafter may become, available to be drawn
under Letters of Credit then outstanding, assuming compliance with all
requirements for drawings referred to in such Letters of Credit plus (ii) the
aggregate amount of all drawings under Letters of Credit honored by the Issuing
Lender but not theretofore reimbursed.

        “Mandatory LOC Borrowing” shall have the meaning set forth in Section
2.3(e).

        “Mandatory Swingline Borrowing” shall have the meaning set forth in
Section 2.4(b)(ii).

        “Material Adverse Effect” shall mean a material adverse effect on (a)
the business, operations, property, condition (financial or otherwise) or
prospects of the Borrower or of the Credit Parties and their Subsidiaries taken
as a whole, (b) the ability of the Borrower or any Guarantor to perform its
obligations, when such obligations are required to be performed, under this
Agreement, any of the Notes or any other Credit Document or (c) the validity or
enforceability of this Agreement, any of the Notes or any of the other Credit
Documents or the rights or remedies of the Administrative Agent or the Lenders
hereunder or thereunder.

        “Material Contract” shall mean any contract or other arrangement,
whether written or oral, to which any Credit Party or any of its Subsidiaries is
a party as to which the breach,

 

  15 

--------------------------------------------------------------------------------

 

nonperformance, cancellation or failure to renew by any party thereto could
reasonably be expected to have a Material Adverse Effect.

        “Materials of Environmental Concern” shall mean any gasoline or
petroleum (including crude oil or any fraction thereof) or petroleum products or
any hazardous or toxic substances, materials or wastes, defined or regulated as
such in or under any Environmental Law, including, without limitation, asbestos,
polychlorinated biphenyls and urea-formaldehyde insulation.

        “Maturity Date” shall mean August 10, 2006.

        “Medicaid” shall mean that entitlement program under Title XIX of the
Social Security Act that provides federal grants to states for medical
assistance based on specific eligibility criteria.

        “Medicaid Certification” means certification by a state agency or other
such entity administering the Medicaid program that a health care provider or
supplier is in compliance with all the conditions of participation set forth in
the Medicaid Regulations.

        “Medicaid Provider Agreement” means an agreement entered into between a
state agency or other such entity administering the Medicaid program and a
health care provider or supplier under which the health care provider or
supplier agrees to provide services for Medicaid patients in accordance with the
terms of the agreement and Medicaid Regulations.

        “Medicaid Regulations” means, collectively, (i) all federal statutes
(whether set forth in Title XIX of the Social Security Act or elsewhere)
affecting the medical assistance program established by Title XIX of the Social
Security Act and any statutes succeeding thereto; (ii) all applicable provisions
of all federal rules, regulations, manuals and orders of all Governmental
Authorities promulgated pursuant to or in connection with the statutes described
in clause (i) above and all federal administrative, reimbursement and other
guidelines of all Governmental Authorities having the force of law promulgated
pursuant to or in connection with the statutes described in clause (i) above;
(iii) all state statutes and plans for medical assistance enacted in connection
with the statutes and provisions described in clauses (i) and (ii) above; and
(iv) all applicable provisions of all rules, regulations, manuals and orders of
all Governmental Authorities promulgated pursuant to or in connection with the
statutes described in clause (iii) above and all state administrative,
reimbursement and other guidelines of all Governmental Authorities having the
force of law promulgated pursuant to or in connection with the statutes
described in clause (ii) above, in each case as may be amended, supplemented or
otherwise modified from time to time.

        “Medical Reimbursement Programs” shall mean Medicare, Medicaid and
CHAMPUS programs and any other healthcare program operated by or financed in
whole or in part by any foreign, domestic, federal, state or local government
and any other non-government funded third party payor programs.

        “Medicare Certification” means certification by CMS or an entity under
contract with CMS that the health care provider or supplier is in compliance
with all of the conditions of

 

  16 

--------------------------------------------------------------------------------

 

participation set forth in the Medicare Regulations.

        “Medicare Provider Agreement” means an agreement entered into between
CMS or other such entity administering the Medicare program on behalf of CMS,
and a health care provider or supplier under which the health care provider or
supplier agrees to provide services for Medicare patients in accordance with the
terms of the agreement and Medicare Regulations.

        “Medicare” shall mean that government-sponsored entitlement program
under Title XVIII of the Social Security Act that provides for a health
insurance system for eligible elderly and disabled individuals.

        “Medicare Regulations” shall mean, collectively, all Federal statutes
(whether set forth in Title XVIII of the Social Security Act or elsewhere)
affecting the health insurance program for the aged and disabled established by
Title XVIII of the Social Security Act and any statutes succeeding thereto;
together with all applicable provisions of all rules, regulations, manuals and
orders and administrative, reimbursement and other guidelines having the force
of law of all Governmental Authorities (including, without limitation, the
United States Department of Health and Human Services (“HHS”), CMS, the Office
of the Inspector General for HHS (the “OIG”), or any person succeeding to the
functions of any of the foregoing) promulgated pursuant to or in connection with
any of the foregoing having the force of law, as each may be amended,
supplemented or otherwise modified from time to time.

        “Moody’s” shall mean Moody’s Investors Service, Inc.

        “Mortgage Instrument” shall mean any mortgage, deed of trust or deed to
secure debt executed by a Credit Party in favor of the Administrative Agent, for
the benefit of the Lenders, pursuant to the terms of Section 4.1(f)(i), 5.10 or
5.12, as the same may be amended, modified, restated or supplemented from time
to time.

        “Mortgage Policy” shall mean, with respect to any Mortgage Instrument,
an ALTA mortgagee title insurance policy issued by a title company acceptable to
the Administrative Agent in such amount as reasonably approved by the
Administrative Agent, assuring the Administrative Agent that such Mortgage
Instrument creates a valid and enforceable First Priority mortgage lien on the
applicable Mortgaged Property, free and clear of all defects and encumbrances
except Permitted Liens, which Mortgage Policy shall be in form and substance
reasonably satisfactory to the Administrative Agent and shall provide for
affirmative insurance and such reinsurance as the Administrative Agent may
reasonably request.

        “Mortgaged Property” shall mean any owned or leased real property of a
Credit Party with respect to which such Credit Party executes a Mortgage
Instrument in favor of the Administrative Agent.

        “Multiemployer Plan” shall mean a Plan which is a multiemployer plan as
defined in Section 4001(a)(3) of ERISA.

 

  17 

--------------------------------------------------------------------------------

 

        “Net Cash Proceeds” shall mean the aggregate cash proceeds received by
any Credit Party or any Subsidiary in respect of any Asset Disposition, Equity
Issuance or Debt Issuance, net of (a) direct costs paid or payable as a result
thereof (including, without limitation, reasonable legal, accounting and
investment banking fees, and sales commissions) and (b) taxes paid or payable as
a result thereof; it being understood that “Net Cash Proceeds” shall include,
without limitation, any cash received upon the sale or other disposition of any
non-cash consideration received by any Credit Party or any Subsidiary in respect
of any Asset Disposition, Equity Issuance or Debt Issuance.

        “Note” or “Notes” shall mean the Revolving Notes and/or the Swingline
Note, collectively, separately or individually, as appropriate.

        “Notice of Borrowing” shall mean a request for a Revolving Loan
borrowing pursuant to Section 2.1(b)(i) or a Swingline Loan borrowing pursuant
to Section 2.4(b)(i), as appropriate.

        “Notice of Conversion/Extension” shall mean the written notice of
extension or conversion as referenced and defined in Section 2.10.

        “Obligations” shall mean, collectively, Loans and LOC Obligations.

        “Obligor” or “Obligors” shall mean the Borrower and the Guarantors.

        “Operating Lease” shall mean, as applied to any Person, any lease
(including, without limitation, leases which may be terminated by the lessee at
any time) of any property (whether real, personal or mixed) which is not a
Capital Lease other than any such lease in which that Person is the lessor.

        “Participant” shall have the meaning set forth in Section 9.6(b).

        “Participation Interest” shall mean the purchase by a Revolving Lender
of a participation interest in Letters of Credit as provided in Section 2.3 and
in Swingline Loans as provided in Section 2.4.

        “Patent License” shall mean all agreements, whether written or oral,
providing for the grant by or to an Obligor of any right to manufacture, use or
sell any invention covered by a Patent, including, without limitation, any
thereof referred to in Schedule 3.16.

        “Patents” shall mean (a) all letters patent of the United States or any
other country and all reissues and extensions thereof, including, without
limitation, any thereof referred to in Schedule 3.16, and (b) all applications
for letters patent of the United States or any other country and all divisions,
continuations and continuations-in-part thereof, including, without limitation,
any thereof referred to in Schedule 3.16.

        “PBGC” shall mean the Pension Benefit Guaranty Corporation established
pursuant to Subtitle A of Title IV of ERISA.

 

  18 

--------------------------------------------------------------------------------

 

      “Permitted Investments” shall mean:

          (i)        cash and Cash Equivalents;


          (ii)        receivables owing to the Borrower or any of its
Subsidiaries or any receivables and advances to suppliers, in each case if
created, acquired or made in the ordinary course of business and payable or
dischargeable in accordance with customary trade terms;


          (iii)        Investments in and loans by any Credit Party to any other
Credit Party;


          (iv)        loans and advances to employees in the ordinary course of
business in an aggregate amount not to exceed $1,000,000 at any time outstanding
and not in violation of the Sarbanes-Oxley Act of 2002 or any other Requirement
of Law;


          (v)        Investments (including debt obligations) received in
connection with the bankruptcy or reorganization of suppliers and customers and
in settlement of delinquent obligations of, and other disputes with, customers
and suppliers arising in the ordinary course of business;


          (vi)        Investments, acquisitions or transactions permitted under
Section 6.4(b);


          (vii)        Investments existing as of the Closing Date, as set forth
on Schedule 1.1-2; and


          (viii)        additional loan advances and/or Investments of a nature
not contemplated by the foregoing clauses hereof, provided that such loans,
advances and/or Investments made pursuant to this clause (viii) shall not exceed
an aggregate amount of $1,000,000.


      “Permitted Liens” shall mean:

          (i)        Liens created by or otherwise existing, under or in
connection with this Agreement or the other Credit Documents in favor of the
Lenders;


          (ii)        Liens in favor of a Hedging Agreement Provider in
connection with a Secured Hedging Agreement, but only if such Hedging Agreement
Provider and the Administrative Agent, on behalf of the Lenders, shall share
pari passu in the collateral subject to such Liens;


          (iii)        Liens securing purchase money Indebtedness and Capital
Lease Obligations to the extent permitted under Section 6.1(c); provided, that
(A) any such Lien attaches to such property concurrently with or within 30 days
after the acquisition thereof and (B) such Lien attaches solely to the property
so acquired in such transaction;


          (iv)        Liens for taxes, assessments, charges or other
governmental levies not yet due or as to which the period of grace (not to
exceed 90 days), if any, related thereto


 

  19 

--------------------------------------------------------------------------------

 


  has not expired or which are being contested in good faith by appropriate
proceedings, provided that adequate reserves with respect thereto are maintained
on the books of the any Credit Party or its Subsidiaries, as the case may be, in
conformity with GAAP;


          (v)        carriers’, warehousemen’s, mechanics’, materialmen’s,
repairmen’s or other like Liens arising in the ordinary course of business which
are not overdue for a period of more than 60 days or which are being contested
in good faith by appropriate proceedings;


          (vi)        pledges or deposits in connection with workers’
compensation, unemployment insurance and other social security legislation and
deposits securing liability to insurance carriers under insurance or
self-insurance arrangements incurred in the ordinary course of business;


          (vii)        deposits to secure the performance of bids, trade
contracts (other than for borrowed money), leases, statutory obligations, surety
and appeal bonds, performance bonds and other obligations of a like nature
incurred in the ordinary course of business;


          (viii)        any extension, renewal or replacement (or successive
extensions, renewals or replacements), in whole or in part, of any Lien referred
to in the foregoing clauses; provided that such extension, renewal or
replacement Lien shall be limited to all or a part of the property which secured
the Lien so extended, renewed or replaced;


          (ix)        Liens existing on the Closing Date and set forth on
Schedule 1.1-3; provided that (a) no such Lien shall at any time be extended to
cover property or assets other than the property or assets subject thereto on
the Closing Date and (b) the principal amount of the Indebtedness secured by
such Liens shall not be extended, renewed, refunded or refinanced;


          (xii)        easements, rights-of-way, restrictions (including zoning
restrictions), minor defects or irregularities in title and other similar
charges or encumbrances not, in any material respect, impairing the use of the
encumbered Property for its intended purposes; and


          (xiii)        Liens on equipment arising from precautionary UCC
financing statements relating to the lease of such equipment to the extent
permitted by this Agreement.


        “Person” shall mean an individual, partnership, corporation, limited
liability company, business trust, joint stock company, trust, unincorporated
association, joint venture, Governmental Authority or other entity of whatever
nature.

        “Plan” shall mean, at any particular time, any employee benefit plan
which is covered by Title IV of ERISA and in respect of which any Credit Party
or a Commonly Controlled Entity is (or, if such plan were terminated at such
time, would under Section 4069 of ERISA be deemed to be) an “employer” as
defined in Section 3(5) of ERISA.

 

  20 

--------------------------------------------------------------------------------

 

        “Pledge Agreement” shall mean the Pledge Agreement dated as of the
Closing Date executed by the Credit Parties in favor of the Administrative
Agent, as amended, modified, restated or supplemented from time to time.

        “Prime Rate” shall have the meaning set forth in the definition of
Alternate Base Rate.

        “Pro Forma Basis” shall mean, with respect to any transaction, that such
transaction shall be deemed to have occurred as of the first day of the
twelve-month period ending as of the most recent month end preceding the date of
such transaction.

        “Properties” shall have the meaning set forth in Section 3.10(a).

        “Purchasing Lenders” shall have the meaning set forth in Section 9.6(c).

        “Recovery Event” shall mean the receipt by any Credit Party or any of
its Subsidiaries of any cash insurance proceeds or condemnation award payable by
reason of theft, loss, physical destruction or damage, taking or similar event
with respect to any of their property or assets.

        “Register” shall have the meaning set forth in Section 9.6(d).

        “Reorganization” shall mean, with respect to any Multiemployer Plan, the
condition that such Plan is in reorganization within the meaning of such term as
used in Section 4241 of ERISA.

        “Related Fund” shall mean, with respect to any Lender, any fund or trust
or entity that invests in commercial bank loans in the ordinary course of
business and is advised or managed by (i) such Lender, (ii) an Affiliate of such
Lender, (iii) any other Lender or any Affiliate thereof or (iv) the same
investment advisor as any Person described in clauses (i) – (iii).

        “Reportable Event” shall mean any of the events set forth in Section
4043(c) of ERISA, other than those events as to which the thirty-day notice
period is waived under PBGC Reg. §4043.

        “Required Lenders” shall mean, at any time, Lenders holding in the
aggregate a majority of (i) the Commitments (and Participation Interests
therein) or (ii) if the Commitments have been terminated, the outstanding Loans
and Participation Interests (including the Participation Interests of the
Issuing Lender in any Letters of Credit and of the Swingline Lender in Swingline
Loans) provided, however, that if any Lender shall be a Defaulting Lender at
such time, then there shall be excluded from the determination of Required
Lenders, Obligations (including Participation Interests) owing to such
Defaulting Lender and such Defaulting Lender’s Commitments, or after termination
of the Commitments, the principal balance of the Obligations owing to such
Defaulting Lender.

        “Requirement of Law” shall mean, as to any Person, the Certificate of
Incorporation and By-laws or other organizational or governing documents of such
Person, and each law, treaty, rule or regulation or determination of an
arbitrator or a court or other Governmental Authority, in

 

  21 

--------------------------------------------------------------------------------

 

each case applicable to or binding upon such Person or any of its property or to
which such Person or any of its property is subject.

        “Responsible Officer” shall mean, as to (a) the Borrower, any of the
President and the Chief Executive Officer or the Chief Financial Officer or (b)
any other Credit Party, any duly authorized officer thereof.

        “Restricted Payments” shall mean (a) any dividend or other distribution,
direct or indirect, on account of any shares of any class of Capital Stock of
the Borrower or any of its Subsidiaries, now or hereafter outstanding, (b) any
redemption, retirement, sinking fund or similar payment, purchase or other
acquisition for value, direct or indirect, of any shares of any class of Capital
Stock of the Borrower or any of its Subsidiaries, now or hereafter outstanding,
(c) any payment made to retire, or to obtain the surrender of, any outstanding
warrants, options or other rights to acquire shares of any class of Capital
Stock of the Borrower or any of its Subsidiaries, now or hereafter outstanding,
(d) any payment with respect to any earnout obligation, (e) any payment or
prepayment of principal of, premium, if any, or interest on, redemption,
purchase, retirement, defeasance, sinking fund or similar payment with respect
to, any Subordinated Indebtedness or (f) the payment by the Borrower or any of
its Subsidiaries of any management or consulting fee to any Person or of any
salary, bonus or other form of compensation to any Person who is directly or
indirectly a significant partner, shareholder, owner or executive officer of any
such Person, to the extent such salary, bonus or other form of compensation is
not included in the corporate overhead of the Borrower or such Subsidiary.
Notwithstanding the foregoing, for purposes of calculating the amount of
Restricted Payments for the fiscal quarters ending September 30, 2004, December
31, 2004 and March 31, 2005, the amount of Restricted Payments shall be
annualized during such fiscal quarters such that (i) for the calculation of the
amount of Restricted Payments as of September 30, 2004, the amount of Restricted
Payments for the fiscal quarter then ending will be multiplied by four (4), (ii)
for the calculation of the amount of Restricted Payments as of December 31,
2004, the amount of Restricted Payments for the two fiscal quarter period then
ending will be multiplied by two (2) and (iii) for the calculation of the amount
of Restricted Payments as of March 31, 2005, the amount of Restricted Payments
for the three fiscal quarter period then ending will be multiplied by one and
one-third (1 1/3).

        “Revolving Commitment” shall mean, with respect to each Revolving
Lender, the commitment of such Revolving Lender to make Revolving Loans in an
aggregate principal amount at any time outstanding up to an amount equal to such
Revolving Lender’s Revolving Commitment Percentage of the Revolving Committed
Amount.

        “Revolving Commitment Percentage” shall mean, for each Revolving Lender,
the percentage identified as its Revolving Commitment Percentage on
Schedule 2.1(a) or in the Register, as such percentage may be modified in
connection with any assignment made in accordance with the provisions of
Section 9.6(c).

        “Revolving Committed Amount” shall have the meaning set forth in Section
2.1(a).

        “Revolving Lender” shall mean, as of any date of determination, a Lender
holding a Revolving Commitment on such date.

 

  22 

--------------------------------------------------------------------------------

 

        “Revolving Loans” shall have the meaning set forth in Section 2.1.



        “Revolving Note” or “Revolving Notes” shall mean the promissory notes of
the Borrower in favor of each of the Revolving Lenders evidencing the Revolving
Loans provided pursuant to Section 2.1(e), individually or collectively, as
appropriate, as such promissory notes may be amended, modified, restated,
supplemented, extended, renewed or replaced from time to time.

        “S&P” shall mean Standard & Poor’s Ratings Group, a division of McGraw
Hill, Inc.

        “Scheduled Funded Debt Payments” shall mean, as of any date of
determination for the Borrower and its Subsidiaries, the sum of all scheduled
payments of principal on Funded Debt for the applicable period ending on the
date of determination (including the principal component of payments due on
Capital Leases during the applicable period ending on the date of
determination). Notwithstanding the foregoing, for purposes of calculating
Scheduled Funded Debt Payments for the fiscal quarters ending September 30,
2004, December 31, 2004 and March 31, 2005, Scheduled Funded Debt Payments shall
be annualized during such fiscal quarters such that (i) for the calculation of
Scheduled Funded Debt Payments as of September 30, 2004, Scheduled Funded Debt
Payments for the fiscal quarter then ending will be multiplied by four (4), (ii)
for the calculation of Scheduled Funded Debt Payments as of December 31, 2004,
Scheduled Funded Debt Payments for the two fiscal quarter period then ending
will be multiplied by two (2) and (iii) for the calculation of Scheduled Funded
Debt Payments as of March 31, 2005, Scheduled Funded Debt Payments for the three
fiscal quarter period then ending will be multiplied by one and one-third (1
1/3).

        “SEC” shall mean the Securities and Exchange Commission or any successor
Governmental Authority.

        “SEC Letter” shall mean that certain letter, dated July 12, 2004, from
the SEC to the Borrower relating to the Acquisition.

        “Secured Hedging Agreement” shall mean any Hedging Agreement between a
Credit Party and a Hedging Agreement Provider, as amended, modified,
supplemented, extended or restated from time to time.

        “Security Agreement” shall mean the Security Agreement dated as of the
Closing Date executed by the Credit Parties in favor of the Administrative
Agent, as amended, modified or supplemented from time to time in accordance with
its terms.

        “Security Documents” shall mean the Security Agreement, the Pledge
Agreement and such other documents executed and delivered in connection with the
attachment and perfection of the Administrative Agent’s security interests and
liens arising thereunder, including, without limitation, UCC financing
statements.

        “Senior Funded Debt” shall mean, with respect to the Borrower and its
Subsidiaries on a consolidated basis, all Funded Debt of such Persons excluding
any Subordinated Indebtedness.

 

  23 

--------------------------------------------------------------------------------

 

        “Senior Leverage Ratio” shall mean, with respect to the Borrower and its
Subsidiaries on a consolidated basis for the twelve-month period ending on the
last day of any fiscal quarter of the Borrower, the ratio of (a) Senior Funded
Debt of the Borrower and its Subsidiaries on the last day of such period to
(b) Consolidated EBITDA for such period.

        “Single Employer Plan” shall mean any Plan which is not a Multiemployer
Plan.

        “Subordinated Indebtedness” shall mean the Convertible Bonds and any
other Indebtedness incurred by any Credit Party that is specifically
subordinated in right of payment to the prior payment of the Credit Party
Obligations on terms acceptable to the Administrative Agent and the Lenders.

        “Subsidiary” shall mean, as to any Person, a corporation, partnership,
limited liability company or other entity of which shares of stock or other
ownership interests having ordinary voting power (other than stock or such other
ownership interests having such power only by reason of the happening of a
contingency) to elect a majority of the board of directors or other managers of
such corporation, partnership or other entity are at the time owned, or the
management of which is otherwise controlled, directly or indirectly through one
or more intermediaries, or both, by such Person. Unless otherwise qualified, all
references to a “Subsidiary” or to “Subsidiaries” in this Agreement shall refer
to a Subsidiary or Subsidiaries of the Borrower.

        “Swingline Commitment” shall mean the commitment of the Swingline Lender
to make Swingline Loans in an aggregate principal amount at any time outstanding
up to the Swingline Committed Amount, and the commitment of the Revolving
Lenders to purchase participation interests in the Swingline Loans as provided
in Section 2.4(b)(ii), as such amounts may be reduced from time to time in
accordance with the provisions hereof.

        “Swingline Committed Amount” shall mean the amount of the Swingline
Lender’s Swingline Commitment as specified in Section 2.4(a).

        “Swingline Lender” shall mean Wachovia.

        “Swingline Loan” or “Swingline Loans” shall have the meaning set forth
in Section 2.4(a).

        “Swingline Note” shall mean the promissory note of the Borrower in favor
of the Swingline Lender evidencing the Swingline Loans provided pursuant to
Section 2.4(d), as such promissory note may be amended, modified, supplemented,
extended, renewed or replaced from time to time.

        “Tax Exempt Certificate” shall have the meaning set forth in Section
2.17(b).

        “Taxes” shall have the meaning set forth in Section 2.18.

 

  24 

--------------------------------------------------------------------------------

 

        “Title Insurance Company” shall have the meaning set forth in Section
4.1(f)(iii).

        “Trademark License” shall means any agreement, written or oral,
providing for the grant by or to an Obligor of any right to use any Trademark,
including, without limitation, any thereof referred to in Schedule 3.16.

        “Trademarks” shall mean (a) all trademarks, trade names, corporate
names, company names, business names, fictitious business names, trade dress and
service marks, logos and other source or business identifiers, and the goodwill
associated therewith, now existing or hereafter adopted or acquired, all
registrations and recordings thereof, and all applications in connection
therewith, whether in the United States Patent and Trademark Office or in any
similar office or agency of the United States, any State thereof or any other
country or any political subdivision thereof, or otherwise, including, without
limitation, any thereof referred to in Schedule 3.16, and (b) all renewals
thereof, including, without limitation, any thereof referred to in Schedule
3.16.

        “Tranche” shall mean the collective reference to LIBOR Rate Loans whose
Interest Periods begin and end on the same day. A Tranche may sometimes be
referred to as a “LIBOR Tranche”.

        “Transfer Effective Date” shall have the meaning set forth in each
Commitment Transfer Supplement.

        “Type” shall mean, as to any Loan, its nature as an Alternate Base Rate
Loan or LIBOR Rate Loan, as the case may be.

        “Voting Stock” shall mean, with respect to any Person, Capital Stock
issued by such Person the holders of which are ordinarily, in the absence of
contingencies, entitled to vote for the election of directors (or persons
performing similar functions) of such Person, even though the right so to vote
may be or have been suspended by the happening of such a contingency.

        “Wachovia” shall mean Wachovia Bank, National Association, a national
banking association.

        “WCM” shall mean Wachovia Capital Markets, LLC.

        “Works” shall mean all works which are subject to copyright protection
pursuant to Title 17 of the United States Code.

        Section 1.2 Other Definitional Provisions.

          (a)        Unless otherwise specified therein, all terms defined in
this Agreement shall have the defined meanings when used in the Notes or other
Credit Documents or any certificate or other document made or delivered pursuant
hereto.


          (b)        The words “hereof”, “herein” and “hereunder” and words of
similar import when used in this Agreement shall refer to this Agreement as a
whole and not to


 

  25 

--------------------------------------------------------------------------------

   

 

  any particular provision of this Agreement, and Section, subsection, Schedule
and Exhibit references are to this Agreement unless otherwise specified.


          (c)        The meanings given to terms defined herein shall be equally
applicable to both the singular and plural forms of such terms.


        Section 1.3 Accounting Terms.

        Unless otherwise specified herein, all accounting terms used herein
shall be interpreted, all accounting determinations hereunder shall be made, and
all financial statements required to be delivered hereunder shall be prepared in
accordance with GAAP applied on a basis consistent with the most recent audited
consolidated financial statements of the Borrower delivered to the Lenders;
provided that, if the Borrower notifies the Administrative Agent that it wishes
to amend any covenant in Section 5.9 to eliminate the effect of any change in
GAAP on the operation of such covenant (or if the Administrative Agent notifies
the Borrower that the Required Lenders wish to amend Section 5.9 for such
purpose), then the Borrower’s compliance with such covenant shall be determined
on the basis of GAAP in effect immediately before the relevant change in GAAP
became effective, until either such notice is withdrawn or such covenant is
amended in a manner satisfactory to the Borrower and the Required Lenders.

        The Borrower shall deliver to the Administrative Agent and each Lender
at the same time as the delivery of any annual or quarterly financial statements
given in accordance with the provisions of Section 5.1, (i) a description in
reasonable detail of any material change in the application of accounting
principles employed in the preparation of such financial statements from those
applied in the most recently preceding quarterly or annual financial statements
as to which no objection shall have been made in accordance with the provisions
above and (ii) a reasonable estimate of the effect on the financial statements
on account of such changes in application.

        Section 1.4 Time References.

        Unless otherwise specified, all references herein to times of day shall
be references to Eastern time (daylight or standard, as applicable).


ARTICLE II


THE LOANS; AMOUNT AND TERMS

        Section 2.1 Revolving Loans.

          (a)       Revolving Commitment. During the Commitment Period, subject
to the terms and conditions hereof, each Revolving Lender severally, but not
jointly, agrees to make revolving credit loans (“Revolving Loans”) to the
Borrower from time to time in an aggregate principal amount of up to FIFTY
MILLION DOLLARS ($50,000,000) (as such aggregate maximum amount may be reduced
from time to time as provided in


 

  26 

--------------------------------------------------------------------------------

   

 

  Section 2.7, the “Revolving Committed Amount”) for the purposes hereinafter
set forth; provided, however, that (i) with regard to each Revolving Lender
individually, the sum of such Revolving Lender’s Revolving Commitment Percentage
of outstanding Revolving Loans plus such Revolving Lender’s Revolving Commitment
Percentage of outstanding Swingline Loans plus such Revolving Lender’s Revolving
Commitment Percentage of LOC Obligations shall not exceed such Revolving
Lender’s Revolving Committed Amount and (ii) with regard to the Revolving
Lenders collectively, the sum of the outstanding Revolving Loans plus
outstanding Swingline Loans plus LOC Obligations shall not exceed the Revolving
Committed Amount. Revolving Loans may consist of Alternate Base Rate Loans or
LIBOR Rate Loans, or a combination thereof, as the Borrower may request, and may
be repaid and reborrowed in accordance with the provisions hereof; provided,
however, Revolving Loans made on the Closing Date or on any of the three
Business Days following the Closing Date may only consist of Alternate Base Rate
Loans. LIBOR Rate Loans shall be made by each Revolving Lender at its LIBOR
Lending Office and Alternate Base Rate Loans at its Domestic Lending Office.


          (b)       Revolving Loan Borrowings.


          (i)       Notice of Borrowing. The Borrower shall request a Revolving
Loan borrowing by delivering a written Notice of Borrower (or telephone notice
promptly confirmed in writing by delivery of a written Notice of Borrowing,
which delivery be by fax) to the Administrative Agent not later than 11:00 A.M.
on the Business Day prior to the date of requested borrowing in the case of
Alternate Base Rate Loans, and on the third Business Day prior to the date of
the requested borrowing in the case of LIBOR Rate Loans. Each such request for
borrowing shall be irrevocable and shall specify (A) that a Revolving Loan is
requested, (B) the date of the requested borrowing (which shall be a Business
Day), (C) the aggregate principal amount to be borrowed, (D) whether the
borrowing shall be comprised of Alternate Base Rate Loans, LIBOR Rate Loans or a
combination thereof, and if LIBOR Rate Loans are requested, the Interest
Period(s) therefor. A form of Notice of Borrowing (a “Notice of Borrowing”) is
attached as Schedule 2.1(b)(i). If the Borrower shall fail to specify in any
such Notice of Borrowing (I) an applicable Interest Period in the case of a
LIBOR Rate Loan, then such notice shall be deemed to be a request for an
Interest Period of one month, or (II) the type of Revolving Loan requested, then
such notice shall be deemed to be a request for an Alternate Base Rate Loan
hereunder. The Administrative Agent shall give notice to each Revolving Lender
promptly upon receipt of each Notice of Borrowing, the contents thereof and each
such Revolving Lender’s share thereof.


          (ii)       Minimum Amounts. Each Revolving Loan shall be in a minimum
aggregate amount of $1,000,000 and in integral multiples of $500,000 in excess
thereof (or the remaining amount of the Revolving Committed Amount, if less).


          (iii)       Advances. Each Revolving Lender will make its Revolving
Commitment Percentage of each Revolving Loan borrowing available to the


 

  27 

--------------------------------------------------------------------------------

   

 

  Administrative Agent for the account of the Borrower at the office of the
Administrative Agent specified in Section 9.2, or at such other office as the
Administrative Agent may designate in writing, by 1:00 P.M. on the date
specified in the applicable Notice of Borrowing in Dollars and in funds
immediately available to the Administrative Agent. Such borrowing will then be
made available to the Borrower by the Administrative Agent by crediting the
account of the Borrower on the books of such office with the aggregate of the
amounts made available to the Administrative Agent by the Revolving Lenders and
in like funds as received by the Administrative Agent.


          (c)       Repayment. The principal amount of all Revolving Loans shall
be due and payable in full on the Maturity Date, unless accelerated sooner
pursuant to Section 7.2.


          (d)       Interest. Subject to the provisions of Section 2.10,
Revolving Loans shall bear interest as follows:


          (i)       Alternate Base Rate Loans. During such periods as Revolving
Loans shall be comprised of Alternate Base Rate Loans, each such Alternate Base
Rate Loan shall bear interest at a per annum rate equal to the sum of the
Alternate Base Rate plus the Applicable Percentage; and


          (ii)       LIBOR Rate Loans. During such periods as Revolving Loans
shall be comprised of LIBOR Rate Loans, each such LIBOR Rate Loan shall bear
interest at a per annum rate equal to the sum of the LIBOR Rate plus the
Applicable Percentage.


  Interest on Revolving Loans shall be payable in arrears on each Interest
Payment Date.


          (e)       Revolving Notes. Each Revolving Lender’s Revolving Committed
Amount shall be evidenced by a duly executed promissory note of the Borrower to
such Revolving Lender in substantially the form of Schedule 2.1(e).


        Section 2.2 [Reserved].

        Section 2.3 Letter of Credit Subfacility.

          (a)       Issuance. Subject to the terms and conditions hereof and of
the LOC Documents, if any, and any other terms and conditions which the Issuing
Lender may reasonably require, during the Commitment Period the Issuing Lender
shall issue, and the Revolving Lenders shall participate in, Letters of Credit
for the account of the Borrower from time to time upon request in a form
acceptable to the Issuing Lender; provided, however, that (i) the aggregate
amount of LOC Obligations shall not at any time exceed TWO MILLION FIVE HUNDRED
THOUSAND DOLLARS ($2,500,000) (the “LOC Committed Amount”), (ii) the sum of
outstanding Revolving Loans plus

 

  28 

--------------------------------------------------------------------------------

   

 

  outstanding Swingline Loans plus LOC Obligations shall not at any time exceed
the Revolving Committed Amount, (iii) all Letters of Credit shall be denominated
in U.S. Dollars and (iv) Letters of Credit shall be issued for lawful corporate
purposes and may be issued as standby letters of credit, including in connection
with workers’ compensation and other insurance programs, and trade letters of
credit. Except as otherwise expressly agreed upon by all the Revolving Lenders,
no Letter of Credit shall have an original expiry date more than twelve (12)
months from the date of issuance; provided, however, so long as no Default or
Event of Default has occurred and is continuing and subject to the other terms
and conditions to the issuance of Letters of Credit hereunder, the expiry dates
of Letters of Credit may be extended annually or periodically from time to time
on the request of the Borrower or by operation of the terms of the applicable
Letter of Credit to a date not more than twelve (12) months from the date of
extension; provided, further, that no Letter of Credit, as originally issued or
as extended, shall have an expiry date extending beyond the date that is thirty
days prior to the Maturity Date. Each Letter of Credit shall comply with the
related LOC Documents. The issuance and expiry date of each Letter of Credit
shall be a Business Day. Any Letters of Credit issued hereunder shall be in a
minimum original face amount of $100,000 or such lesser amount as approved by
the Issuing Lender. Wachovia shall be the Issuing Lender on all Letters of
Credit issued on or after the Closing Date.


          (b)       Notice and Reports. The request for the issuance of a Letter
of Credit shall be submitted to the Issuing Lender at least five Business Days
prior to the requested date of issuance. The Issuing Lender will promptly upon
request provide to the Administrative Agent for dissemination to the Revolving
Lenders a detailed report specifying the Letters of Credit which are then issued
and outstanding and any activity with respect thereto which may have occurred
since the date of any prior report, and including therein, among other things,
the account party, the beneficiary, the face amount, expiry date as well as any
payments or expirations which may have occurred. The Issuing Lender will further
provide to the Administrative Agent promptly upon request copies of the Letters
of Credit. The Issuing Lender will provide to the Administrative Agent promptly
upon request a summary report of the nature and extent of LOC Obligations then
outstanding.


  (c)       Participations. Each Revolving Lender upon issuance of a Letter of
Credit shall be deemed to have purchased without recourse a risk participation
from the Issuing Lender in such Letter of Credit and the obligations arising
thereunder and any collateral relating thereto, in each case in an amount equal
to its Revolving Commitment Percentage of the obligations under such Letter of
Credit and shall absolutely, unconditionally and irrevocably assume, as primary
obligor and not as surety, and be obligated to pay to the Issuing Lender
therefor and discharge when due, its Revolving Commitment Percentage of the
obligations arising under such Letter of Credit. Without limiting the scope and
nature of each Revolving Lender’s participation in any Letter of Credit, to the
extent that the Issuing Lender has not been reimbursed as required hereunder or
under any LOC Document, each such Revolving Lender shall pay to the Issuing
Lender its Revolving Commitment Percentage of such unreimbursed drawing in same
day funds on the day of notification by the Issuing Lender of an unreimbursed


 

  29 

--------------------------------------------------------------------------------

  

 

  drawing pursuant to and in accordance with the provisions of subsection (d)
hereof. The obligation of each Revolving Lender to so reimburse the Issuing
Lender shall be absolute and unconditional and shall not be affected by the
occurrence of a Default, an Event of Default or any other occurrence or event.
Any such reimbursement shall not relieve or otherwise impair the obligation of
the Borrower to reimburse the Issuing Lender under any Letter of Credit,
together with interest as hereinafter provided.


          (d)       Reimbursement. In the event of any drawing under any Letter
of Credit, the Issuing Lender will promptly notify the Borrower and the
Administrative Agent. The Borrower shall reimburse the Issuing Lender on the day
of drawing under any Letter of Credit (with the proceeds of a Revolving Loan
obtained hereunder or otherwise) in same day funds as provided herein or in the
LOC Documents. If the Borrower shall fail to reimburse the Issuing Lender as
provided herein, the unreimbursed amount of such drawing shall bear interest at
a per annum rate equal to the ABR Default Rate. Unless the Borrower shall
immediately notify the Issuing Lender and the Administrative Agent of its intent
to otherwise reimburse the Issuing Lender, the Borrower shall be deemed to have
requested a Revolving Loan in the amount of the drawing as provided in
subsection (e) hereof, the proceeds of which will be used to satisfy the
reimbursement obligations. The Borrower’s reimbursement obligations hereunder
shall be absolute and unconditional under all circumstances irrespective of any
rights of set-off, counterclaim or defense to payment the Borrower may claim or
have against the Issuing Lender, the Administrative Agent, the Lenders, the
beneficiary of the Letter of Credit drawn upon or any other Person, including
without limitation any defense based on any failure of the Borrower to receive
consideration or the legality, validity, regularity or unenforceability of the
Letter of Credit. The Issuing Lender will promptly notify the other Revolving
Lenders of the amount of any unreimbursed drawing and each Revolving Lender
shall promptly pay to the Administrative Agent for the account of the Issuing
Lender in Dollars and in immediately available funds, the amount of such
Revolving Lender’s Revolving Commitment Percentage of such unreimbursed drawing.
Such payment shall be made on the day such notice is received by such Revolving
Lender from the Issuing Lender if such notice is received at or before 2:00
P.M., otherwise such payment shall be made at or before 12:00 Noon on the
Business Day next succeeding the day such notice is received. If such Revolving
Lender does not pay such amount to the Issuing Lender in full upon such request,
such Revolving Lender shall, on demand, pay to the Administrative Agent for the
account of the Issuing Lender interest on the unpaid amount during the period
from the date of such drawing until such Revolving Lender pays such amount to
the Issuing Lender in full at a rate per annum equal to, if paid within two
Business Days of the date of drawing, the Federal Funds Effective Rate and
thereafter at a rate equal to the Alternate Base Rate. Each Revolving Lender’s
obligation to make such payment to the Issuing Lender, and the right of the
Issuing Lender to receive the same, shall be absolute and unconditional, shall
not be affected by any circumstance whatsoever and without regard to the
termination of this Agreement or the Commitments hereunder, the existence of a
Default or Event of Default or the acceleration of the Credit Party Obligations
hereunder and shall be made without any offset, abatement, withholding or
reduction whatsoever.


 

  30 

--------------------------------------------------------------------------------

   

 

          (e)       Repayment with Revolving Loans. On any day on which the
Borrower shall have requested, or been deemed to have requested, a Revolving
Loan to reimburse a drawing under a Letter of Credit, the Administrative Agent
shall give notice to the Revolving Lenders that a Revolving Loan has been
requested or deemed requested in connection with a drawing under a Letter of
Credit, in which case a Revolving Loan borrowing comprised entirely of Alternate
Base Rate Loans (each such borrowing, a “Mandatory LOC Borrowing”) shall be
immediately made (without giving effect to any termination of the Commitments
pursuant to Section 7.2) pro rata based on each Revolving Lender’s respective
Revolving Commitment Percentage (determined before giving effect to any
termination of the Commitments pursuant to Section 7.2) and the proceeds thereof
shall be paid directly to the Issuing Lender for application to the respective
LOC Obligations. Each Revolving Lender hereby irrevocably agrees to make such
Revolving Loans immediately upon any such request or deemed request on account
of each Mandatory LOC Borrowing in the amount and in the manner specified in the
preceding sentence and on the same such date notwithstanding (i) the amount of
Mandatory LOC Borrowing may not comply with the minimum amount for borrowings of
Revolving Loans otherwise required hereunder, (ii) whether any conditions
specified in Section 4.2 are then satisfied, (iii) whether a Default or an Event
of Default then exists, (iv) failure for any such request or deemed request for
Revolving Loan to be made by the time otherwise required in Section 2.1(b), (v)
the date of such Mandatory LOC Borrowing, or (vi) any reduction in the Revolving
Committed Amount after any such Letter of Credit may have been drawn upon;
provided, however, that in the event any such Mandatory LOC Borrowing should be
less than the minimum amount for borrowings of Revolving Loans otherwise
provided in Section 2.1(b)(ii), the Borrower shall pay to the Administrative
Agent for its own account an administrative fee of $500. In the event that any
Mandatory LOC Borrowing cannot for any reason be made on the date otherwise
required above (including, without limitation, as a result of the commencement
of a proceeding under the Bankruptcy Code with respect to any Credit Party),
then each such Revolving Lender hereby agrees that it shall forthwith fund (as
of the date the Mandatory LOC Borrowing would otherwise have occurred, but
adjusted for any payments received from the Borrower on or after such date and
prior to such purchase) its Participation Interests in the LOC Obligations;
provided, further, that in the event any Revolving Lender shall fail to fund its
Participation Interest on the day the Mandatory LOC Borrowing would otherwise
have occurred, then the amount of such Revolving Lender’s unfunded Participation
Interest therein shall bear interest payable by such Revolving Lender to the
Issuing Lender upon demand, at the rate equal to, if paid within two Business
Days of such date, the Federal Funds Effective Rate, and thereafter at a rate
equal to the Alternate Base Rate.


          (f)       Modification, Extension. The issuance of any supplement,
modification, amendment, renewal, or extension to any Letter of Credit shall,
for purposes hereof, be treated in all respects the same as the issuance of a
new Letter of Credit hereunder.


          (g)       Uniform Customs and Practices. The Issuing Lender shall have
the Letters of Credit be subject to The Uniform Customs and Practice for
Documentary Credits, as published as of the date of issue by the International
Chamber of Commerce


 

  31 

--------------------------------------------------------------------------------

  

 

  (the “UCP”), in which case the UCP may be incorporated therein and deemed in
all respects to be a part thereof.


          (h)       Designation of Subsidiaries as Account Parties.
Notwithstanding anything to the contrary set forth in this Agreement, including
without limitation Section 2.3(a), a Letter of Credit issued hereunder may
contain a statement to the effect that such Letter of Credit is issued for the
account of a Subsidiary of the Borrower; provided that, notwithstanding such
statement, the Borrower shall be the actual account party for all purposes of
this Agreement for such Letter of Credit and such statement shall not affect the
Borrower’s reimbursement obligations hereunder with respect to such Letter of
Credit.


        Section 2.4 Swingline Loan Subfacility.

          (a)       Swingline Commitment. During the Commitment Period, subject
to the terms and conditions hereof, the Swingline Lender, in its individual
capacity, agrees to make certain revolving credit loans to the Borrower (each a
“Swingline Loan” and, collectively, the “Swingline Loans”) for the purposes
hereinafter set forth; provided, however, (i) the aggregate amount of Swingline
Loans outstanding at any time shall not exceed FIVE MILLION DOLLARS ($5,000,000)
(the “Swingline Committed Amount”), and (ii) the sum of the outstanding
Revolving Loans plus outstanding Swingline Loans plus LOC Obligations shall not
exceed the Revolving Committed Amount. Swingline Loans hereunder may be repaid
and reborrowed in accordance with the provisions hereof.


          (b)       Swingline Loan Borrowings.


          (i)       Notice of Borrowing and Disbursement. The Swingline Lender
will make Swingline Loans available to the Borrower on any Business Day upon
delivery of a Notice of Borrowing by the Borrower to the Administrative Agent
not later than 2:00 P.M. on such Business Day. Swingline Loan borrowings
hereunder shall be made in minimum amounts of $100,000 and in integral amounts
of $100,000 in excess thereof.


          (ii)       Repayment of Swingline Loans. Each Swingline Loan borrowing
shall be due and payable on the Maturity Date. The Swingline Lender may, at any
time, in its sole discretion, by written notice to the Borrower and the
Administrative Agent, demand repayment of its Swingline Loans by way of a
Revolving Loan borrowing, in which case the Borrower shall be deemed to have
requested a Revolving Loan borrowing comprised entirely of Alternate Base Rate
Loans in the amount of such Swingline Loans; provided, however, that, in the
following circumstances, any such demand shall also be deemed to have been given
one Business Day prior to each of (A) the Maturity Date, (B) the occurrence of
any Event of Default described in Section 7.1(f), (C) upon acceleration of the
Credit Party Obligations hereunder, whether on account of an Event of Default
described in Section 7.1(f) or any other Event of Default, and (D) the exercise
of


 

  32 

--------------------------------------------------------------------------------

  

 

  remedies in accordance with the provisions of Section 7.2 hereof (each such
Revolving Loan borrowing made on account of any such deemed request therefor as
provided herein being hereinafter referred to as “Mandatory Swingline
Borrowing”). Each Revolving Lender hereby irrevocably agrees to make such
Revolving Loans promptly upon any such request or deemed request on account of
each Mandatory Swingline Borrowing in the amount and in the manner specified in
the preceding sentence and on the same such date notwithstanding (1) the amount
of Mandatory Swingline Borrowing may not comply with the minimum amount for
borrowings of Revolving Loans otherwise required hereunder, (2) whether any
conditions specified in Section 4.2 are then satisfied, (3) whether a Default or
an Event of Default then exists, (4) failure of any such request or deemed
request for Revolving Loans to be made by the time otherwise required in Section
2.1(b)(i), (5) the date of such Mandatory Swingline Borrowing, or (6) any
reduction in the Revolving Committed Amount or termination of the Revolving
Commitments immediately prior to such Mandatory Swingline Borrowing or
contemporaneously therewith. In the event that any Mandatory Swingline Borrowing
cannot for any reason be made on the date otherwise required above (including,
without limitation, as a result of the commencement of a proceeding under the
Bankruptcy Code), then each Revolving Lender hereby agrees that it shall
forthwith purchase (as of the date the Mandatory Swingline Borrowing would
otherwise have occurred, but adjusted for any payments received from the
Borrower on or after such date and prior to such purchase) from the Swingline
Lender such participations in the outstanding Swingline Loans as shall be
necessary to cause each such Revolving Lender to share in such Swingline Loans
ratably based upon its respective Revolving Commitment Percentage (determined
before giving effect to any termination of the Commitments pursuant to Section
7.2); provided that (x) all interest payable on the Swingline Loans shall be for
the account of the Swingline Lender until the date as of which the respective
participation is purchased, and (y) at the time any purchase of participations
pursuant to this sentence is actually made, the purchasing Revolving Lender
shall be required to pay to the Swingline Lender interest on the principal
amount of such participation purchased for each day from and including the day
upon which the Mandatory Swingline Borrowing would otherwise have occurred to
but excluding the date of payment for such participation, at the rate equal to,
if paid within two Business Days of the date of the Mandatory Swingline
Borrowing, the Federal Funds Effective Rate, and thereafter at a rate equal to
the Alternate Base Rate.


          (c)       Interest on Swingline Loans. Subject to the provisions of
Section 2.10, Swingline Loans shall bear interest at a per annum rate equal to
the Alternate Base Rate plus the Applicable Percentage for Revolving Loans that
are Alternate Base Rate Loans. Interest on Swingline Loans shall be payable in
arrears on each Interest Payment Date.


          (d)       Swingline Note. The Swingline Loans shall be evidenced by a
duly executed promissory note of the Borrower to the Swingline Lender in the
original amount of the Swingline Committed Amount and substantially in the form
of Schedule 2.4(d).


 

  33 

--------------------------------------------------------------------------------

 

        Section 2.5 [Reserved].

        Section 2.6 Fees.

          (a)       Commitment Fee. In consideration of the Revolving
Commitments, the Borrower agrees to pay to the Administrative Agent for the
ratable benefit of the Revolving Lenders a commitment fee (the “Commitment Fee”)
in an amount equal to the Applicable Percentage per annum on the average daily
unused amount of the Revolving Committed Amount. For purposes of computation of
the Commitment Fee, LOC Obligations shall be considered usage of the Revolving
Committed Amount but Swingline Loans shall not be considered usage of the
Revolving Committed Amount. The Commitment Fee shall be payable quarterly in
arrears on the last Business Day of each calendar quarter.


          (b)       Letter of Credit Fees. In consideration of the LOC
Commitments, the Borrower agrees to pay to the Administrative Agent, for the
ratable benefit of the Revolving Lenders, a fee (the “Letter of Credit Fee”)
equal to the Applicable Percentage per annum on the average daily maximum amount
available to be drawn under each Letter of Credit from the date of issuance to
the date of expiration. In addition to such Letter of Credit Fee, the Borrower
agrees to pay to the Issuing Lender, for its own account and without sharing by
the other Lenders, an additional fronting fee (the “Fronting Fee”) of
one-quarter of one percent (0.25%) per annum on the average daily maximum amount
available to be drawn under each such Letter of Credit issued by it. The Letter
of Credit Fee and the Fronting Fee shall be payable quarterly in arrears on the
last Business Day of each calendar quarter.


          (c)       Issuing Lender Fees. In addition to the Letter of Credit
Fees and Fronting Fees payable pursuant to subsection (b) hereof, the Borrower
shall pay to the Issuing Lender for its own account without sharing by the other
Lenders the reasonable and customary charges from time to time of the Issuing
Lender with respect to the amendment, transfer, administration, cancellation and
conversion of, and drawings under, such Letters of Credit (collectively, the
“Issuing Lender Fees”).


          (d)       Administrative Fee. The Borrower agrees to pay to the
Administrative Agent the annual administrative fee as described in the Fee
Letter.


        Section 2.7 Commitment Reductions.

          (a)       Voluntary Reductions. The Borrower shall have the right to
terminate or permanently reduce the unused portion of the Revolving Committed
Amount at any time or from time to time upon not less than five Business Days’
prior notice to the Administrative Agent (which shall notify the Lenders thereof
as soon as practicable) of each such termination or reduction, which notice
shall specify the effective date thereof and the amount of any such reduction
which shall be in a minimum amount of $1,000,000 or a whole multiple of $500,000
in excess thereof and shall be irrevocable


 

  34 

--------------------------------------------------------------------------------

   

 

  and effective upon receipt by the Administrative Agent, provided that no such
reduction or termination shall be permitted if after giving effect thereto, and
to any prepayments of the Loans made on the effective date thereof, the sum of
the outstanding Revolving Loans plus outstanding Swingline Loans plus LOC
Obligations would exceed the Revolving Committed Amount.


          (b)       Mandatory Reductions. On any date that the Revolving Loans
are required to be prepaid pursuant to the terms of Section 2.8(b) (ii), (iii)
and (iv), the Revolving Committed Amount shall be automatically permanently
reduced by the amount of such required prepayment and/or reduction.


          (c)       Maturity Date. The Revolving Commitment, the Swingline
Commitment and the LOC Commitment shall automatically terminate on the Maturity
Date.


        Section 2.8 Prepayments.

          (a)       Optional Prepayments. The Borrower shall have the right to
prepay Loans in whole or in part from time to time; provided, however, that each
partial prepayment of a Revolving Loan shall be in a minimum principal amount of
$1,000,000 and integral multiples of $500,000 in excess thereof, and each
partial prepayment of a Swingline Loan shall be in a minimum principal amount of
$100,000 and integral multiples of $100,000 in excess thereof. The Borrower
shall give three Business Days’ irrevocable notice in the case of LIBOR Rate
Loans and one Business Day’s irrevocable notice in the case of Alternate Base
Rate Loans, to the Administrative Agent (which shall notify the Lenders thereof
as soon as practicable). Amounts prepaid under this Section 2.8(a) shall be
applied to the outstanding Loans as the Borrower may elect; provided that each
Lender shall receive its pro rata share (except with respect to prepayments of
Swingline Loans) of any such prepayment based on its Revolving Commitment
Percentage. All prepayments under this Section 2.8(a) shall be subject to
Section 2.18, but otherwise without premium or penalty. Interest on the
principal amount prepaid shall be payable on the next occurring Interest Payment
Date that would have occurred had such Loans not been prepaid or, at the request
of the Administrative Agent, interest on the principal amount prepaid shall be
payable on any date that a prepayment is made hereunder through the date of
prepayment. Amounts prepaid on the Revolving Loans and the Swingline Loans may
be reborrowed in accordance with the terms hereof.


          (b)       Mandatory Prepayments.


          (i)       Revolving Committed Amount. If at any time after the Closing
Date, the sum of the outstanding Revolving Loans plus outstanding Swingline
Loans plus LOC Obligations shall exceed the Revolving Committed Amount, the
Borrower immediately shall prepay the Loans and cash collateralize the LOC
Obligations in an amount sufficient to eliminate such excess (such prepayment to
be applied as set forth in clause (vi) below).


 

  35 

--------------------------------------------------------------------------------

   

 

          (ii)       Asset Dispositions. Promptly following any Asset
Disposition (or related series of Asset Dispositions), the Borrower shall prepay
the Loans and cash collateralize the LOC Obligations in an aggregate amount
equal to the Net Cash Proceeds derived from such Asset Disposition (or related
series of Asset Dispositions) (such prepayment to be applied as set forth in
clause (vi) below).


          (iii)       Issuances. Immediately upon receipt by any Credit Party of
proceeds from (A) any Debt Issuance, the Borrower shall prepay the Loans and
cash collateralize the LOC Obligations in an aggregate amount equal to one
hundred percent (100%) of the Net Cash Proceeds of such Debt Issuance to the
Lenders (such prepayment to be applied as set forth in clause (vi) below) or (B)
any Equity Issuance, the Borrower shall prepay the Loans and cash collateralize
the LOC Obligations in an aggregate amount equal to one hundred percent (100%)
of the Net Cash Proceeds of such Equity Issuance (such prepayment to be applied
as set forth in clause (vi) below).


          (iv)       Recovery Event. Immediately upon receipt by any Credit
Party of proceeds from any Recovery Event, the Borrower shall prepay the Loans
and cash collateralize the LOC Obligations in an aggregate amount equal to one
hundred percent (100%) of such cash proceeds (such prepayment to be applied as
set forth in clause (vi) below).


          (v)       Excess Cash Flow. Within 90 days after the end of each
fiscal year (commencing with the fiscal year ending December 31, 2004), the
Borrower shall prepay the Loans and cash collateralize the LOC Obligations in an
amount equal to 75% of the Excess Cash Flow earned during such prior fiscal year
(or, for the fiscal year ending December 31, 2004, earned during the period from
the Closing Date through the end of such fiscal year) (such prepayments to be
applied as set forth in clause (vi) below).


          (vi)       Application of Mandatory Prepayments. All amounts required
to be paid pursuant to this Section 2.8(b) shall be applied as follows: (A) with
respect to all amounts prepaid pursuant to Sections 2.8(b)(i) and (iv), (1)
first, to the outstanding Swingline Loans, (2) second, to the outstanding
Revolving Loans and (3) third (after all Revolving Loans have been repaid), to a
cash collateral account in respect of LOC Obligations, (B) with respect to all
amounts prepaid pursuant to Sections 2.8(b)(ii), (iii) and (v), (1) first, to
the outstanding Swingline Loans (with a corresponding permanent reduction in the
Revolving Committed Amount), (2) second, to the outstanding Revolving Loans
(with a corresponding permanent reduction in the Revolving Committed Amount) and
(3) third (after all Revolving Loans have been repaid), to a cash collateral
account in respect of LOC Obligations. Within the parameters of the applications
set forth above, prepayments shall be applied first to Alternate Base Rate Loans
and then to LIBOR Rate Loans in direct order of Interest Period maturities. Each
Lender shall receive its pro rata share (except with respect to prepayments of
Swingline Loans) of any such prepayment based on its Revolving Commitment
Percentage.


 

  36 

--------------------------------------------------------------------------------

   

 

  All prepayments under this Section 2.8(b) shall be subject to Section 2.18 and
be accompanied by interest on the principal amount prepaid through the date of
prepayment.


          (c)       Hedging Obligations Unaffected. Any repayment or prepayment
made pursuant to this Section 2.8 shall not affect the Borrower’s obligation to
continue to make payments under any Secured Hedging Agreement, which shall
remain in full force and effect notwithstanding such repayment or prepayment,
subject to the terms of such Secured Hedging Agreement.


        Section 2.9 Lending Offices.

        LIBOR Rate Loans shall be made by each Lender at its LIBOR Lending
Office and Alternate Base Rate Loans at its Domestic Lending Office.

        Section 2.10 Default Rate.

        Upon the occurrence, and during the continuance, of an Event of Default,
at the discretion of the Required Lenders, the principal of and, to the extent
permitted by law, interest on the Loans and any other amounts owing hereunder or
under the other Credit Documents shall bear interest, payable on demand, at a
per annum rate 2% greater than the rate which would otherwise be applicable (or
if no rate is applicable, whether in respect of interest, fees or other amounts,
then the ABR Default Rate).

        Section 2.11 Conversion Options.

          (a)        The Borrower may elect from time to time to convert all or
any portion of an Alternate Base Rate Loan to a LIBOR Rate Loan by giving the
Administrative Agent at least three Business Days’ prior irrevocable written
notice of such election; provided that (i) no Alternate Base Rate Loan or
portion thereof may be converted into a LIBOR Rate Loan when any Default or
Event of Default has occurred and is continuing and (ii) conversions shall be in
an aggregate principal amount of $1,000,000 or a whole multiple of $500,000 in
excess thereof. In addition, the Borrower may elect from time to time to convert
all or any portion of a LIBOR Rate Loan to an Alternate Base Rate Loan by giving
the Administrative Agent irrevocable written notice thereof by 11:00 A.M. one
Business Date prior to the proposed date of conversion. A form of Notice of
Conversion/Extension is attached as Schedule 2.11. If the date upon which an
Alternate Base Rate Loan is to be converted to a LIBOR Rate Loan is not a
Business Day, then such conversion shall be made on the next succeeding Business
Day and during the period from such last day of an Interest Period to such
succeeding Business Day such Loan shall bear interest as if it were an Alternate
Base Rate Loan. LIBOR Rate Loans may only be converted to Alternate Base Rate
Loans on the last day of the applicable Interest Period. If the date upon which
a LIBOR Rate Loan is to be converted to an Alternate Base Rate Loan is not a
Business Day, then such conversion shall be made on the next succeeding Business
Day and during the period from such last day of an Interest


 

  37 

--------------------------------------------------------------------------------

   

 

  Period to such succeeding Business Day such Loan shall bear interest as if it
were an Alternate Base Rate Loan.


          (b)        Any LIBOR Rate Loans may be continued as such upon the
expiration of an Interest Period with respect thereto by compliance by the
Borrower with the notice provisions contained in Section 2.11(a); provided, that
no LIBOR Rate Loan may be continued as such when any Default or Event of Default
has occurred and is continuing, in which case such Loan shall be automatically
converted to an Alternate Base Rate Loan at the end of the applicable Interest
Period with respect thereto. If the Borrower shall fail to give timely notice of
an election to continue a LIBOR Rate Loan, or the continuation of LIBOR Rate
Loans is not permitted hereunder, such LIBOR Rate Loans shall be automatically
converted to Alternate Base Rate Loans at the end of the applicable Interest
Period with respect thereto.


        Section 2.12 Computation of Interest and Fees.

          (a)        Interest payable hereunder with respect to Alternate Base
Rate Loans based on the Prime Rate shall be calculated on the basis of a year of
365 days (or 366 days, as applicable) for the actual days elapsed. All other
fees, interest and all other amounts payable hereunder shall be calculated on
the basis of a 360-day year for the actual days elapsed. The Administrative
Agent shall as soon as practicable notify the Borrower and the Lenders of each
determination of a LIBOR Rate on the Business Day of the determination thereof.
Any change in the interest rate on a Loan resulting from a change in the
Alternate Base Rate shall become effective as of the opening of business on the
day on which such change in the Alternate Base Rate shall become effective. The
Administrative Agent shall as soon as practicable notify the Borrower and the
Lenders of the effective date and the amount of each such change.


          (b)        Each determination of an interest rate by the
Administrative Agent pursuant to any provision of this Agreement shall be
conclusive and binding on the Borrower and the Lenders in the absence of
manifest error. The Administrative Agent shall, at the request of the Borrower,
deliver to the Borrower a statement showing the computations used by the
Administrative Agent in determining any interest rate.


          (c)        It is the intent of the Lenders and the Credit Parties to
conform to and contract in strict compliance with applicable usury law from time
to time in effect. All agreements between the Lenders and the Credit Parties are
hereby limited by the provisions of this paragraph which shall override and
control all such agreements, whether now existing or hereafter arising and
whether written or oral. In no way, nor in any event or contingency (including
but not limited to prepayment or acceleration of the maturity of any Credit
Party Obligation), shall the interest taken, reserved, contracted for, charged,
or received under this Credit Agreement, under the Notes or otherwise, exceed
the maximum nonusurious amount permissible under applicable law. If, from any
possible construction of any of the Credit Documents or any other document,
interest would otherwise be payable in excess of the maximum nonusurious amount,
any such construction shall be subject to the provisions of this paragraph and
such interest shall be


 

  38 

--------------------------------------------------------------------------------

   

 

  automatically reduced to the maximum nonusurious amount permitted under
applicable law, without the necessity of execution of any amendment or new
document. If any Lender shall ever receive anything of value which is
characterized as interest on the Loans under applicable law and which would,
apart from this provision, be in excess of the maximum nonusurious amount, an
amount equal to the amount which would have been excessive interest shall,
without penalty, be applied to the reduction of the principal amount owing on
the Loans and not to the payment of interest, or refunded to the Borrower or the
other payor thereof if and to the extent such amount which would have been
excessive exceeds such unpaid principal amount of the Loans. The right to demand
payment of the Loans or any other Indebtedness evidenced by any of the Credit
Documents does not include the right to receive any interest which has not
otherwise accrued on the date of such demand, and the Lenders do not intend to
charge or receive any unearned interest in the event of such demand. All
interest paid or agreed to be paid to the Lenders with respect to the Loans
shall, to the extent permitted by applicable law, be amortized, prorated,
allocated, and spread throughout the full stated term (including any renewal or
extension) of the Loans so that the amount of interest on account of such
indebtedness does not exceed the maximum nonusurious amount permitted by
applicable law.


        Section 2.13 Pro Rata Treatment and Payments.

          (a)       Allocation of Payments Prior to Exercise of Remedies. Each
borrowing of Revolving Loans and any reduction of the Revolving Commitments
shall be made pro rata according to the respective Revolving Commitment
Percentages of the Lenders. Unless otherwise specified herein, each payment
under this Agreement or any Note shall be applied, first, to any fees then due
and owing by the Borrower pursuant to Section 2.6, second, to interest then due
and owing hereunder and under the Notes and, third, to principal then due and
owing hereunder and under the Notes. Each payment on account of any fees
pursuant to Section 2.6 shall be made pro rata in accordance with the respective
amounts due and owing (except as to the Fronting Fees and the Issuing Lender and
the Issuing Lender Fees). Subject to Section 2.2(b), each payment (other than
prepayments) by the Borrower on account of principal of and interest on the
Revolving Loans shall be applied to such Loans as directed by the Borrower or
otherwise applied in accordance with the terms of Section 2.8(a) hereof.
Prepayments made pursuant to Section 2.16 shall be applied in accordance with
such section. Each optional prepayment on account of principal of the Loans
shall be applied in accordance with Section 2.8(a) and each mandatory prepayment
on account of principal of the Loans shall be applied in accordance with Section
2.8(b)(vi). All payments (including prepayments) to be made by the Borrower on
account of principal, interest and fees shall be made without defense, set-off
or counterclaim (except as provided in Section 2.19(b)) and shall be made to the
Administrative Agent for the account of the Lenders at the Administrative
Agent’s office specified in Section 9.2 in Dollars and in immediately available
funds not later than 1:00 P.M. on the date when due. The Administrative Agent
shall distribute such payments to the Lenders entitled thereto promptly upon
receipt in like funds as received. If any payment hereunder (other than payments
on the LIBOR Rate Loans) becomes due and payable on a day other than a Business
Day, such payment shall be extended to the next


 

  39 

--------------------------------------------------------------------------------

  

 

  succeeding Business Day, and, with respect to payments of principal, interest
thereon shall be payable at the then applicable rate during such extension. If
any payment on a LIBOR Rate Loan becomes due and payable on a day other than a
Business Day, the maturity thereof shall be extended to the next succeeding
Business Day unless the result of such extension would be to extend such payment
into another calendar month, in which event such payment shall be made on the
immediately preceding Business Day.


          (b)       Allocation of Payments After Exercise of Remedies.
Notwithstanding any other provisions of this Agreement to the contrary, after
the exercise of remedies (other than the invocation of default interest pursuant
to Section 2.9) by the Administrative Agent or the Lenders pursuant to
Section 7.2 (or after the Commitments shall automatically terminate and the
Loans (with accrued interest thereon) and all other amounts under the Credit
Documents shall automatically become due and payable in accordance with the
terms of such Section), all amounts collected or received by the Administrative
Agent or any Lender on account of the Credit Party Obligations or any other
amounts outstanding under any of the Credit Documents or in respect of the
Collateral shall be paid over or delivered as follows (irrespective of whether
the following costs, expenses, fees, interest, premiums, scheduled periodic
payments or Credit Party Obligations are allowed, permitted or recognized as a
claim in any proceeding resulting from the occurrence of a Bankruptcy Event):


          FIRST, to the payment of all reasonable out-of-pocket costs and
expenses (including without limitation reasonable attorneys’ fees) of the
Administrative Agent in connection with enforcing the rights of the Lenders
under the Credit Documents and any protective advances made by the
Administrative Agent with respect to the Collateral under or pursuant to the
terms of the Collateral Documents;


          SECOND, to payment of any fees owed to the Administrative Agent;


          THIRD, to the payment of all reasonable out-of-pocket costs and
expenses (including without limitation, reasonable attorneys’ fees) of each of
the Lenders in connection with enforcing its rights under the Credit Documents
or otherwise with respect to the Credit Party Obligations owing to such Lender;


          FOURTH, to the payment of all of the Credit Party Obligations
consisting of accrued fees and interest, including, with respect to any Secured
Hedging Agreement, any fees, premiums and scheduled periodic payments due under
such Secured Hedging Agreement and any interest accrued thereon;


          FIFTH, to the payment of the outstanding principal amount of the
Credit Party Obligations, including the payment or cash collateralization of the
outstanding LOC Obligations and, with respect to any Secured Hedging Agreement,
any breakage, termination or other payments due under such Secured Hedging
Agreement and any interest accrued thereon;


 

  40 

--------------------------------------------------------------------------------

  

 

          SIXTH, to all other Credit Party Obligations and other obligations
which shall have become due and payable under the Credit Documents or otherwise
and not repaid pursuant to clauses “FIRST” through “FIFTH” above; and


          SEVENTH, to the payment of the surplus, if any, to whoever may be
lawfully entitled to receive such surplus.


  In carrying out the foregoing, (i) amounts received shall be applied in the
numerical order provided until exhausted prior to application to the next
succeeding category; (ii) each of the Lenders and any Hedging Agreement
Providers shall receive an amount equal to its pro rata share (based on the
proportion that the then outstanding Loans and LOC Obligations held by such
Lender or the outstanding obligations payable to such Hedging Agreement Provider
bears to the aggregate then outstanding Loans, LOC Obligations and obligations
payable under all Secured Hedging Agreements) of amounts available to be applied
pursuant to clauses “THIRD”, “FOURTH”, “FIFTH” and “SIXTH” above; and (iii) to
the extent that any amounts available for distribution pursuant to clause
“FIFTH” above are attributable to the issued but undrawn amount of outstanding
Letters of Credit, such amounts shall be held by the Administrative Agent in a
cash collateral account and applied (A) first, to reimburse the Issuing Lender
from time to time for any drawings under such Letters of Credit and (B) then,
following the expiration of all Letters of Credit, to all other obligations of
the types described in clauses “FIFTH” and “SIXTH” above in the manner provided
in this Section 2.13(b). Notwithstanding the foregoing terms of this Section
2.13(b), only Collateral proceeds and payments under the Guaranty with respect
to Secured Hedging Agreements shall be applied to obligations under any Secured
Hedging Agreement.


        Section 2.14 Non-Receipt of Funds by the Administrative Agent.

          (a)        Unless the Administrative Agent shall have been notified in
writing by a Lender prior to the date a Loan is to be made by such Lender (which
notice shall be effective upon receipt) that such Lender does not intend to make
the proceeds of such Loan available to the Administrative Agent, the
Administrative Agent may assume that such Lender has made such proceeds
available to the Administrative Agent on such date, and the Administrative Agent
may in reliance upon such assumption (but shall not be required to) make
available to the Borrower a corresponding amount. If such corresponding amount
is not in fact made available to the Administrative Agent, the Administrative
Agent shall be able to recover such corresponding amount from such Lender. If
such Lender does not pay such corresponding amount forthwith upon the
Administrative Agent’s demand therefor, the Administrative Agent will promptly
notify the Borrower, and the Borrower shall immediately pay such corresponding
amount to the Administrative Agent. The Administrative Agent shall also be
entitled to recover from the Lender or the Borrower, as the case may be,
interest on such corresponding amount in respect of each day from the date such
corresponding amount was made available by the Administrative Agent to the
Borrower to the date such corresponding amount is recovered by the
Administrative Agent at a per annum rate equal to (i) from the Borrower


 

  41 

--------------------------------------------------------------------------------

   

 

  at the applicable rate for the applicable borrowing pursuant to the Notice of
Borrowing and (ii) from a Lender at the Federal Funds Effective Rate.


          (b)        Unless the Administrative Agent shall have been notified in
writing by the Borrower, prior to the date on which any payment is due from it
hereunder (which notice shall be effective upon receipt) that the Borrower does
not intend to make such payment, the Administrative Agent may assume that such
Borrower has made such payment when due, and the Administrative Agent may in
reliance upon such assumption (but shall not be required to) make available to
each Lender on such payment date an amount equal to the portion of such assumed
payment to which such Lender is entitled hereunder, and if the Borrower has not
in fact made such payment to the Administrative Agent, such Lender shall, on
demand, repay to the Administrative Agent the amount made available to such
Lender. If such amount is repaid to the Administrative Agent on a date after the
date such amount was made available to such Lender, such Lender shall pay to the
Administrative Agent on demand interest on such amount in respect of each day
from the date such amount was made available by the Administrative Agent to such
Lender to the date such amount is recovered by the Administrative Agent at a per
annum rate equal to the Federal Funds Effective Rate.


          (c)        A certificate of the Administrative Agent submitted to the
Borrower or any Lender with respect to any amount owing under this Section 2.14
shall be conclusive in the absence of manifest error.


        Section 2.15 Inability to Determine Interest Rate.

        Notwithstanding any other provision of this Agreement, if (i) the
Administrative Agent shall reasonably determine (which determination shall be
conclusive and binding absent manifest error) that, by reason of circumstances
affecting the relevant market, reasonable and adequate means do not exist for
ascertaining LIBOR for such Interest Period, or (ii) the Required Lenders shall
reasonably determine (which determination shall be conclusive and binding absent
manifest error) that the LIBOR Rate does not adequately and fairly reflect the
cost to such Lenders of funding LIBOR Rate Loans that the Borrower has requested
be outstanding as a LIBOR Tranche during such Interest Period, the
Administrative Agent shall forthwith give telephone notice of such
determination, confirmed in writing, to the Borrower, and the Lenders at least
two Business Days prior to the first day of such Interest Period. Unless the
Borrower shall have notified the Administrative Agent upon receipt of such
telephone notice that it wishes to rescind or modify its request regarding such
LIBOR Rate Loans, any Loans that were requested to be made as LIBOR Rate Loans
shall be made as Alternate Base Rate Loans and any Loans that were requested to
be converted into or continued as LIBOR Rate Loans shall remain as or be
converted into Alternate Base Rate Loans. Until any such notice has been
withdrawn by the Administrative Agent, no further Loans shall be made as,
continued as, or converted into, LIBOR Rate Loans for the Interest Periods so
affected.

 

  42 

--------------------------------------------------------------------------------

 

        Section 2.16 Illegality.

        Notwithstanding any other provision of this Agreement, if the adoption
of or any change in any Requirement of Law or in the interpretation or
application thereof by the relevant Governmental Authority to any Lender shall
make it unlawful for such Lender or its LIBOR Lending Office to make or maintain
LIBOR Rate Loans as contemplated by this Agreement or to obtain in the interbank
eurodollar market through its LIBOR Lending Office the funds with which to make
such Loans, (a) such Lender shall promptly notify the Administrative Agent and
the Borrower thereof, (b) the commitment of such Lender hereunder to make LIBOR
Rate Loans or continue LIBOR Rate Loans as such shall forthwith be suspended
until the Administrative Agent shall give notice that the condition or situation
which gave rise to the suspension shall no longer exist, and (c) such Lender’s
Loans then outstanding as LIBOR Rate Loans, if any, shall be converted on the
last day of the Interest Period for such Loans or within such earlier period as
required by law to Alternate Base Rate Loans. The Borrower hereby agrees
promptly to pay any Lender, upon its demand, any additional amounts necessary to
compensate such Lender for actual and direct costs (but not including
anticipated profits) reasonably incurred by such Lender including, but not
limited to, any interest or fees payable by such Lender to lenders of funds
obtained by it in order to make or maintain its LIBOR Rate Loans hereunder. A
certificate as to any additional amounts payable pursuant to this Section
submitted by such Lender, through the Administrative Agent, to the Borrower
shall be conclusive in the absence of manifest error. Each Lender agrees to use
reasonable efforts (including reasonable efforts to change its LIBOR Lending
Office) to avoid or to minimize any amounts which may otherwise be payable
pursuant to this Section; provided, however, that such efforts shall not cause
the imposition on such Lender of any additional costs or legal or regulatory
burdens deemed by such Lender in its sole discretion to be material.

        Section 2.17 Requirements of Law.

          (a)        If the adoption of or any change in any Requirement of Law
or in the interpretation or application thereof or compliance by any Lender with
any request or directive (whether or not having the force of law) from any
central bank or other Governmental Authority made subsequent to the date hereof:


          (i)        shall subject such Lender to any tax of any kind whatsoever
with respect to any Letter of Credit, any Participation Interest therein or any
application relating thereto, any LIBOR Rate Loan made by it, or change the
basis of taxation of payments to such Lender in respect thereof (except for
changes in the rate of tax on the overall net income of such Lender);


          (ii)        shall impose, modify or hold applicable any reserve,
special deposit, compulsory loan or similar requirement against assets held by,
deposits or other liabilities in or for the account of, advances, loans or other
extensions of credit by, or any other acquisition of funds by, any office of
such Lender which is not otherwise included in the determination of the LIBOR
Rate hereunder; or


          (iii)        shall impose on such Lender any other condition;


 

  43 

--------------------------------------------------------------------------------

 

 

          and the result of any of the foregoing is to increase the cost to such
Lender of making or maintaining LIBOR Rate Loans or the Letters of Credit (or
the Participations Interests therein) or to reduce any amount receivable
hereunder or under any Note, then, in any such case, the Borrower shall promptly
pay such Lender, upon its demand, any additional amounts necessary to compensate
such Lender for such additional cost or reduced amount receivable which such
Lender reasonably deems to be material as determined by such Lender with respect
to its LIBOR Rate Loans or Letters of Credit. A certificate as to any additional
amounts payable pursuant to this Section submitted by such Lender, through the
Administrative Agent, to the Borrower shall be conclusive in the absence of
manifest error. Each Lender agrees to use reasonable efforts (including
reasonable efforts to change its Domestic Lending Office or LIBOR Lending
Office, as the case may be) to avoid or to minimize any amounts which might
otherwise be payable pursuant to this paragraph of this Section; provided,
however, that such efforts shall not cause the imposition on such Lender of any
additional costs or legal or regulatory burdens deemed by such Lender in its
sole discretion to be material.


          (b)        If any Lender shall have reasonably determined that the
adoption of or any change in any Requirement of Law regarding capital adequacy
or in the interpretation or application thereof or compliance by such Lender or
any corporation controlling such Lender with any request or directive regarding
capital adequacy (whether or not having the force of law) from any central bank
or Governmental Authority made subsequent to the date hereof does or shall have
the effect of reducing the rate of return on such Lender’s or such corporation’s
capital as a consequence of its obligations hereunder to a level below that
which such Lender or such corporation could have achieved but for such adoption,
change or compliance (taking into consideration such Lender’s or such
corporation’s policies with respect to capital adequacy) by an amount reasonably
deemed by such Lender in its sole discretion to be material, then from time to
time, within fifteen days after demand by such Lender, the Borrower shall pay to
such Lender such additional amount as shall be certified by such Lender as being
required to compensate it for such reduction. Such a certificate as to any
additional amounts payable under this Section submitted by a Lender (which
certificate shall include a description of the basis for the computation),
through the Administrative Agent, to the Borrower shall be conclusive absent
manifest error.


          (c)        The agreements in this Section 2.17 shall survive the
termination of this Agreement and payment of the Notes and all other amounts
payable hereunder.


        Section 2.18 Indemnity.

        The Borrower hereby agrees to indemnify each Lender and to hold such
Lender harmless from any funding loss or expense which such Lender may sustain
or incur as a consequence of (a) the failure of the Borrower to pay the
principal amount of or interest on any Loan by such Lender in accordance with
the terms hereof, (b) the failure of the Borrower to accept a borrowing after
the Borrower has given a notice in accordance with the terms hereof, (c) the
failure of the Borrower to make any prepayment after the Borrower has given a
notice in accordance with the

 

  44 

--------------------------------------------------------------------------------

 

terms hereof, and/or (d) the making by the Borrower of a prepayment of a Loan,
or the conversion thereof, on a day which is not the last day of the Interest
Period with respect thereto, in each case including, but not limited to, any
such loss or expense arising from interest or fees payable by such Lender to
lenders of funds obtained by it in order to maintain its Loans hereunder, but
excluding any such loss or expense due to such Lender’s gross negligence or
willful misconduct. A certificate as to any additional amounts payable pursuant
to this Section submitted by any Lender, through the Administrative Agent, to
the Borrower (which certificate must be delivered to the Administrative Agent
within thirty days following such default, prepayment or conversion) shall be
conclusive in the absence of manifest error. The agreements in this Section
shall survive termination of this Agreement and payment of the Notes and all
other amounts payable hereunder.

        Section 2.19 Taxes.

          (a)        All payments made by the Borrower hereunder or under any
Note will be, except as provided in Section 2.19(b), made free and clear of, and
without deduction or withholding for, any present or future taxes, levies,
imposts, duties, fees, assessments or other charges of whatever nature now or
hereafter imposed by any Governmental Authority or by any political subdivision
or taxing authority thereof or therein with respect to such payments (but
excluding any tax imposed on or measured by the net income or profits of a
Lender pursuant to the laws of the jurisdiction in which it is organized or the
jurisdiction in which the principal office or applicable lending office of such
Lender is located or any subdivision thereof or therein) and all interest,
penalties or similar liabilities with respect thereto (all such non-excluded
taxes, levies, imposts, duties, fees, assessments or other charges being
referred to collectively as “Taxes”). If any Taxes are so levied or imposed, the
Borrower agrees to pay the full amount of such Taxes, and such additional
amounts as may be necessary so that every payment of all amounts due under this
Credit Agreement or under any Note, after withholding or deduction for or on
account of any Taxes, will not be less than the amount provided for herein or in
such Note. The Borrower will furnish to the Administrative Agent as soon as
practicable after the date the payment of any Taxes is due pursuant to
applicable law certified copies (to the extent reasonably available and required
by law) of tax receipts evidencing such payment by the Borrower. The Borrower
agrees to indemnify and hold harmless each Lender, and reimburse such Lender
upon its written request, for the amount of any Taxes so levied or imposed and
paid by such Lender.


          (b)        Each Lender that is not a United States person (as such
term is defined in Section 7701(a)(30) of the Code) agrees to deliver to the
Borrower and the Administrative Agent on or prior to the Closing Date, or in the
case of a Lender that is an assignee or transferee of an interest under this
Credit Agreement pursuant to Section 9.6(d) (unless the respective Lender was
already a Lender hereunder immediately prior to such assignment or transfer), on
the date of such assignment or transfer to such Lender, (i) if the Lender is a
“bank” within the meaning of Section 881(c)(3)(A) of the Code, two accurate and
complete original signed copies of Internal Revenue Service Form W-8BEN, W-8ECI
or W-8IMY (or successor forms) certifying such Lender’s entitlement to a
complete exemption from United States withholding tax with respect to payments
to be


 

  45 

--------------------------------------------------------------------------------

   



  made under this Credit Agreement and under any Note, or (ii) if the Lender is
not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, Internal
Revenue Service Form W-8BEN, W-8ECI or W-8IMY as set forth in clause (i) above,
or (x) a certificate in substantially the form of Schedule 2.19 (any such
certificate, a “Tax Exempt Certificate”) and (y) two accurate and complete
original signed copies of Internal Revenue Service Form W-8BEN (or successor
form) certifying such Lender’s entitlement to an exemption from United States
withholding tax with respect to payments of interest to be made under this
Credit Agreement and under any Note. In addition, each Lender agrees that it
will deliver upon the Borrower’s request updated versions of the foregoing, as
applicable, whenever the previous certification has become obsolete or
inaccurate in any material respect, together with such other forms as may be
required in order to confirm or establish the entitlement of such Lender to a
continued exemption from or reduction in United States withholding tax with
respect to payments under this Credit Agreement and any Note. Notwithstanding
anything to the contrary contained in Section 2.19(a), but subject to the
immediately succeeding sentence, (x) the Borrower shall be entitled, to the
extent it is required to do so by law, to deduct or withhold Taxes imposed by
the United States (or any political subdivision or taxing authority thereof or
therein) from interest, fees or other amounts payable hereunder for the account
of any Lender which is not a United States person (as such term is defined in
Section 7701(a)(30) of the Code) for U.S. federal income tax purposes to the
extent that such Lender has not provided to the Borrower U.S. Internal Revenue
Service Forms that establish a complete exemption from such deduction or
withholding and (y) the Borrower shall not be obligated pursuant to Section
2.19(a) hereof to gross-up payments to be made to a Lender in respect of Taxes
imposed by the United States if (I) such Lender has not provided to the Borrower
the Internal Revenue Service Forms required to be provided to the Borrower
pursuant to this Section 2.19(b) or (II) in the case of a payment, other than
interest, to a Lender described in clause (ii) above, to the extent that such
Forms do not establish a complete exemption from withholding of such Taxes.
Notwithstanding anything to the contrary contained in the preceding sentence or
elsewhere in this Section 2.19, the Borrower agrees to pay additional amounts
and to indemnify each Lender in the manner set forth in Section 2.19(a) (without
regard to the identity of the jurisdiction requiring the deduction or
withholding) in respect of any amounts deducted or withheld by it as described
in the immediately preceding sentence as a result of any changes after the
Closing Date in any applicable law, treaty, governmental rule, regulation,
guideline or order, or in the interpretation thereof, relating to the deducting
or withholding of Taxes.


          (c)        Each Lender agrees to use reasonable efforts (including
reasonable efforts to change its Domestic Lending Office or LIBOR Lending
Office, as the case may be) to avoid or to minimize any amounts which might
otherwise be payable pursuant to this Section; provided, however, that such
efforts shall not cause the imposition on such Lender of any additional costs or
legal or regulatory burdens deemed by such Lender in its reasonable discretion
to be material.


          (d)        If the Borrower pays any additional amount pursuant to this
Section 2.19 with respect to a Lender, such Lender shall use reasonable efforts
to obtain a refund of tax or credit against its tax liabilities on account of
such payment; provided that such


 

  46 

--------------------------------------------------------------------------------

   



  Lender shall have no obligation to use such reasonable efforts if either (i)
it is in an excess foreign tax credit position or (ii) it believes in good
faith, in its sole discretion, that claiming a refund or credit would cause
adverse tax consequences to it. In the event that such Lender receives such a
refund or credit, such Lender shall pay to the Borrower an amount that such
Lender reasonably determines is equal to the net tax benefit obtained by such
Lender as a result of such payment by the Borrower. In the event that no refund
or credit is obtained with respect to the Borrower’s payments to such Lender
pursuant to this Section 2.19, then such Lender shall upon request provide a
certification that such Lender has not received a refund or credit for such
payments. Nothing contained in this Section 2.19 shall require a Lender to
disclose or detail the basis of its calculation of the amount of any tax benefit
or any other amount or the basis of its determination referred to in the proviso
to the first sentence of this Section 2.19 to the Borrower or any other party.


          (e)        The agreements in this Section 2.19 shall survive the
termination of this Credit Agreement and the payment of the Notes and all other
amounts payable hereunder.


        Section 2.20 Indemnification; Nature of Issuing Lender’s Duties.

          (a)        In addition to its other obligations under Section 2.3, the
Borrower hereby agrees to protect, indemnify, pay and save the Issuing Lender
and each Revolving Lender harmless from and against any and all claims, demands,
liabilities, damages, losses, costs, charges and expenses (including reasonable
attorneys’ fees) that the Issuing Lender or such Revolving Lender may incur or
be subject to as a consequence, direct or indirect, of (i) the issuance of any
Letter of Credit or (ii) the failure of the Issuing Lender to honor a drawing
under a Letter of Credit as a result of any act or omission, whether rightful or
wrongful, of any present or future de jure or de facto government or
governmental authority (all such acts or omissions, herein called “Government
Acts”).


          (b)        As between the Borrower and the Issuing Lender and each
Revolving Lender, the Borrower shall assume all risks of the acts, omissions or
misuse of any Letter of Credit by the beneficiary thereof. Neither the Issuing
Lender nor any Revolving Lender shall be responsible: (i) for the form,
validity, sufficiency, accuracy, genuineness or legal effect of any document
submitted by any party in connection with the application for and issuance of
any Letter of Credit, even if it should in fact prove to be in any or all
respects invalid, insufficient, inaccurate, fraudulent or forged; (ii) for the
validity or sufficiency of any instrument transferring or assigning or
purporting to transfer or assign any Letter of Credit or the rights or benefits
thereunder or proceeds thereof, in whole or in part, that may prove to be
invalid or ineffective for any reason; (iii) for failure of the beneficiary of a
Letter of Credit to comply fully with conditions required in order to draw upon
a Letter of Credit; (iv) for errors, omissions, interruptions or delays in
transmission or delivery of any messages, by mail, cable, telegraph, telex or
otherwise, whether or not they be in cipher; (v) for errors in interpretation of
technical terms; (vi) for any loss or delay in the transmission or otherwise of
any document required in order to make a drawing under a Letter of Credit or of
the proceeds thereof; and (vii) for any consequences arising from causes beyond
the control of the Issuing Lender or any Revolving Lender, including, without
limitation, any Government Acts. None of the


 

  47 

--------------------------------------------------------------------------------

  

 

  above shall affect, impair, or prevent the vesting of the Issuing Lender’s
rights or powers hereunder.


          (c)        In furtherance and extension and not in limitation of the
specific provisions hereinabove set forth, any action taken or omitted by the
Issuing Lender or any Revolving Lender, under or in connection with any Letter
of Credit or the related certificates, if taken or omitted in the absence of
gross negligence or willful misconduct, shall not put such Issuing Lender or
such Revolving Lender under any resulting liability to the Borrower. It is the
intention of the parties that this Credit Agreement shall be construed and
applied to protect and indemnify the Issuing Lender and each Revolving Lender
against any and all risks involved in the issuance of the Letters of Credit, all
of which risks are hereby assumed by the Borrower, including, without
limitation, any and all risks of the acts or omissions, whether rightful or
wrongful, of any Government Authority. The Issuing Lender and the Revolving
Lenders shall not, in any way, be liable for any failure by the Issuing Lender
or anyone else to pay any drawing under any Letter of Credit as a result of any
Government Acts or any other cause beyond the control of the Issuing Lender and
the Revolving Lenders.


          (d)        Nothing in this Section 2.20 is intended to limit the
reimbursement obligation of the Borrower contained in Section 2.3(d) hereof. The
obligations of the Borrower under this Section 2.20 shall survive the
termination of this Credit Agreement. No act or omissions of any current or
prior beneficiary of a Letter of Credit shall in any way affect or impair the
rights of the Issuing Lender and the Revolving Lenders to enforce any right,
power or benefit under this Credit Agreement.


          (e)        Notwithstanding anything to the contrary contained in this
Section 2.20, the Borrower shall have no obligation to indemnify the Issuing
Lender or any Revolving Lender in respect of any liability incurred by the
Issuing Lender or such Revolving Lender arising out of the gross negligence or
willful misconduct of the Issuing Lender (including action not taken by the
Issuing Lender or such Revolving Lender), as determined by a court of competent
jurisdiction or pursuant to arbitration.



ARTICLE III


REPRESENTATIONS AND WARRANTIES

        To induce the Lenders to enter into this Agreement and to make the
Extensions of Credit herein provided for, the Credit Parties hereby represent
and warrant to the Administrative Agent and to each Lender that:

        Section 3.1 Financial Condition.

        The Borrower has delivered the following financial statements to the
Administrative Agent and the Lenders, in form and substance reasonably
satisfactory to the Administrative Agent:

 

  48 

--------------------------------------------------------------------------------

 

 

          (a)        balance sheets and the related statements of income and of
cash flows of (i) the Borrower for fiscal years ended December 31, 2002 and
December 31, 2003 audited by Grant Thornton LLP, (ii) the Acquired Company for
the period from March 23, 2002 through December 31, 2002 and for the fiscal year
ended December 31, 2003 audited by PriceWaterhouseCoopers LLP;


          (b)        company-prepared unaudited (i) monthly balance sheets and
related statements of income and cash flows for the Borrower through the month
most recently ended prior to the Closing Date for which such statements are
available, (ii) balance sheet(s) of the Acquired Company as of March 31, 2004
and, if available, June 30, 2004, (iii) income statements, cash flows and
statements of equity of the Acquired Company for the three-month period ended
March 31, 2003, for the six-month period ended June 30, 2003 and, if available,
for the three-month period ended March 31, 2004 and for the six-month period
ended June 30, 2004 and (iv) income statements of the Acquired Company for the
three-month periods ended June 30, 2003, September 30, 2003 and December 31,
2003;


          (c)  an opening pro forma balance sheet of the Borrower as of May 31,
2004 in form and substance satisfactory to the Administrative Agent and the
Lenders giving effect to the Acquisition, the initial fundings hereunder and the
other transactions to occur on the Closing Date; and


          (d)        five-year projections (consisting of projected balance
sheets and statements of income and cash flows prepared by the Borrower) of the
Borrower, which shall have been prepared in good faith based upon reasonable
assumptions.


        The financial statements referred to in subsection (a) above are
complete and correct and present fairly the financial condition of the Borrower
and its Subsidiaries as of such dates and the Acquired Company and its
Subsidiaries. All such financial statements, including the related schedules and
notes thereto, have been prepared in accordance with GAAP applied consistently
throughout the periods involved (except as disclosed therein).

        Section 3.2 No Change.

        Since December 31, 2003 there has been no development or event which has
had or could reasonably be expected to have a Material Adverse Effect.

        Section 3.3 Corporate Existence; Compliance with Law.

        Each of the Borrower and the other Credit Parties (a) is duly organized,
validly existing and in good standing under the laws of the jurisdiction of its
incorporation or organization; (b) has the requisite power and authority and the
legal right to own and operate all its property, to lease the property it
operates as lessee and to conduct the business in which it is currently engaged;
(c) is duly qualified to conduct business and in good standing under the laws of
each jurisdiction where its ownership, lease or operation of property or the
conduct of its business

 

  49 

--------------------------------------------------------------------------------

 

requires such qualification except to the extent that the failure to so qualify
or be in good standing could not, in the aggregate, reasonably be expected to
have a Material Adverse Effect; and (d) is in compliance with all Requirements
of Law except to the extent that the failure to comply therewith could not, in
the aggregate, reasonably be expected to have a Material Adverse Effect;
provided, however, that the Borrower is not in compliance with certain SEC
requirements as set forth in the SEC Letter but such non-compliance could not
reasonably be expected to have a Material Adverse Effect. Without limiting the
generality of the foregoing, each of the Borrower and the other Credit Parties
represents that:

          (i)        (A) There is no Credit Party or individual employed by any
Credit Party who may reasonably be expected to have criminal culpability or to
be excluded or suspended from participation in any Medical Reimbursement Program
for their corporate or individual actions or failures to act where such
culpability, exclusion and/or suspension has or could be reasonably expected to
result in a Material Adverse Effect; and (B) there is no member of management
continuing to be employed by any Credit Party who may reasonably be expected to
have individual culpability for matters under investigation by any Governmental
Authority unless such member of management has been, within a reasonable period
of time after discovery of such actual or potential culpability, either
suspended or removed from positions of responsibility related to those
activities under challenge by the Governmental Authority;


          (ii)        Current billing policies, arrangements, protocols and
instructions comply with requirements of Medical Reimbursement Programs and are
administered by properly trained personnel except where any such failure to
comply could not reasonably be expected to result in a Material Adverse Effect;
and


          (iii)        Current medical director compensation arrangements, if
any, and other arrangements with referring physicians, if any, comply with state
and federal self-referral and anti-kickback laws, including without limitation
42 U.S.C. Section 1320a-7b(b)(1) — (b)(2) and 42 U.S.C. Section 1395nn, except
where any such failure to comply could not reasonably be expected to result in a
Material Adverse Effect.


        Section 3.4 Corporate Power; Authorization; Enforceable Obligations.

        Each of the Borrower and the other Credit Parties has full power and
authority and the legal right to make, deliver and perform the Credit Documents
to which it is party and has taken all necessary limited liability company or
corporate action to authorize the execution, delivery and performance by it of
the Credit Documents to which it is party. No consent or authorization of,
filing with, notice to or other act by or in respect of, any Governmental
Authority or any other Person is required in connection with the borrowings
hereunder or with the execution, delivery or performance of any Credit Document
by the Borrower or the other Credit Parties (other than those which have been
obtained) or with the validity or enforceability of any Credit Document against
the Borrower or the other Credit Parties (except such filings as are necessary
in connection with the perfection of the Liens created by such Credit
Documents). Each Credit Document to which it is a party has been duly executed
and delivered on behalf of the Borrower or the other Credit Parties, as the case
may be. Each Credit Document to which it is a party

 

  50 

--------------------------------------------------------------------------------

 

constitutes a legal, valid and binding obligation of the Borrower or the other
Credit Parties, as the case may be, enforceable against the Borrower or such
other Credit Party, as the case may be, in accordance with its terms, except as
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforcement of
creditors’ rights generally and by general equitable principles (whether
enforcement is sought by proceedings in equity or at law).

        Section 3.5 No Legal Bar; No Default.

        The execution, delivery and performance of the Credit Documents, the
borrowings thereunder and the use of the proceeds of the Loans will not violate
any Requirement of Law or any Contractual Obligation of the Borrower or any
other Credit Party (except those as to which waivers or consents have been
obtained), and will not result in, or require, the creation or imposition of any
Lien on any of its or their respective properties or revenues pursuant to any
Requirement of Law or Contractual Obligation other than the Liens arising under
or contemplated in connection with the Credit Documents. Neither the Borrower
nor any other Credit Party is in default under or with respect to any of its
Contractual Obligations in any respect which could reasonably be expected to
have a Material Adverse Effect. No Default or Event of Default has occurred and
is continuing.

        Section 3.6 No Material Litigation.

        No litigation, investigation, claim, criminal prosecution, civil
investigative demand, imposition of criminal or civil fines and penalties, or
any other proceeding of or before any arbitrator or Governmental Authority
including but not limited to those regulatory agencies responsible for
licensing, accrediting or issuing Medicare or Medicaid certification to clinical
laboratories is pending or, to the best knowledge of the Credit Parties,
threatened by or against any Credit Party or any of its Subsidiaries or against
any of its or their respective properties or revenues (a) with respect to the
Credit Documents or any Loan or any of the transactions contemplated hereby, or
(b) which, if adversely determined, could reasonably be expected to have a
Material Adverse Effect.

        Section 3.7 Investment Company Act.

        Neither the Borrower nor any other Credit Party is an “investment
company”, or a company “controlled” by an “investment company”, within the
meaning of the Investment Company Act of 1940, as amended.

        Section 3.8 Margin Regulations.

        No part of the proceeds of any Loan hereunder will be used directly or
indirectly for any purpose which violates, or which would be inconsistent with,
the provisions of Regulation T, U or X of the Board of Governors of the Federal
Reserve System as now and from time to time hereafter in effect. The Credit
Parties and their Subsidiaries taken as a group do not own “margin stock” except
as identified in the financial statements referred to in Section 3.1 and the

 

  51 

--------------------------------------------------------------------------------

 

aggregate value of all “margin stock” owned by the Credit Parties and their
Subsidiaries taken as a group does not exceed 25% of the value of their assets.

        Section 3.9 ERISA.

        Neither a Reportable Event nor an “accumulated funding deficiency”
(within the meaning of Section 412 of the Code or Section 302 of ERISA) has
occurred during the five-year period prior to the date on which this
representation is made or deemed made with respect to any Plan, and each Plan
has complied in all material respects with the applicable provisions of ERISA
and the Code, except to the extent that any such occurrence or failure to comply
would not reasonably be expected to have a Material Adverse Effect. No
termination of a Single Employer Plan has occurred resulting in any liability
that has remained underfunded, and no Lien in favor of the PBGC or a Plan has
arisen, during such five-year period which could reasonably be expected to have
a Material Adverse Effect. The present value of all accrued benefits under each
Single Employer Plan (based on those assumptions used to fund such Plans) did
not, as of the last annual valuation date prior to the date on which this
representation is made or deemed made, exceed the value of the assets of such
Plan allocable to such accrued benefits by an amount which, as determined in
accordance with GAAP, could reasonably be expected to have a Material Adverse
Effect. Neither any Credit Party nor any Commonly Controlled Entity is currently
subject to any liability for a complete or partial withdrawal from a
Multiemployer Plan which could reasonably be expected to have a Material Adverse
Effect.

        Section 3.10 Environmental Matters.

          (a)        To the best knowledge of the Borrower and the other Credit
Parties, the facilities and properties owned, leased or operated by the Borrower
and the other Credit Parties or any of their Subsidiaries (the “Properties”) do
not contain any Materials of Environmental Concern in amounts or concentrations
which (i) constitute a violation of, or (ii) could give rise to liability on
behalf of any Credit Party under, any Environmental Law.


          (b)        To the best knowledge of the Borrower and the other Credit
Parties, the Properties and all operations of the Borrower and the other Credit
Parties and/or their Subsidiaries at the Properties are in compliance, and have
in the last five years been in compliance, in all material respects with all
applicable Environmental Laws, and there is no contamination at, under or about
the Properties or violation of any Environmental Law with respect to the
Properties or the business operated by the Borrower and the other Credit Parties
or any of their Subsidiaries (the “Business”).


          (c)        Neither the Borrower nor any of the other Credit Parties
has received any written or actual notice of violation, alleged violation,
non-compliance, liability or potential liability regarding environmental matters
or compliance with Environmental Laws with regard to any of the Properties or
the Business, nor does the Borrower or any of the other Credit Parties nor any
of their Subsidiaries have knowledge or reason to believe that any such notice
will be received or is being threatened.


 

  52 

--------------------------------------------------------------------------------

  

 

          (d)        To the best knowledge of the Borrower and the other Credit
Parties, Materials of Environmental Concern have not been transported or
disposed of from the Properties in violation of, or in a manner or to a location
which could give rise to liability on behalf of any Credit Party under any
Environmental Law, nor, to the knowledge of any Credit Party, have any Materials
of Environmental Concern been generated, treated, stored or disposed of at, on
or under any of the Properties in violation of, or in a manner that could give
rise to liability on behalf of any Credit Party under, any applicable
Environmental Law.


          (e)        No judicial proceeding or governmental or administrative
action is pending or, to the knowledge of the Borrower and the other Credit
Parties, threatened, under any Environmental Law to which the Borrower or any
other Credit Party or any Subsidiary is or will be named as a party with respect
to the Properties or the Business, nor to the knowledge of any Credit Party are
there any consent decrees or other decrees, consent orders, administrative
orders or other orders, or other administrative or judicial requirements
outstanding under any Environmental Law with respect to the Properties or the
Business pursuant to which any Credit Party would have liability which could
reasonably be expected to have a Material Adverse Effect.


          (f)        To the best knowledge of the Borrower and the other Credit
Parties, there has been no release or threat of release of Materials of
Environmental Concern at or from the Properties, or arising from or related to
the operations of the Borrower or any other Credit Party or any Subsidiary in
connection with the Properties or otherwise in connection with the Business, in
violation of or in amounts or in a manner that could give rise to liability on
behalf of any Credit Party under Environmental Laws.


        Section 3.11 Use of Proceeds.

        The proceeds of the Extensions of Credit shall be used solely by the
Borrower to (i) finance a portion of the Acquisition, (ii) pay any fees and
expenses in connection with the Acquisition, (iii) pay any fees and expenses
owing to the Lenders and the Administrative Agent in connection with this
Agreement and (iv) provide for working capital and other general corporate
purposes.

        Section 3.12 Subsidiaries.

        Set forth on Schedule 3.12 is a complete and accurate list of all
Subsidiaries of the Credit Parties. Information on the attached Schedule
includes state of incorporation or organization; the number of shares of each
class of Capital Stock or other equity interests outstanding; the number and
percentage of outstanding shares of each class of Capital Stock; and the number
and effect, if exercised, of all outstanding options, warrants, rights of
conversion or purchase and similar rights. The outstanding Capital Stock and
other equity interests of all such Subsidiaries is validly issued, fully paid
and non-assessable and is owned, free and clear of all Liens (other than those
arising under or contemplated in connection with the Credit Documents).

 

  53 

--------------------------------------------------------------------------------

 

        Section 3.13 Ownership.

        Each Credit Party and its Subsidiaries is the owner of, and has good and
marketable title to, all of its respective assets, except as may be permitted
pursuant Section 6.13 hereof, and none of such assets is subject to any Lien
other than Permitted Liens.

        Section 3.14 Indebtedness.

        Except as otherwise permitted under Section 6.1, the Credit Parties and
their Subsidiaries have no Indebtedness.

        Section 3.15 Taxes.

        Each of the Credit Parties and its Subsidiaries has filed, or caused to
be filed, all tax returns (federal, state, local and foreign) required to be
filed and paid (a) all amounts of taxes shown thereon to be due (including
interest and penalties) and (b) all other taxes, fees, assessments and other
governmental charges (including mortgage recording taxes, documentary stamp
taxes and intangibles taxes) owing by it, except for such taxes (i) which are
not yet delinquent or (ii) that are being contested in good faith and by proper
proceedings, and against which adequate reserves are being maintained in
accordance with GAAP. Neither any of the Credit Parties nor any of its
Subsidiaries are aware as of the Closing Date of any proposed tax assessments
against it or any of its Subsidiaries which could reasonably be expected to have
a Material Adverse Effect.

        Section 3.16 Intellectual Property.

        Each of the Credit Parties and its Subsidiaries owns, or has the legal
right to use, all Intellectual Property necessary for each of them to conduct
its business as currently conducted. Set forth on Schedule 3.16 is a list of all
Intellectual Property owned by each of the Credit Parties and its Subsidiaries
or that each of the Credit Parties or any of its Subsidiaries has the right to
use. Except as disclosed in Schedule 3.16hereto, (a) the specified Credit Party
has the right to use the material Intellectual Property disclosed in Schedule
3.16 hereto in perpetuity and without payment of royalties, (b) all
registrations with and applications to Governmental Authorities in respect of
such material Intellectual Property are valid and in full force and effect and
are not subject to the payment of any taxes or maintenance fees or the taking of
any interest therein, held by any of the Credit Parties to maintain their
validity or effectiveness, and (c) there are no restrictions on the direct or
indirect transfer of any Contractual Obligation, or any interest therein, held
by any of the Credit Parties in respect of such material Intellectual Property
which has not been obtained. To the knowledge of the Credit Parties, none of the
Credit Parties is in default (or with the giving of notice or lapse of time or
both, would be in default) under any license to use such material Intellectual
Property; no claim has been asserted and is pending by any Person challenging or
questioning the use of any such material Intellectual Property or the validity
or effectiveness of any such material Intellectual Property, nor do the Credit
Parties or any of their Subsidiaries know of any such claim which could
reasonably be expected to have a Material Adverse Effect; and, to the knowledge
of the Credit Parties or any of their Subsidiaries, the use of such material
Intellectual Property by any of the Credit Parties or any of its

 

  54 

--------------------------------------------------------------------------------

 

Subsidiaries does not infringe on the rights of any Person, in each case which
could reasonably be expected to have a Material Adverse Effect. The Credit
Parties have recorded or deposited with and paid to the United States Copyright
Office, the Register of Copyrights, the Copyrights Royalty Tribunal or other
Governmental Authority, all notices, statements of account, royalty fees and
other documents and instruments required under the terms and conditions of any
Contractual Obligation of the Credit Parties and/or under Title 17 of the United
States Code and the rules and regulations issued thereunder (collectively, the
“Copyright Act”), and are not liable to any Person for copyright infringement
under the Copyright Act or any other law, rule, regulation, contract or license
as a result of their business operations. Schedule 3.16 may be updated from time
to time by the Borrower to include new Intellectual Property by giving written
notice thereof to the Administrative Agent.

        Section 3.17 Solvency.

        The fair saleable value of each Credit Party’s assets, measured on a
going concern basis, exceeds all probable liabilities, including those to be
incurred pursuant to this Credit Agreement. None of the Credit Parties (a) has
unreasonably small capital in relation to the business in which it is or
proposes to be engaged or (b) has incurred, or believes that it will incur after
giving effect to the transactions contemplated by this Credit Agreement, debts
beyond its ability to pay such debts as they become due.

        Section 3.18 Investments.

        All Investments of each of the Credit Parties and its Subsidiaries are
Permitted Investments.

        Section 3.19 Location of Collateral.

        Set forth on Schedule 3.19(a) is a list of the Properties of the Credit
Parties and their Subsidiaries with street address, county and state where
located. Set forth on Schedule 3.19(b) is a list of all locations where any
tangible personal property of the Credit Parties and their Subsidiaries with a
fair market value in excess of $10,000 is located, including county and state
where located. Set forth on Schedule 3.19(c) is the chief executive office and
principal place of business of each of the Credit Parties and their Subsidiaries
and the State of incorporation or organization of each such Person. Schedule
3.19(a), 3.19(b) and 3.19(c) may be updated from time to time by the Borrower to
include new properties or locations by giving written notice thereof to the
Administrative Agent.

        Section 3.20 Brokers’ Fees.

        None of the Credit Parties or any of its Subsidiaries has any obligation
to any Person in respect of any finder’s, broker’s, investment banking or other
similar fee in connection with any of the transactions contemplated under the
Credit Documents other than the closing and other fees payable pursuant to this
Credit Agreement.

 

  55 

--------------------------------------------------------------------------------

 

        Section 3.21 Labor Matters.

        There are no collective bargaining agreements or Multiemployer Plans
covering the employees of any of the Credit Parties or any of its Subsidiaries
as of the Closing Date, other than as set forth in Schedule 3.21 hereto, and
none of the Credit Parties or any of its Subsidiaries (i) has suffered any
strikes, walkouts, work stoppages or other material labor difficulty within the
last five years, other than as set forth in Schedule 3.21 hereto or (ii) has
knowledge of any potential or pending strike, walkout or work stoppage. Other
than as set forth on Schedule 3.21, no unfair labor practice complaint is
pending against any Credit Party or any of its Subsidiaries or, to the best
knowledge of the Credit Parties, before any Governmental Authority.

        Section 3.22 Security Documents.

        The Security Documents create valid security interests in, and Liens on,
the Collateral purported to be covered thereby, which security interests and
Liens are currently (or will be, upon the filing of appropriate financing
statements in favor of the Administrative Agent, on behalf of the Lenders)
perfected security interests and Liens, prior to all other Liens other than
Permitted Liens.

        Section 3.23 Accuracy and Completeness of Information.

        All factual information heretofore, contemporaneously or hereafter
furnished by or on behalf of any Credit Party or any of its Subsidiaries to the
Administrative Agent or any Lender for purposes of or in connection with this
Agreement or any other Credit Document, or any transaction contemplated hereby
or thereby, is or will be true and accurate in all material respects and not
incomplete by omitting to state any material fact necessary to make such
information not misleading. There is no fact now known to the Borrower, any
other Credit Party or any of their Subsidiaries which has, or could reasonably
be expected to have, a Material Adverse Effect which fact has not been set forth
herein, in the financial statements of the Borrower and its Subsidiaries
furnished to the Administrative Agent and/or the Lenders, or in any certificate,
opinion or other written statement made or furnished by any Credit Party to the
Administrative Agent and/or the Lenders.

        Section 3.24 Fraud and Abuse.

        Neither the Credit Parties nor, to the knowledge of the officers of the
Credit Parties, any of their officers or directors, have engaged in any
activities which are prohibited under federal Medicare and Medicaid statutes, 42
U.S.C. §1320a-7b, or 42 U.S.C. §1395nn or the regulations promulgated pursuant
to such statutes or related state or local statutes or regulations, or which are
prohibited by binding rules of professional conduct, including but not limited
to the following: (a) knowingly and willfully making or causing to be made a
false statement or representation of a material fact in any applications for any
benefit or payment; (b) knowingly and willfully making or causing to be made any
false statement or representation of a material fact for use in determining
rights to any benefit or payment; (c) failing to disclose knowledge by a
claimant of the occurrence of any event affecting the initial or continued right
to any benefit or payment on its own behalf or on behalf of another with the
intent to secure such benefit or

 

  56 

--------------------------------------------------------------------------------

 

payment fraudulently; (d) knowingly and willfully soliciting or receiving any
remuneration (including any kickback, bribe or rebate), directly or indirectly,
overtly or covertly, in cash or in kind or offering to pay such remuneration (i)
in return for referring an individual to a Person for the furnishing or
arranging for the furnishing of any item or service for which payment may be
made in whole or in part by Medicare, Medicaid or other applicable third party
payors, or (ii) in return for purchasing, leasing or ordering or arranging for
or recommending the purchasing, leasing or ordering of any good, facility,
service, or item for which payment may be made in whole or in part by Medicare,
Medicaid or other applicable third party payors.

        Section 3.25 Licensing and Accreditation.

        Each of the Credit Parties has, to the extent applicable: (i) obtained
and maintains in good standing all required licenses; (ii) to the extent prudent
and customary in the industry in which it is engaged, obtained and maintains
accreditation from all generally recognized accrediting agencies; (iii) obtained
and maintains Medicaid Certification and Medicare Certification; and (iv)
entered into and maintains in good standing its Medicare Provider Agreement and
its Medicaid Provider Agreement, if any, except in each case to the extent that
any such noncompliance could not reasonably be expected to have a Material
Adverse Effect. To the knowledge of the officers of the Credit Parties, all such
required licenses are in full force and effect on the date hereof and have not
been revoked or suspended or otherwise limited.

        Section 3.26 Other Regulatory Protection.

        Each of the Credit Parties and its Subsidiaries represent that it does
not manufacture pharmaceutical products and is in compliance with all rules,
regulations and other requirements of the Food and Drug Administration (“FDA”),
the Drug Enforcement Administration (“DEA”), the Federal Trade Commission
(“FTC”), the Occupational Safety and Health Administration (“OSHA”), the
Department of Agriculture (“USDA”), the Consumer Product Safety Commission, the
United States Customs Service and the United States Postal Service and other
state or federal regulatory authorities or jurisdictions in which any of the
Credit Parties or any of its Subsidiaries do business or distribute and market
pharmaceutical products, except to the extent that any such noncompliance would
not have a Material Adverse Effect. Except as so disclosed, neither the FDA, the
DEA, the FTC, OSHA, the USDA, the Consumer Product Safety Commission, nor any
other such regulatory authority has requested (or, to the Credit Parties’
knowledge, are considering requesting) any product recalls or other enforcement
actions that (a) if not complied with would result in a Material Adverse Effect
and (b) with which the Credit Parties have not complied within the time period
allowed.

        Section 3.27 Material Contracts.

        Schedule 3.27 sets forth a true and correct and complete list of all
Material Contracts currently in effect. All of the Material Contracts are in
full force and effect and to the knowledge of the Credit Parties no material
defaults currently exist thereunder.

 

  57 

--------------------------------------------------------------------------------

 

        Section 3.28 Insurance.

        The present insurance coverage of the Credit Parties and their
Subsidiaries is outlined as to carrier, policy number, expiration date, type and
amount on Schedule 3.28 and such insurance coverage complies with the
requirements set forth in Section 5.5(b) or has been otherwise approved by the
Administrative Agent.

        Section 3.29 Reimbursement from Third Party Payors.

        The accounts receivable of the Credit Parties have been and will
continue to be adjusted to reflect the reimbursement policies (both those most
recently published in writing as well as those not in writing which have been
verbally communicated) of third party payors such as Medicare, Medicaid, Blue
Cross/Blue Shield, private insurance companies, health maintenance
organizations, preferred provider organizations, alternative delivery systems,
managed care systems, government contacting agencies and other third party
payors. In particular, accounts receivable relating to third party payors do not
and shall not exceed amounts any obligee is entered to receive under any
capitation arrangement, fee schedule, discount formula, cost-based reimbursement
or other adjustment or limitation to its usual charges.

        Section 3.30 Other Agreements.

        No Credit Party is in default in the performance, observance or
fulfillment of any of the obligations, covenants or conditions contained in (i)
any Medicaid Provider Agreement, Medicare Provider Agreement or other agreement
or instrument to which a Credit Party is a party, which default has resulted in,
or if not remedied within any applicable grace period could result in, the
revocation, termination, cancellation or suspension of Medicaid Certification or
Medicare Certification of any Credit Party or (ii) any other agreement or
instrument to which any Credit Party is a party, which default has, or if not
remedied within any applicable grace period could reasonably be likely to have,
a Material Adverse Effect.

        Section 3.31 Classification as Senior Indebtedness.

        The Credit Party Obligations constitute “Senior Indebtedness” and
“Designated Senior Indebtedness” under and as defined in any agreement governing
the outstanding Subordinated Indebtedness, including, without limitation, the
Convertible Bonds, and the subordination provisions set forth in each such
agreement are legally valid and enforceable against the parties thereto.

 

  58 

--------------------------------------------------------------------------------

 


ARTICLE IV


CONDITIONS PRECEDENT

        Section 4.1 Conditions to Closing Date and Initial Extensions of Credit.

        This Agreement shall become effective upon, and the obligation of each
Lender to make the initial Revolving Loans and the Swingline Loans on the
Closing Date is subject to, the satisfaction of the following conditions
precedent:

          (a)       Execution of Agreements. The Administrative Agent shall have
received (i) counterparts of this Agreement, (ii) for the account of each
applicable Lender, a Revolving Note, (iii) for the account of each Swingline
Lender, the Swingline Note, and (iv) counterparts of the Security Agreement, the
Pledge Agreement and each Mortgage Instrument, in each case conforming to the
requirements of this Agreement and executed by a duly authorized officer of each
party thereto, and in each case in form and substance satisfactory to the
Lenders.


          (b)       Authority Documents. The Administrative Agent shall have
received the following:


          (i)       Articles of Incorporation/Charter Documents. Copies of the
articles of incorporation or other charter documents, as applicable, of each
Credit Party certified to be true and complete as of a recent date by the
appropriate Governmental Authority of the state of its incorporation.


          (ii)       Resolutions. Copies of resolutions of the board of
directors of each Credit Party approving and adopting the Credit Documents, the
transactions contemplated therein and authorizing execution and delivery
thereof, certified by a secretary or assistant secretary of such Credit Party
(pursuant to a secretary’s certificate in substantially the form of Schedule
4.1-1 attached hereto) as of the Closing Date to be true and correct and in
force and effect as of such date.


          (iii)       Bylaws/Operating Agreement. A copy of the bylaws or
comparable operating agreement of each Credit Party certified by a secretary or
assistant secretary of such Credit Party (pursuant to a secretary’s certificate
in substantially the form of Schedule 4.1-1 attached hereto) as of the Closing
Date to be true and correct and in force and effect as of such date.


          (iv)       Good Standing. Copies of (i) certificates of good standing,
existence or its equivalent with respect to the each Credit Party certified as
of a recent date by the appropriate Governmental Authorities of the state of
incorporation or organization and each other state in which the failure to so
qualify and be in good standing could reasonably be expected to have a Material
Adverse Effect on the business or operations of the Credit Parties and their
Subsidiaries in such state and (ii) a certificate indicating payment of all
corporate


 

  59 

--------------------------------------------------------------------------------

   

 

  franchise taxes certified as of a recent date by the appropriate governmental
taxing authorities.


          (v)       Incumbency. An incumbency certificate of each Credit Party
certified by a secretary or assistant secretary (pursuant to a secretary’s
certificate in substantially the form of Schedule 4.1-1 attached hereto) to be
true and correct as of the Closing Date.


          (c)       Legal Opinions of Counsel. The Administrative Agent shall
have received opinions of legal counsel (including local counsel to the extent
required by the Administrative Agent) for the Credit Parties, dated the Closing
Date and addressed to the Administrative Agent and the Lenders, which opinions
shall provide, among other things, that the Credit Parties and their
Subsidiaries are in compliance with all regulatory requirements, corporate
instruments and material agreements on the Closing Date after giving effect to
the transactions contemplated herein and shall otherwise be in form and
substance acceptable to the Administrative Agent.


          (d)       Reliance. The Administrative Agent shall have received a
copy of each opinion, report, agreement, and other document required to be
delivered pursuant to the Acquisition Documents and the transactions
contemplated in connection therewith, together with evidence that the
Administrative Agent and the Lenders have been authorized to rely on each such
opinion, all in form and substance reasonably satisfactory to the Administrative
Agent.


          (e)       Personal Property Collateral. The Administrative Agent shall
have received, in form and substance satisfactory to the Administrative Agent:


          (i)        searches of Uniform Commercial Code filings in the
jurisdiction of the chief executive office of each Credit Party, the State of
incorporation or organization of each Credit Party and each jurisdiction where
any Collateral is located or where a filing would need to be made in order to
perfect the Administrative Agent’s security interest in the Collateral, copies
of the financing statements on file in such jurisdictions and evidence that no
Liens exist other than Permitted Liens;


          (ii)        duly executed UCC financing statements for each
appropriate jurisdiction as is necessary, in the Administrative Agent’s sole
discretion, to perfect the Administrative Agent’s security interest in the
Collateral;


          (iii)        duly executed consents as are necessary, in the
Administrative Agent’s sole discretion, to perfect the Lenders’ security
interest in the Collateral;


          (iv)        in the case of any warehouse, plant or other real property
material to the Credit Parties’ business that is leased by a Credit Party, such
estoppel letters, consents and waivers from the landlords on real property
leased by the


 

  60 

--------------------------------------------------------------------------------

 

 

  Borrower, the Acquired Company or any of their Subsidiaries as reasonably
requested by the Administrative Agent; and


          (v)        all stock certificates, if any, evidencing the Capital
Stock pledged to the Administrative Agent pursuant to the Pledge Agreement,
together with duly executed in blank undated stock powers attached thereto.


          (f)       Real Property Collateral. The Administrative Agent shall
have received, in form and substance satisfactory to the Administrative Agent
and the Lenders:


          (i)        fully executed and notarized Mortgage Instruments
encumbering the Mortgaged Properties listed in Schedule 4.1-4;


          (ii)        a title report obtained by the Credit Parties in respect
of each of the Mortgaged Properties listed in Schedule 4.1-4;


          (iii)        a Mortgage Policy with respect to each of the Mortgaged
Properties listed in Schedule 4.1-4;


          (iv)        evidence as to (A) whether any Mortgaged Property listed
in Schedule 4.1-4 is in an area designated by the Federal Emergency Management
Agency as having special flood or mud slide hazards (a “Flood Hazard Property”)
and (B) if any such Mortgaged Property is a Flood Hazard Property, (1) whether
the community in which such Mortgaged Property is located is participating in
the National Flood Insurance Program, (2) the applicable Credit Party’s written
acknowledgment of receipt of written notification from the Administrative Agent
(x) as to the fact that such Mortgaged Property is a Flood Hazard Property and
(y) as to whether the community in which each such Flood Hazard Property is
located is participating in the National Flood Insurance Program and (z) copies
of insurance policies or certificates of insurance of the Credit Parties
evidencing flood insurance reasonably satisfactory to the Administrative Agent
and naming the Administrative Agent as sole loss payee on behalf of the Lenders;


          (v)        Surveys of the Mortgaged Properties listed in Schedule
4.1-4;


          (vi)        reasonably satisfactory phase I environmental reports with
respect to each of the Mortgaged Properties listed in Schedule 4.1-4, together
with reliance letters with respect to such reports in favor of the Lenders;


          (vii)        an opinion of counsel to the Credit Parties for each
jurisdiction in which the Mortgaged Properties are located; and


          (viii)        zoning letters from each municipality or other
Governmental Authority for each jurisdiction in which the Mortgaged Properties
listed in Schedule 4.1-4 are located.


 

  61 

--------------------------------------------------------------------------------

  

 

          (g)       Liability, Casualty and Business Interruption Insurance. The
Administrative Agent shall have received copies of insurance policies or
certificates of insurance evidencing liability and casualty insurance meeting
the requirements set forth herein or in the Security Documents and business
interruption insurance satisfactory to the Administrative Agent. The
Administrative Agent shall be named as loss payee or mortgagee, as its interest
may appear, and/or additional insured with respect to any such insurance
providing coverage in respect of any Collateral, and each provider of any such
insurance shall agree, by endorsement upon the policy or policies issued by it
or by independent instruments furnished to the Administrative Agent, that it
will give the Administrative Agent thirty days prior written notice before any
such policy or policies shall be altered or canceled.


          (h)       Fees. The Administrative Agent and the Lenders shall have
received all fees, if any, owing pursuant to the Fee Letter and Section 2.4.


          (i)       Litigation. Except as set forth on Schedule 4.1-2, there
shall not exist pending or, to the knowledge of the Credit Parties’, threatened
litigation, investigation, claim, criminal prosecution, civil investigative
demand, imposition of criminal or civil fines and penalties, or any other
proceeding of or before any arbitrator or Governmental Authority, including but
not limited to those regulatory agencies responsible for licensing, accrediting
or issuing Medicare or Medicaid certifications, by or against any Credit Party
or any of its Subsidiaries or against any of its or their respective properties
or revenues (a) affecting or relating to the Credit Documents or any Loan or any
of the transactions contemplated hereby (including the Acquisition), or (b)
affecting or relating to any Credit Party or any of its Subsidiaries, that has
not been settled, dismissed, vacated, discharged or terminated prior to the
Closing Date.


          (j)       Solvency Certificate. The Administrative Agent shall have
received an officer’s certificate prepared by the chief financial officer of the
Borrower as to the financial condition, solvency and related matters of each
Credit Party, in each case after giving effect to the Acquisition and the
initial borrowings under the Credit Documents, in substantially the form of
Schedule 4.1-3 hereto.


          (k)       Account Designation Letter. The Administrative Agent shall
have received the executed Account Designation Letter in the form of Schedule
1.1-1 hereto.


          (l)       Corporate Structure. The corporate, capital and ownership
structure of the Credit Parties and their Subsidiaries shall be as described in
Schedule 3.12, and shall otherwise be satisfactory to the Administrative Agent
and the Lenders. The Administrative Agent and the Lenders shall be satisfied
with the management of the Credit Parties and their Subsidiaries and with all
legal, tax, accounting, business and other matters relating to the Credit
Parties and their Subsidiaries.


          (m)       Acquisition Documents. The Administrative Agent shall have
reviewed and approved in its sole discretion all of the Acquisition Documents
and there shall not have been any material modification, amendment, supplement
or waiver to the Acquisition


 

  62 

--------------------------------------------------------------------------------

   

 

  Documents without the prior written consent of the Administrative Agent, and
the Acquisition shall have been consummated in accordance with the terms of the
Acquisition Documents (without waiver of any conditions precedent to the
obligations of any party thereto). The Administrative Agent shall have received
a copy, certified by an officer of the Borrower as true and complete, of each
Acquisition Document as originally executed and delivered, together with all
exhibits and schedules thereto.


          (n)       Consents. The Administrative Agent shall have received
evidence that all governmental, shareholder, board of director and material
third party consents and approvals necessary in connection with the financings,
the Acquisition and other transactions contemplated hereby have been obtained
and all applicable waiting periods have expired without any action being taken
by any authority that could restrain, prevent or impose any material adverse
conditions on such transactions or that could seek or threaten any of such
transactions.


          (o)       Due Diligence. The Administrative Agent and the Arranger
shall have completed in form and scope reasonably satisfactory thereto their
legal and environmental due diligence of the Credit Parties and their
Subsidiaries (including due diligence relating to management, strategy, material
customers and contracts).


          (p)       Compliance with Laws. The financings and other transactions
contemplated hereby shall be in compliance in all material respects with all
applicable laws and regulations (including all applicable securities and banking
laws, rules and regulations); provided, however, that the Borrower is not in
compliance with certain SEC requirements as set forth in the SEC Letter but such
non-compliance could not reasonably be expected to have a Material Adverse
Effect.


          (q)       Bankruptcy. There shall be no bankruptcy or insolvency
proceedings with respect to the any Credit Party or any of its Subsidiaries.


          (r)       Material Adverse Effect. No material adverse change shall
have occurred since December 31, 2003 in the business, properties, operations or
financial condition of the Borrower or of the Credit Parties and their
Subsidiaries taken as a whole.


          (s)       Maximum Senior Leverage. The Administrative Agent shall have
received evidence satisfactory thereto provided by the Borrower that the Senior
Leverage Ratio as of the Closing Date on a Pro Forma Basis shall be no greater
than 1.05 to 1.0.


          (t)       Maximum Total Leverage. The Administrative Agent shall have
received evidence satisfactory thereto provided by the Borrower that the
Leverage Ratio as of the Closing Date on a Pro Forma Basis shall be no greater
than 1.81 to 1.0.


          (u)       Minimum Consolidated EBITDA. The Administrative Agent shall
have received evidence satisfactory thereto provided by the Borrower that the
Consolidated EBITDA of the Borrower and its Subsidiaries on a Pro Forma Basis as
of the Closing Date shall be no less than $48,000,000.


 

  63 

--------------------------------------------------------------------------------

  

 

          (v)       Financial Statements. The Administrative Agent shall have
received copies of the financial statements referred to in Section 3.1 hereof,
each in form and substance satisfactory to it.


          (w)       Termination of Existing Indebtedness. All existing
Indebtedness for borrowed money of the Borrower, the Acquired Company and their
Subsidiaries shall have been repaid in full and all commitments relating thereto
shall have been terminated and all Liens relating thereto shall have been
terminated.


          (x)       Officer’s Certificates. The Administrative Agent shall have
received a certificate executed by a Responsible Officer of the Borrower as of
the Closing Date stating that (i) no action, suit, investigation or proceeding
is pending or, to the knowledge of any Credit Party, threatened in any court or
before any arbitrator or governmental instrumentality that purports to affect
any Credit Party or any other transaction contemplated by the Credit Documents
and the Acquisition Documents, if such action, suit, investigation or proceeding
could reasonably be expected to have a Material Adverse Effect and (ii)
immediately after giving effect to this Credit Agreement (including the initial
Extensions of Credit hereunder), the other Credit Documents and the Acquisition
Documents and all the transactions contemplated therein to occur on such date,
(A) no Default or Event of Default exists, (B) all representations and
warranties contained herein and in the other Credit Documents are true and
correct in all material respects, and (C) the Credit Parties are in compliance
with each of the financial covenants set forth in Section 5.9 in each case after
giving effect to the Acquisition and the initial borrowings under the Credit
Documents on a pro forma basis, and demonstrating compliance with such financial
covenants.


          (y)       Additional Matters. All other documents and legal matters in
connection with the transactions contemplated by this Agreement shall be
reasonably satisfactory in form and substance to the Administrative Agent and
its counsel.


        Section 4.2 Conditions to All Extensions of Credit.

        The obligation of each Lender to make any Extension of Credit hereunder
is subject to the satisfaction of the following conditions precedent on the date
of making such Extension of Credit:

          (a)       Representations and Warranties. The representations and
warranties made by the Credit Parties herein, in the Security Documents or which
are contained in any certificate furnished at any time under or in connection
herewith (i) that contain a materiality qualification shall be true and correct
on and as of the date of such Extension of Credit as if made on and as of such
date and (ii) that do not contain a materiality qualification shall be true and
correct in all material respects on and as of the date of such Extension of
Credit as if made on and as of such date.


 

  64 

--------------------------------------------------------------------------------

  

 

          (b)       No Default or Event of Default. No Default or Event of
Default shall have occurred and be continuing on such date or after giving
effect to the Extension of Credit to be made on such date unless such Default or
Event of Default shall have been waived in accordance with this Agreement.


          (c)       Compliance with Commitments. Immediately after giving effect
to the making of any such Extension of Credit (and the application of the
proceeds thereof), (i) the sum of outstanding Revolving Loans plus outstanding
Swingline Loans plus LOC Obligations shall not exceed the Revolving Committed
Amount, (ii) the LOC Obligations shall not exceed the LOC Committed Amount and
(iii) the Swingline Loans shall not exceed the Swingline Committed Amount.


          (d)       Additional Conditions to Extensions of Credit. If such
Extension of Credit is made pursuant to Sections 2.1, 2.3 or 2.4 all conditions
set forth in such Section shall have been satisfied.


        Each request for an Extension of Credit and each acceptance by the
Borrower of any such Extension of Credit shall be deemed to constitute a
representation and warranty by the Borrower as of the date of such Extension of
Credit that the applicable conditions in paragraphs (a) through (e) of this
Section have been satisfied.


ARTICLE V


AFFIRMATIVE COVENANTS

        The Credit Parties hereby covenant and agree that on the Closing Date,
and thereafter for so long as this Agreement is in effect and until the
Commitments have terminated, no Note remains outstanding and unpaid and the
Credit Party Obligations, together with interest, Commitment Fees and all other
amounts owing to the Administrative Agent or any Lender hereunder, are paid in
full, the Credit Parties shall, and shall cause each of their Subsidiaries, to:

        Section 5.1 Financial Statements.

        Furnish to the Administrative Agent and each of the Lenders:

          (a)       Annual Financial Statements. As soon as available, and in
any event no later than the earlier of (i) the date the Borrower is required by
the SEC to deliver its Form 10-K for any fiscal year of the Borrower and (ii)
ninety (90) days after the end of each fiscal year of the Borrower, a copy of
the consolidated and consolidating balance sheet of the Borrower and its
consolidated Subsidiaries as at the end of such fiscal year and the related
consolidated and consolidating statements of income and retained earnings and of
cash flows of the Borrower and its consolidated Subsidiaries for such year,
audited (with respect to the consolidated statements only) by a firm of
independent certified public accountants of nationally recognized standing
reasonably acceptable to the Administrative Agent, in each case setting forth in
comparative form consolidated


 

  65 

--------------------------------------------------------------------------------

 

 

  and consolidating figures for the preceding fiscal year, reported on without a
“going concern” or like qualification or exception, or qualification indicating
that the scope of the audit was inadequate to permit such independent certified
public accountants to certify such financial statements without such
qualification;


          (b)       Quarterly Financial Statements. As soon as available, and in
any event no later than the earlier of (i) the date the Borrower is required by
the SEC to deliver its Form 10-Q for any fiscal quarter of the Borrower and (ii)
forty-five (45) days after the end of each of the fiscal quarters of the
Borrower, a company-prepared consolidated balance sheet of the Borrower and its
consolidated Subsidiaries as at the end of such period and related
company-prepared consolidatedstatements of income for the Borrower and its
consolidated Subsidiaries for such quarterly period and for the portion of the
fiscal year ending with such period, in each case setting forth in comparative
form consolidated figures for the corresponding period or periods of the
preceding fiscal year (subject to normal recurring year-end audit adjustments)
and including management discussion and analysis of operating results inclusive
of operating metrics in comparative form and a summary of accounts receivable
and accounts payable aging reports in form satisfactory to the Lenders;


          (c)       Monthly Financial Statements. As soon as available and in
any event within thirty (30) days after the end of each month of the Borrower
(other than at the end of a fiscal quarter, in which case forty-five (45) days
after the end thereof), a company-prepared consolidated balance sheet of the
Borrower and its consolidated Subsidiaries as at the end of such period and
related company-prepared consolidated statements of income for the Borrower and
its consolidated Subsidiaries for such monthly period and for the portion of the
fiscal year ending with such period, in each case setting forth in comparative
form consolidated figures for the corresponding period or periods of the
preceding fiscal year (subject to normal recurring year-end audit adjustments);
and


          (d)       Annual Budget Plan. As soon as available, but in any event
within forty-five days (45) after the end of each fiscal year, a copy of the
detailed annual budget or plan of the Borrower for the next fiscal year on a
quarterly basis, in form and detail reasonably acceptable to the Administrative
Agent and the Required Lenders, together with a summary of the material
assumptions made in the preparation of such annual budget or plan;


all such financial statements to be complete and correct in all material
respects (subject, in the case of interim statements, to normal recurring
year-end audit adjustments) and to be prepared in reasonable detail and, in the
case of the annual and quarterly financial statements provided in accordance
with subsections (a) and (b) above, in accordance with GAAP applied consistently
throughout the periods reflected therein and further accompanied by a
description of, and an estimation of the effect on the financial statements on
account of, a change, if any, in the application of accounting principles as
provided in Section 1.3.

 

  66 

--------------------------------------------------------------------------------

 

        Section 5.2 Certificates; Other Information.

        Furnish to the Administrative Agent and each of the Lenders:

          (a)        concurrently with the delivery of the financial statements
referred to in Section 5.1(a) above, a certificate of the independent certified
public accountants reporting on such financial statements stating that in making
the examination necessary therefor no knowledge was obtained of any Default or
Event of Default, except as specified in such certificate;


          (b)        concurrently with the delivery of the financial statements
referred to in Sections 5.1(a) and 5.1(b) above, a certificate of a Responsible
Officer stating that, to the best of such Responsible Officer’s knowledge,
during such period each of the Credit Parties observed or performed in all
material respects all of its covenants and other agreements, and satisfied in
all material respects every condition, contained in this Agreement to be
observed, performed or satisfied by it, and that such Responsible Officer has
obtained no knowledge of any Default or Event of Default except as specified in
such certificate and such certificate shall include the calculations in
reasonable detail required to indicate compliance with Section 5.9 as of the
last day of such period;


          (c)        within ten days after the same are sent, copies of all
reports (other than those otherwise provided pursuant to Section 5.1 and those
which are of a promotional nature) and other financial information which the
Borrower sends to its members and equity holders, and within ten days after the
same are filed, copies of all financial statements and non-confidential reports
which the Borrower may make to, or file with the Securities and Exchange
Commission or any successor or analogous Governmental Authority;


          (d)        within ninety days after the end of each fiscal year of the
Borrower, a certificate containing information regarding the amount of all Asset
Dispositions, Debt Issuances, and Equity Issuances that were made during the
prior fiscal year and amounts received in connection with any Recovery Event
during the prior fiscal year;


          (e)        promptly upon receipt thereof, a copy of any other report
or “management letter” submitted by independent accountants to any Credit Party
or any of its Subsidiaries in connection with any annual, interim or special
audit of the books of such Person; and


          (f)        promptly, such additional financial and other information
as the Administrative Agent, on behalf of any Lender, may from time to time
reasonably request.


        Section 5.3 Payment of Obligations.

        Pay, discharge or otherwise satisfy at or before maturity or before they
become delinquent, as the case may be, all its taxes (Federal, state, local and
any other taxes) and all its other obligations and liabilities of whatever
nature and any additional costs that are imposed as a

 

  67 

--------------------------------------------------------------------------------

 

result of any failure to so pay, discharge or otherwise satisfy such obligations
and liabilities, except when the amount or validity of such obligations,
liabilities and costs is currently being contested in good faith by appropriate
proceedings and reserves, if applicable, in conformity with GAAP with respect
thereto have been provided on the books of the Borrower or its Subsidiaries, as
the case may be.

        Section 5.4 Conduct of Business and Maintenance of Existence.

        Continue to engage in business of the same general type as now conducted
by it on the Closing Date and preserve, renew and keep in full force and effect
its corporate existence and take all reasonable action to maintain all rights,
privileges and franchises necessary or desirable in the normal conduct of its
business; comply with all Contractual Obligations and Requirements of Law
applicable to it except to the extent that failure to comply therewith could
not, in the aggregate, reasonably be expected to have a Material Adverse Effect.

        Section 5.5 Maintenance of Property; Insurance.

          (a)        Keep all material property useful and necessary in its
business in good working order and condition (ordinary wear and tear and
obsolescence excepted);


          (b)        Maintain with financially sound and reputable insurance
companies insurance on all its material property (including without limitation
its material tangible Collateral) in at least such amounts and against at least
such risks as are usually insured against in the same general area by companies
engaged in the same or a similar business; and furnish to the Administrative
Agent, upon written request, full information as to the insurance carried. The
Administrative Agent shall be named as loss payee or mortgagee, as its interest
may appear, and/or additional insured with respect to any such insurance
providing coverage in respect of any Collateral, and each provider of any such
insurance shall agree, by endorsement upon the policy or policies issued by it
or by independent instruments furnished to the Administrative Agent, that it
will give the Administrative Agent thirty days prior written notice before any
such policy or policies shall be altered or canceled, and that no act or default
of any Credit Party or any of its Subsidiaries or any other Person shall affect
the rights of the Administrative Agent or the Lenders under such policy or
policies; and


          (c)        In case of any material loss, damage to or destruction of
the Collateral of any Credit Party or any part thereof, such Credit Party shall
promptly give written notice thereof to the Administrative Agent generally
describing the nature and extent of such damage or destruction. In case of any
loss, damage to or destruction of the Collateral of any Credit Party or any part
thereof, such Credit Party, whether or not the insurance proceeds, if any,
received on account of such damage or destruction shall be sufficient for that
purpose, at such Credit Party’s cost and expense, will promptly repair or
replace the Collateral of such Credit Party so lost, damaged or destroyed.


 

  68 

--------------------------------------------------------------------------------

 

        Section 5.6 Inspection of Property; Books and Records; Discussions.

        Keep proper books of records and account in which full, true and correct
entries in conformity with GAAP and all Requirements of Law shall be made of all
dealings and transactions in relation to its businesses and activities; and
permit, during regular business hours and upon reasonable notice by the
Administrative Agent or any Lender, the Administrative Agent or any Lender to
visit and inspect any of its properties and examine and make abstracts from any
of its books and records (other than materials protected by the attorney-client
privilege and materials which the Borrower may not disclose without violation of
a confidentiality obligation binding upon it) at any reasonable time and as
often as may reasonably be desired, and to discuss the business, operations,
properties and financial and other condition of the Credit Parties and their
Subsidiaries with officers and employees of the Credit Parties and their
Subsidiaries and with its independent certified public accountants, in each case
at the Borrower’s expense.

        Section 5.7 Notices.

        Give notice in writing to the Administrative Agent (which shall promptly
transmit such notice to each Lender) of:

          (a)        promptly, but in any event within two Business Days after
any Credit Party knows or has reason to know thereof, the occurrence of any
Default or Event of Default;


          (b)        promptly, any default or event of default under any
Contractual Obligation of any Credit Party or any of its Subsidiaries which
could reasonably be expected to have a Material Adverse Effect or involve a
monetary claim in excess of $1,000,000;


          (c)        promptly, any litigation, or any investigation or
proceeding known to a Credit Party, affecting any Credit Party or any of its
Subsidiaries which, if adversely determined, could reasonably be expected to
have a Material Adverse Effect;


          (d)        as soon as possible and in any event within thirty days
after any Credit Party knows or has reason to know thereof: (i) the occurrence
or expected occurrence of any Reportable Event with respect to any Plan, a
failure to make any required contribution to a Plan, the creation of any Lien in
favor of the PBGC (other than a Permitted Lien) or a Plan or any withdrawal
from, or the termination, Reorganization or Insolvency of, any Multiemployer
Plan or (ii) the institution of proceedings or the taking of any other action by
the PBGC or any Credit Party or any Commonly Controlled Entity or any
Multiemployer Plan with respect to the withdrawal from, or the terminating,
Reorganization or Insolvency of, any Plan;


          (e)        promptly, of the institution of any investigation or
proceeding against any Credit Party to suspend, revoke or terminate or which may
result in the termination of any Medicaid Provider


 

  69 

--------------------------------------------------------------------------------

   

 

  Agreement, Medicaid Certification, Medicare Provider Agreement, Medicare
Certification or exclusion from any Medical Reimbursement Program;


          (f)        promptly, after any Credit Party becomes involved in a
pending civil or criminal investigation, criminal action or civil proposed
debarment, exclusion or other sanctioning action related to any Federal or state
healthcare program; and


          (g)        promptly, any other development or event which could
reasonably be expected to have a Material Adverse Effect.


Each notice pursuant to this Section shall be accompanied by a statement of a
Responsible Officer setting forth details of the occurrence referred to therein
and stating what action the Borrower proposes to take with respect thereto. In
the case of any notice of a Default or Event of Default, the Borrower shall
specify that such notice is a Default or Event of Default notice on the face
thereof.

        Section 5.8 Environmental Laws.

          (a)        Comply in all material respects with, and ensure compliance
in all material respects by all tenants and subtenants, if any, with, all
applicable Environmental Laws and obtain and comply in all material respects
with and maintain, and ensure that all tenants and subtenants obtain and comply
in all material respects with and maintain, any and all licenses, approvals,
notifications, registrations or permits required by applicable Environmental
Laws except to the extent that failure to do so could not reasonably be expected
to have a Material Adverse Effect;


          (b)        Conduct and complete all investigations, studies, sampling
and testing, and all remedial, removal and other actions required under
Environmental Laws and promptly comply in all material respects with all lawful
orders and directives of all Governmental Authorities regarding Environmental
Laws except to the extent that the same are being contested in good faith by
appropriate proceedings and the pendency of such proceedings could not
reasonably be expected to have a Material Adverse Effect; and


          (c)        Defend, indemnify and hold harmless the Administrative
Agent and the Lenders, and their respective employees, agents, officers and
directors and affiliates, from and against any and all claims, demands,
penalties, fines, liabilities, settlements, damages, costs and expenses of
whatever kind or nature known or unknown, contingent or otherwise, arising out
of, or in any way relating to the violation of, noncompliance with or liability
under, any Environmental Law applicable to the operations of the any Credit
Party or any of its Subsidiaries or the Properties, or any orders, requirements
or demands of Governmental Authorities related thereto, including, without
limitation, reasonable attorney’s and consultant’s fees, investigation and
laboratory fees, response costs, court costs and litigation expenses, except to
the extent that any of the foregoing arise out of the gross negligence or
willful misconduct of the party seeking


 

  70 

--------------------------------------------------------------------------------

  

 

  indemnification therefor. The agreements in this paragraph shall survive
repayment of the Notes and all other amounts payable hereunder.


        Section 5.9 Financial Covenants.

        Commencing on the day immediately following the Closing Date, each of
the Credit Parties shall, and shall cause each of its Subsidiaries to, comply
with the following financial covenants:

          (a)       Senior Leverage Ratio. At all times during the periods
indicated below, the Senior Leverage Ratio for the twelve month period ending on
any date of determination during any such period shall be less than or equal to
the following:


Period   Ratio   Closing Date through June 30, 2005   1.25 to 1.00   July 1,
2005 and thereafter   1.00 to 1.00  


          (b)       Leverage Ratio. At all times during the periods indicated
below, the Leverage Ratio for the twelve month period ending on any date of
determination during any such period shall be less than or equal to the
following:


Period   Ratio   Closing Date through June 30, 2005   2.25 to 1.00   July 1,
2005 through September 30,   2.00 to 1.00   October 1, 2005 through March 30,  
1.75 to 1.0   April 1, 2006 and thereafter   1.50 to 1.0  


          (c)       Fixed Charge Coverage Ratio. The Fixed Charge Coverage Ratio
at all times shall be greater than or equal to 2.00 to 1.00.


          (d)       Consolidated Capital Expenditures. Consolidated Capital
Expenditures as of the end of each fiscal year of the Borrower shall be less
than or equal to $1,750,000 per fiscal year.


          (e)       Consolidated EBITDA. At all times during the periods
indicated below, Consolidated EBITDA for the twelve month period ending on any
date of determination during any such period shall be greater than or equal to
the amount indicated below:


Period   Amount   Closing Date through September 30,   $ 47,000,000   October 1,
2004 through December 3   $ 49,000,000   January 1, 2005 through March 31,   $
47,000,000   April 1, 2005 through June 30, 200   $ 45,000,000   July 1, 2005
through September 30,   $ 52,000,000   October 1, 2005 through December 3   $
55,000,000   January 1, 2006 through March 31,   $ 55,000,000   April 1, 2006
through June 30, 200   $ 55,000,000  

 

  71 

--------------------------------------------------------------------------------

 

        For purposes of all calculations made in determining compliance for any
applicable period with this Section 5.9, after consummation of the Acquisition,
(i) income statement items and other balance sheet items (whether positive or
negative) attributable to the Acquired Company shall be included in such
calculations to the extent relating to such applicable period, subject to
adjustments mutually reasonably acceptable to the Borrower and the
Administrative Agent and (ii) any Indebtedness of the Acquired Company that is
retired on the Closing Date shall be excluded from such calculations and deemed
to have been retired as of the first day of such applicable period.

        Section 5.10 Additional Guarantors.

        The Credit Parties will cause each of their Domestic Subsidiaries that
is not an Immaterial Subsidiary, whether newly formed, after acquired or
otherwise existing, to promptly become a Guarantor hereunder by way of execution
of a Joinder Agreement; provided that the Credit Parties shall have no more than
five (5) Immaterial Subsidiaries at any time that are not Guarantors. The
guaranty obligations of any such Additional Credit Party shall be secured by,
among other things, the Collateral of the Additional Credit Party and such
Domestic Subsidiary shall execute and deliver to the Administrative Agent such
Security Documents, legal opinions and related documents as the Administrative
Agent may reasonably request with respect to such Collateral.

        Section 5.11 Compliance with Law.

        Each Credit Party will, and will cause each of its Subsidiaries to, (a)
comply with all laws, rules, regulations and orders, and all applicable
restrictions imposed by all Governmental Authorities, applicable to it and its
Property if noncompliance with any such law, rule, regulation, order or
restriction could reasonably be expected to have a Material Adverse Effect and
(b) conform with and duly observe in all material respects all laws, rules and
regulations and all other valid requirements of any regulatory authority with
respect to the conduct of its business, including without limitation Titles
XVIII and XIX of the Social Security Act, Medicare Regulations, Medicaid
Regulations, and all laws, rules and regulations of Governmental Authorities,
pertaining to the business of the Credit Parties if noncompliance with any such
law, rule, regulation, order or restriction could reasonably be expected to have
a Material Adverse Effect; and (c) obtain and maintain all licenses, permits,
certifications and approvals of all applicable Governmental Authorities as are
required for the conduct of its business as currently conducted and herein
contemplated, including without limitation professional licenses, Medicaid
Certifications and Medicare Certifications, if failure to do so could have a
Material Adverse Effect. Specifically, but without limiting the foregoing, and
except where any such failure to comply could not reasonably be expected to have
a Material Adverse Effect: (i) billing policies, arrangements, protocols and
instructions will comply with reimbursement requirements under Medicare,
Medicaid and other Medical Reimbursement Programs and will be administered by
properly trained personnel; and (ii) medical director compensation arrangements
and other arrangements with referring physicians will comply with applicable
state and federal self-referral

 

  72 

--------------------------------------------------------------------------------

 

and anti-kickback laws, including without limitation 42 U.S.C. Section
1320a-7b(b)(1) — (b)(2) 42 U.S.C. and 42 U.S.C. Section 1395nn.

        Section 5.12 Pledged Assets.

        Each Credit Party will, and will cause each of its Subsidiaries to be
subject at all times to a first priority, perfected Lien with respect to all of
such Subsidiary’s real property and tangible and intangible personal property
(subject in each case to Permitted Liens) in favor of the Administrative Agent
pursuant to the terms and conditions of the Security Documents or such other
security documents as the Administrative Agent shall reasonably request. Each
Credit Party shall, and shall cause each of its Subsidiaries to, adhere to the
covenants set forth in the Security Documents.

        Section 5.13 Post-Closing Covenants.

          (a)        Within thirty (30) days after the Closing Date (or such
extended period of time as agreed to by the Administrative Agent), the Borrower
shall deliver to the Administrative Agent a good standing certificate with
respect to Doak Dermatologics, Inc. from the Department of State of the
Commonwealth of Pennsylvania.


          (b)        Within thirty (30) days after the Closing Date (or such
extended period of time as agreed to by the Administrative Agent), the Borrower
shall deliver to the Administrative Agent duly executed account control
agreements with respect to Collateral for which a control agreement is required
for perfection of the Administrative Agent’s security interest under the UCC.


          (c)        Within forty-five (45) days after the Closing Date (or such
extended period of time as agreed to by the Administrative Agent), the Borrower
shall deliver to the Administrative Agent such documentation as may be
reasonably required by the Administrative Agent to correct any chain-of-title
issues in the records of the United States Patent and Trademark Office and the
United States Copyright Office with respect to the IP Collateral of the Credit
Parties and to release of record any security interests filed against such IP
Collateral in favor of any Person other than the Administrative Agent.


          (d)        The Borrower shall promptly deliver to the Administrative
Agent a certificate of dissolution or other comparable document reasonably
satisfactory to the Administrative Agent from the appropriate Governmental
Authority evidencing the dissolution of Bradley Pharmaceuticals (Canada) Inc.


          (e)        Within thirty (30) days after the Closing Date (or such
extended period of time as agreed to by the Administrative Agent), the Borrower
shall deliver to the Administrative Agent a fully executed landlord agreement,
duly executed by the Borrower, as the tenant, and Fairfield Business Properties,
L.L.C., as the landlord, with respect to property located in Rahway, New Jersey.


 

  73 

--------------------------------------------------------------------------------

 


ARTICLE VI


NEGATIVE COVENANTS

        The Credit Parties hereby covenant and agree that on the Closing Date,
and thereafter for so long as this Agreement is in effect and until the
Commitments have terminated, no Note remains outstanding and unpaid and the
Credit Party Obligations, together with interest, Commitment Fee and all other
amounts owing to the Administrative Agent or any Lender hereunder, are paid in
full that:

        Section 6.1 Indebtedness.

        Each of the Credit Parties will not, nor will it permit any Subsidiary
to, contract, create, incur, assume or permit to exist any Indebtedness, except:

          (a)        Indebtedness arising or existing under this Agreement and
the other Credit Documents;


          (b)        Indebtedness of the Borrower and its Subsidiaries existing
as of the Closing Date as referenced in the financial statements referenced in
Section 3.1 (and set out more specifically in Schedule 6.1(b)) hereto and
renewals, refinancings or extensions thereof in a principal amount not in excess
of that outstanding as of the date of such renewal, refinancing or extension;


          (c)        Indebtedness of the Borrower and its Subsidiaries incurred
after the Closing Date consisting of Capital Leases or Indebtedness incurred to
provide all or a portion of the purchase price or cost of construction of an
asset provided that (i) such Indebtedness when incurred shall not exceed the
purchase price or cost of construction of such asset; (ii) no such Indebtedness
shall be refinanced for a principal amount in excess of the principal balance
outstanding thereon at the time of such refinancing; and (iii) the total amount
of all such Indebtedness shall not exceed $5,000,000 at any time outstanding;


          (d)        Unsecured intercompany Indebtedness among the Credit
Parties, provided that any such Indebtedness shall be (i) fully subordinated to
the Credit Party Obligations hereunder on terms reasonably satisfactory to the
Administrative Agent and (ii) evidenced by promissory notes which shall be
pledged to the Administrative Agent as Collateral for the Credit Party
Obligations;


          (e)        Indebtedness and obligations owing under Secured Hedging
Agreements and other Hedging Agreements entered into in order to manage existing
or anticipated interest rate or exchange rate risks and not for speculative
purposes;


 

  74 

--------------------------------------------------------------------------------

  

 

          (f)        Indebtedness and obligations of Credit Parties owing under
documentary letters of credit for the purchase of goods or other merchandise
(but not under standby, direct pay or other letters of credit except for the
Letters of Credit hereunder) generally;


          (g)        Guaranty Obligations in respect of Indebtedness of a Credit
Party to the extent such Indebtedness is permitted to exist or be incurred
pursuant to this Section 6.1; and


          (h)        other Indebtedness of the Borrower and its Subsidiaries
which does not exceed $2,500,000 in the aggregate at any time outstanding.


        Section 6.2 Liens.

        Each of the Credit Parties will not, nor will it permit any Subsidiary
to, contract, create, incur, assume or permit to exist any Lien with respect to
any of its property or assets of any kind (whether real or personal, tangible or
intangible), whether now owned or hereafter acquired, except for Permitted
Liens.

        Section 6.3 Nature of Business.

        Each of the Credit Parties will not, nor will it permit any Subsidiary
to, alter the character of its business in any material respect from that
conducted as of the Closing Date.

        Section 6.4 Consolidation, Merger, Sale or Purchase of Assets, etc.

        Each of the Credit Parties will not, nor will it permit any Subsidiary
to,

          (a)        dissolve, liquidate or wind up its affairs, sell, transfer,
lease or otherwise dispose of its property or assets or agree to do so at a
future time except the following, without duplication, shall be expressly
permitted:


          (i)        the sale, transfer, lease or other disposition of inventory
and materials in the ordinary course of business


          (ii)        the sale, transfer or other disposition of cash and Cash
Equivalents;


          (iii)        (A) the disposition of property or assets as a direct
result of a Recovery Event or (B) the sale, lease, transfer or other disposition
of machinery, parts and equipment no longer used or useful in the conduct of the
business of the Borrower or any of its Subsidiaries, so long as the net proceeds
therefrom are used to replace such machinery, parts and equipment or to purchase
or otherwise acquire new assets or property within 180 days of receipt of the
net proceeds;


          (iv)        the sale, lease or transfer of property or assets (for
fair market value) between the Borrower and any Guarantor;


 

  75 

--------------------------------------------------------------------------------

   

 

          (v)        the sale, lease or transfer of property or assets from a
Credit Party other than the Borrower to another Credit Party; and


          (vi)        the sale, lease or transfer of property or assets not to
exceed $1,000,000 in the aggregate in any fiscal year;


  provided, that, in the case of clauses (i), (ii), (iii) and (vi) above, at
least 75% of the consideration received therefor by the Borrower or any other
Credit Party is in the form of cash or Cash Equivalents; provided, further, that
with respect to sales of assets permitted hereunder only, the Administrative
Agent shall be entitled, without the consent of the Required Lenders, to release
its Liens relating to the particular assets sold; or


          (b)        (i) purchase, lease or otherwise acquire (in a single
transaction or a series of related transactions) the property or assets of any
Person (other than purchases or other acquisitions of inventory, leases,
materials, property and equipment in the ordinary course of business, except as
otherwise limited or prohibited herein) or (ii) enter into any transaction of
merger or consolidation, except for (A) investments or acquisitions permitted
pursuant to Section 6.5, and (B) the merger or consolidation of a Credit Party
with and into another Credit Party; provided that if the Borrower is a party
thereto, the Borrower will be the surviving corporation.


        Section 6.5 Advances, Investments and Loans.

        Each of the Credit Parties will not, nor will it permit any Subsidiary
to, make any Investment except for Permitted Investments.

        Section 6.6 Transactions with Affiliates.

        Except as permitted in subsection (iv) of the definition of Permitted
Investments, each of the Credit Parties will not, nor will it permit any
Subsidiary to, enter into any transaction or series of transactions, whether or
not in the ordinary course of business, with any officer, director, shareholder
or Affiliate other than on terms and conditions substantially as favorable as
would be obtainable in a comparable arm’s-length transaction with a Person other
than an officer, director, shareholder or Affiliate.

        Section 6.7 Ownership of Subsidiaries; Restrictions.

        Each of the Credit Parties will not, nor will it permit any Subsidiary
to, create, form or acquire any Subsidiaries, except for (a) Domestic
Subsidiaries, other than certain Immaterial Subsidiaries, which are joined as
Additional Credit Parties in accordance with the terms hereof and (b) Immaterial
Subsidiaries, subject to the terms of Section 5.10. The Borrower will not sell,
transfer, pledge or otherwise dispose of any Capital Stock or other equity
interests in any of its Subsidiaries, nor will it permit any of its Subsidiaries
to issue, sell, transfer, pledge or otherwise dispose of any of their Capital
Stock or other equity interests, except in a transaction permitted by Section
6.4.

 

  76 

--------------------------------------------------------------------------------

 

        Section 6.8 Fiscal Year; Organizational Documents; Material Contracts.

        Each of the Credit Parties will not, nor will it permit any Subsidiary
to, change its fiscal year or its accounting policies. Each of the Credit
Parties will not, nor will it permit any Subsidiary to, amend, modify or change
its articles of incorporation (or corporate charter or other similar
organizational document) or bylaws (or other similar document) without the prior
written consent of the Required Lenders. Each of the Credit Parties will not,
nor will it permit any Subsidiary to, without the prior written consent of the
Administrative Agent, amend, modify, cancel or terminate or fail to renew or
extend or permit the amendment, modification, cancellation or termination of any
of the Material Contracts, except in the event that such amendments,
modifications, cancellations or terminations could not reasonably be expected to
have a Material Adverse Effect. The Borrower will not, without the prior written
consent of the Required Lenders, amend, modify, waive or extend or permit the
amendment, modification, waiver or extension of any Subordinated Indebtedness or
of any documentation governing or evidencing such Subordinated Indebtedness in a
manner that is adverse to the interests of the Lenders or the issuer of such
Subordinated Indebtedness.

        Section 6.9 Limitation on Restricted Actions.

        Each of the Credit Parties will not, nor will it permit any Subsidiary
to, directly or indirectly, create or otherwise cause or suffer to exist or
become effective any encumbrance or restriction on the ability of any such
Person to (a) pay dividends or make any other distributions to any Credit Party
on its Capital Stock or with respect to any other interest or participation in,
or measured by, its profits, (b) pay any Indebtedness or other obligation owed
to any Credit Party, (c) make loans or advances to any Credit Party, (d) sell,
lease or transfer any of its properties or assets to any Credit Party, or (e)
act as a Guarantor and pledge its assets pursuant to the Credit Documents or any
renewals, refinancings, exchanges, refundings or extension thereof, except (in
respect of any of the matters referred to in clauses (a)-(d) above) for such
encumbrances or restrictions existing under or by reason of (i) this Agreement
and the other Credit Documents, (ii) applicable law, (iii) any document or
instrument governing Indebtedness incurred pursuant to Section 6.1(c); provided
that any such restriction contained therein relates only to the asset or assets
constructed or acquired in connection therewith, or (iv) any Permitted Lien or
any document or instrument governing any Permitted Lien; provided that any such
restriction contained therein relates only to the asset or assets subject to
such Permitted Lien.

        Section 6.10 Restricted Payments.

        Each of the Credit Parties will not, nor will it permit any Subsidiary
to, directly or indirectly, declare, order, make or set apart any sum for or pay
any Restricted Payment, except (a) to make dividends payable solely in the same
class of Capital Stock of such Person, (b) to make dividends or other
distributions payable to any Credit Party (directly or indirectly through
Subsidiaries) and (c) so long as no Default or Event of Default has occurred and
is continuing, the Borrower may pay accrued and unpaid interest on the
Convertible Bonds.

 

  77 

--------------------------------------------------------------------------------

 

        Section 6.11 Sale Leasebacks.

        Each of the Credit Parties will not, nor will it permit any Subsidiary
to, directly or indirectly become or remain liable as lessee or as guarantor or
other surety with respect to any lease, whether an operating lease or a Capital
Lease, of any property (whether real, personal or mixed), whether now owned or
hereafter acquired, (a) which any Credit Party or any Subsidiary has sold or
transferred or is to sell or transfer to a Person which is not another Credit
Party or Subsidiary or (b) which any Credit Party or any Subsidiary intends to
use for substantially the same purpose as any other property which has been sold
or is to be sold or transferred by such Credit Party or such Subsidiary to
another Person which is not another Credit Party or Subsidiary in connection
with such lease.

        Section 6.12 No Further Negative Pledges.

        Each of the Credit Parties will not, nor will it permit any Subsidiary
to, enter into, assume or become subject to any agreement prohibiting or
otherwise restricting the creation or assumption of any Lien upon its properties
or assets, whether now owned or hereafter acquired, or requiring the grant of
any security for such obligation if security is given for some other obligation,
except (a) pursuant to this Agreement and the other Credit Documents, (b)
pursuant to any document or instrument governing Indebtedness incurred pursuant
to Section 6.1(c), provided that any such restriction contained therein relates
only to the asset or assets constructed or acquired in connection therewith and
(c) in connection with any Permitted Lien or any document or instrument
governing any Permitted Lien, provided that any such restriction contained
therein relates only to the asset or assets subject to such Permitted Lien.

        Section 6.13 Operating Lease Obligations.

        Each of the Credit Parties will not, nor will it permit any Subsidiary
to, enter into, assume or permit to exist any obligations for the payment of
rent under Operating Leases which in the aggregate for all such Persons would
exceed $3,250,000 in any fiscal year.


ARTICLE VII


EVENTS OF DEFAULT

        Section 7.1 Events of Default.

        An Event of Default shall exist upon the occurrence of any of the
following specified events (each an “Event of Default”):

          (a)        The Borrower shall fail to pay any principal on any Loan
when due in accordance with the terms thereof or hereof; or the Borrower shall
fail to reimburse the Issuing Lender for any LOC Obligations when due in
accordance with the terms hereof; or the Borrower shall fail to pay any interest
on any Loan or any fee or other amount payable hereunder when due in accordance
with the terms thereof or hereof and such


 

  78 

--------------------------------------------------------------------------------

 

 

  failure shall continue unremedied for three Business Days (or any Guarantor
shall fail to pay on the Guaranty in respect of any of the foregoing or in
respect of any other Guaranty Obligations thereunder within the aforesaid period
of time); or


          (b)        Any representation or warranty made or deemed made herein,
in the Security Documents or in any of the other Credit Documents or which is
contained in any certificate, document or financial or other statement furnished
at any time under or in connection with this Agreement shall prove to have been
incorrect, false or misleading in any material respect on or as of the date made
or deemed made; or


          (c)        (i) Any Credit Party shall fail to perform, comply with or
observe any term, covenant or agreement applicable to it contained in Section
5.1(a), Section 5.1(b), Section 5.2, Section 5.4, Section 5.7(a), Section 5.9 or
Article VI hereof; or (ii) any Credit Party shall fail to comply with Section
5.1(c) or Section 5.1(d) and such breach or failure to comply is not cured
within ten Business Days of its occurrence; or (iii) any Credit Party shall fail
to comply with any other covenant, contained in this Credit Agreement or the
other Credit Documents or any other agreement, document or instrument among any
Credit Party, the Administrative Agent and the Lenders or executed by any Credit
Party in favor of the Administrative Agent or the Lenders (other than as
described in Sections 7.1(a), 7.1(b), 7.1(c)(i) or 7.1(c)(ii) above), and in the
event such breach or failure to comply is capable of cure, is not cured within
thirty days of its occurrence; or


          (d)        Any Credit Party or any of its Subsidiaries shall (i)
default in any payment of principal of or interest on any Indebtedness (other
than the Notes) in a principal amount outstanding of at least $1,000,000 in the
aggregate for the Credit Parties and their Subsidiaries beyond the period of
grace (not to exceed 30 days), if any, provided in the instrument or agreement
under which such Indebtedness was created; or (ii) default in the observance or
performance of any other agreement or condition relating to any Indebtedness in
a principal amount outstanding of at least $1,000,000 in the aggregate for the
Credit Parties and their Subsidiaries or contained in any instrument or
agreement evidencing, securing or relating thereto, or any other event shall
occur or condition exist, the effect of which default or other event or
condition is to cause, or to permit the holder or holders of such Indebtedness
or beneficiary or beneficiaries of such Indebtedness (or a trustee or agent on
behalf of such holder or holders or beneficiary or beneficiaries) to cause, with
the giving of notice if required, such Indebtedness to become due prior to its
stated maturity; or (iii) breach or default any Secured Hedging Agreement; or


          (e)        The Credit Parties or any of their Subsidiaries shall
default in (i) the payment when due under any Material Contract or (ii) in the
performance or observance, of any obligation or condition of any Material
Contract and such failure to perform or observe such other obligation or
condition continues unremedied for a period of thirty (30) days after notice of
the occurrence of such default unless, but only as long as, the existence of any
such default is being contested by the Borrower or such Subsidiary in good faith
by appropriate proceedings and adequate reserves in respect thereof have been


 

  79 

--------------------------------------------------------------------------------

   

 

  established on the books of the Borrower or such Subsidiary to the extent
required by GAAP.


          (f)        (i) The Borrower or any of the Borrower’s Subsidiaries
shall commence any case, proceeding or other action (A) under any existing or
future law of any jurisdiction, domestic or foreign, relating to bankruptcy,
insolvency, reorganization or relief of debtors, seeking to have an order for
relief entered with respect to it, or seeking to adjudicate it a bankrupt or
insolvent, or seeking reorganization, arrangement, adjustment, winding-up,
liquidation, dissolution, composition or other relief with respect to it or its
debts, or (B) seeking appointment of a receiver, trustee, custodian, conservator
or other similar official for it or for all or any substantial part of its
assets, or the Borrower or any Subsidiary shall make a general assignment for
the benefit of its creditors; or (ii) there shall be commenced against the
Borrower or any of the Borrower’s Subsidiaries any case, proceeding or other
action of a nature referred to in clause (i) above which (A) results in the
entry of an order for relief or any such adjudication or appointment or (B)
remains undismissed, undischarged or unbonded for a period of 60 days; or (iii)
there shall be commenced against the Borrower or any of the Borrower’s
Subsidiaries any case, proceeding or other action seeking issuance of a warrant
of attachment, execution, distraint or similar process against all or any
substantial part of its assets which results in the entry of an order for any
such relief which shall not have been vacated, discharged, or stayed or bonded
pending appeal within 60 days from the entry thereof; or (iv) the Borrower or
any of the Borrower’s Subsidiaries shall take any action in furtherance of, or
indicating its consent to, approval of, or acquiescence in, any of the acts set
forth in clauses (i), (ii), or (iii) above; or (v) the Borrower or any of its
Subsidiaries shall generally not, or shall be unable to, or shall admit in
writing its inability to, pay its debts as they become due; or


          (g)        One or more judgments or decrees shall be entered against
any Credit Party or any of its Subsidiaries involving in the aggregate a
liability (to the extent not paid when due or covered by insurance) of
$1,000,000 or more and all such judgments or decrees shall not have been paid
and satisfied, vacated, discharged, stayed or bonded pending appeal within 30
days from the entry thereof; or


          (h)        (i) Any Person shall engage in any “prohibited transaction”
(as defined in Section 406 of ERISA or Section 4975 of the Code) involving any
Plan, (ii) any “accumulated funding deficiency” (as defined in Section 302 of
ERISA), whether or not waived, shall exist with respect to any Plan or any Lien
in favor of the PBGC or a Plan (other than a Permitted Lien) shall arise on the
assets of any Credit Party or any Commonly Controlled Entity, (iii) a Reportable
Event shall occur with respect to, or proceedings shall commence to have a
trustee appointed, or a trustee shall be appointed, to administer or to
terminate, any Single Employer Plan, which Reportable Event or commencement of
proceedings or appointment of a Trustee is, in the reasonable opinion of the
Required Lenders, likely to result in the termination of such Plan for purposes
of Title IV of ERISA, (iv) any Single Employer Plan shall terminate for purposes
of Title IV of ERISA, (v) any Credit Party or any of its Subsidiaries or any
Commonly Controlled Entity shall, or in the reasonable opinion of the Required
Lenders is likely to, incur any


 

  80 

--------------------------------------------------------------------------------

  

 

  liability in connection with a withdrawal from, or the Insolvency or
Reorganization of, any Multiemployer Plan or (vi) any other similar event or
condition shall occur or exist with respect to a Plan; and in each case in
clauses (i) through (vi) above, such event or condition, together with all other
such events or conditions, if any, could have a Material Adverse Effect; or


          (i)        There shall occur a Change of Control; or


          (j)        The Guaranty or any provision thereof shall cease to be in
full force and effect or any Guarantor or any Person acting by or on behalf of
any Guarantor shall deny or disaffirm any Guarantor’s obligations under the
Guaranty; or


          (k)        Any other Credit Document shall fail to be in full force
and effect or to give the Administrative Agent and/or the Lenders the security
interests, liens, rights, powers, priority and privileges purported to be
created thereby (except as such documents may be terminated or no longer in
force and effect in accordance with the terms thereof, other than those
indemnities and provisions which by their terms shall survive), or any Credit
Party or any Person acting by or on behalf of any Credit Party shall assert in
writing any of the foregoing or shall deny or disaffirm such Person’s
obligations under this Credit Agreement or any other Credit Document; or


          (l)        Any default (which is not waived or cured within the
applicable period of grace) or event of default shall occur under any document
governing or evidencing any Subordinated Indebtedness or the subordination
provisions contained therein shall cease to be in full force and effect or to
give the Lenders the rights, powers and privileges purported to be created
thereby; or


          (m)        Any Credit Party shall be suspended or excluded from (i)
any Medicaid Provider Agreement, Medicaid Certification, Medicare Provider
Agreement, Medicare Certification or (ii) any Medical Reimbursement Program,
where such exclusion or suspension arises from fraud or other claims or
allegations which could reasonably be expected to have a Material Adverse
Effect.


        Section 7.2 Acceleration; Remedies.

        Upon the occurrence of an Event of Default, then, and in any such event,
(a) if such event is an Event of Default specified in Section 7.1(f) above,
automatically the Commitments shall immediately terminate and the Loans (with
accrued interest thereon), and all other amounts under the Credit Documents
(including without limitation the maximum amount of all contingent liabilities
under Letters of Credit) shall immediately become due and payable, and (b) if
such event is any other Event of Default, any or all of the following actions
may be taken: (i) with the written consent of the Required Lenders, the
Administrative Agent may, or upon the written request of the Required Lenders,
the Administrative Agent shall, by notice to the Borrower declare the
Commitments to be terminated forthwith, whereupon the Commitments shall
immediately terminate; (ii) the Administrative Agent may, or upon the written
request of the Required Lenders, the Administrative Agent shall, by notice of
default to the Borrower, declare

 

  81 

--------------------------------------------------------------------------------

 

the Loans (with accrued interest thereon) and all other amounts owing under this
Agreement and the Notes to be due and payable forthwith and direct the Borrower
to pay to the Administrative Agent cash collateral as security for the LOC
Obligations for subsequent drawings under then outstanding Letters of Credit in
an amount equal to the maximum amount of which may be drawn under Letters of
Credit then outstanding, whereupon the same shall immediately become due and
payable; (iii) exercise any rights or remedies of the Administrative Agent or
the Lenders under this Agreement or any other Credit Document, including,
without limitation, any rights or remedies with respect to the Collateral; and
(iv) exercise any rights or remedies available to the Administrative Agent or
Lenders under applicable law.


ARTICLE VIII


THE AGENT

        Section 8.1 Appointment.

        Each Lender hereby irrevocably designates and appoints Wachovia as the
Administrative Agent of such Lender under this Credit Agreement, and each such
Lender irrevocably authorizes Wachovia, as the Administrative Agent for such
Lender, to take such action on its behalf under the provisions of this Credit
Agreement and to exercise such powers and perform such duties as are expressly
delegated to the Administrative Agent by the terms of this Credit Agreement,
together with such other powers as are reasonably incidental thereto.
Notwithstanding any provision to the contrary elsewhere in this Credit
Agreement, the Administrative Agent shall not have any duties or
responsibilities, except those expressly set forth herein, or any fiduciary
relationship with any Lender, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities shall be read into this
Credit Agreement or otherwise exist against the Administrative Agent.

        Section 8.2 Delegation of Duties.

        The Administrative Agent may execute any of its duties under this Credit
Agreement by or through agents or attorneys-in-fact and shall be entitled to
advice of counsel concerning all matters pertaining to such duties. The
Administrative Agent shall not be responsible for the negligence or misconduct
of any agents or attorneys-in-fact selected by it with reasonable care. Without
limiting the foregoing, the Administrative Agent may appoint one of its
affiliates as its agent to perform the functions of the Administrative Agent
hereunder relating to the advancing of funds to the Borrower and distribution of
funds to the Lenders and to perform such other related functions of the
Administrative Agent hereunder as are reasonably incidental to such functions.

        Section 8.3 Exculpatory Provisions.

        Neither the Administrative Agent nor any of its officers, directors,
employees, agents, attorneys-in-fact, Subsidiaries or affiliates shall be (a)
liable for any action lawfully taken or omitted to be taken by it or such Person
under or in connection with this Credit Agreement

 

  82 

--------------------------------------------------------------------------------

 

(except for its or such Person’s own gross negligence or willful misconduct) or
(b) responsible in any manner to any of the Lenders for any recitals,
statements, representations or warranties made by any Credit Party or any
officer thereof contained in this Credit Agreement or in any certificate,
report, statement or other document referred to or provided for in, or received
by the Administrative Agent under or in connection with, this Credit Agreement
or for the value, validity, effectiveness, genuineness, enforceability or
sufficiency of any of the Credit Documents or for any failure of any Credit
Party to perform its obligations hereunder or thereunder. The Administrative
Agent shall not be under any obligation to any Lender to ascertain or to inquire
as to the observance or performance by any Credit Party of any of the agreements
contained in, or conditions of, this Credit Agreement, or to inspect the
properties, books or records of any Credit Party.

        Section 8.4 Reliance by Administrative Agent.

          (a)        The Administrative Agent shall be entitled to rely, and
shall be fully protected in relying, upon any note, writing, resolution, notice,
consent, certificate, affidavit, letter, cablegram, telegram, telecopy, telex or
teletype message, statement, order or other document or conversation believed by
it in good faith to be genuine and correct and to have been signed, sent or made
by the proper Person or Persons and upon advice and statements of legal counsel
(including, without limitation, counsel to the Credit Parties), independent
accountants and other experts selected by the Administrative Agent. The
Administrative Agent may deem and treat the payee of any Note as the owner
thereof for all purposes unless an executed Commitment Transfer Supplement has
been filed with the Administrative Agent pursuant to Section 9.6(c) with respect
to the Loans evidenced by such Note. The Administrative Agent shall be fully
justified in failing or refusing to take any action under this Credit Agreement
unless it shall first receive such advice or concurrence of the Required Lenders
as it deems appropriate or it shall first be indemnified to its satisfaction by
the Lenders against any and all liability and expense which may be incurred by
it by reason of taking or continuing to take any such action. The Administrative
Agent shall in all cases be fully protected in acting, or in refraining from
acting, under any of the Credit Documents in accordance with a request of the
Required Lenders or all of the Lenders, as may be required under this Credit
Agreement, and such request and any action taken or failure to act pursuant
thereto shall be binding upon all the Lenders and all future holders of the
Notes.


          (b)        For purposes of determining compliance with the conditions
specified in Section 4.1, each Lender that has signed this Credit Agreement
shall be deemed to have consented to, approved or accepted or to be satisfied
with, each document or other matter required thereunder to be consented to or
approved by or acceptable or satisfactory to a Lender.


        Section 8.5 Notice of Default.

        The Administrative Agent shall not be deemed to have knowledge or notice
of the occurrence of any Default or Event of Default hereunder unless the
Administrative Agent has received notice from a Lender or the Borrower referring
to this Credit Agreement, describing

 

  83 

--------------------------------------------------------------------------------

 

such Default or Event of Default and stating that such notice is a “notice of
default”. In the event that the Administrative Agent receives such a notice, the
Administrative Agent shall give prompt notice thereof to the Lenders. The
Administrative Agent shall take such action with respect to such Default or
Event of Default as shall be reasonably directed by the Required Lenders;
provided, however, that unless and until the Administrative Agent shall have
received such directions, the Administrative Agent may (but shall not be
obligated to) take such action, or refrain from taking such action, with respect
to such Default or Event of Default as it shall deem advisable in the best
interests of the Lenders except to the extent that this Credit Agreement
expressly requires that such action be taken, or not taken, only with the
consent or upon the authorization of the Required Lenders, or all of the
Lenders, as the case may be.

        Section 8.6 Non-Reliance on Administrative Agent and Other Lenders.

        Each Lender expressly acknowledges that neither the Administrative Agent
nor any of its officers, directors, employees, agents, attorneys-in-fact or
affiliates has made any representation or warranty to it and that no act by the
Administrative Agent hereinafter taken, including any review of the affairs of
any Credit Party, shall be deemed to constitute any representation or warranty
by the Administrative Agent to any Lender. Each Lender represents to the
Administrative Agent that it has, independently and without reliance upon the
Administrative Agent or any other Lender, and based on such documents and
information as it has deemed appropriate, made its own appraisal of and
investigation into the business, operations, property, financial and other
condition and creditworthiness of the Borrower or any other Credit Party and
made its own decision to make its Loans hereunder and enter into this Credit
Agreement. Each Lender also represents that it will, independently and without
reliance upon the Administrative Agent or any other Lender, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit analysis, appraisals and decisions in taking or not taking
action under this Credit Agreement, and to make such investigation as it deems
necessary to inform itself as to the business, operations, property, financial
and other condition and creditworthiness of the Borrower and the other Credit
Parties. Except for notices, reports and other documents expressly required to
be furnished to the Lenders by the Administrative Agent hereunder, the
Administrative Agent shall not have any duty or responsibility to provide any
Lender with any credit or other information concerning the business, operations,
property, condition (financial or otherwise), prospects or creditworthiness of
the Borrower or any other Credit Party which may come into the possession of the
Administrative Agent or any of its officers, directors, employees, agents,
attorneys-in-fact or affiliates.

        Section 8.7 Indemnification.

        The Lenders agree to indemnify the Agent in its capacity hereunder (to
the extent not reimbursed by the Borrower and without limiting the obligation of
the Borrower to do so), ratably according to their respective Commitment
Percentages in effect on the date on which indemnification is sought under this
Section, from and against any and all liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements of any
kind whatsoever which may at any time (including, without limitation, at any
time following the payment of the Notes or any Reimbursement Obligation) be
imposed on, incurred by or asserted

 

  84 

--------------------------------------------------------------------------------

 

against the Agent in any way relating to or arising out of any Credit Document
or any documents contemplated by or referred to herein or therein or the
transactions contemplated hereby or thereby or any action taken or omitted by
the Agent under or in connection with any of the foregoing; provided, however,
that no Lender shall be liable for the payment of any portion of such
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements to the extent resulting from the Agent’s gross
negligence or willful misconduct, as determined by a court of competent
jurisdiction. The agreements in this Section 8.7 shall survive the termination
of this Credit Agreement and payment of the Notes, any Reimbursement Obligation
and all other amounts payable hereunder.

        Section 8.8 The Administrative Agent in Its Individual Capacity.

        The Administrative Agent and its affiliates may make loans to, accept
deposits from and generally engage in any kind of business with the Borrower and
the other Credit Parties as though the Administrative Agent were not the
Administrative Agent hereunder. With respect to the Loans made or renewed by it
and any Note issued to it, the Administrative Agent shall have the same rights
and powers under this Credit Agreement as any Lender and may exercise the same
as though it were not the Administrative Agent, and the terms “Lender” and
“Lenders” shall include the Administrative Agent in its individual capacity.

        Section 8.9 Successor Administrative Agent.

        The Administrative Agent may resign as Administrative Agent upon 30
days’ prior written notice to the Borrower and the Lenders. If the
Administrative Agent shall resign as Administrative Agent under this Credit
Agreement and the other Credit Documents, then the Required Lenders shall
appoint from among the Lenders a successor administrative agent for the Lenders,
which successor agent shall be approved by the Borrower (such approval not to be
unreasonably withheld) so long as no Default or Event of Default has occurred
and is continuing, whereupon such successor administrative agent shall succeed
to the rights, powers and duties of the Administrative Agent, and the term
“Administrative Agent” shall mean such successor administrative agent effective
upon such appointment and approval, and the former Administrative Agent’s
rights, powers and duties as Administrative Agent shall be terminated, without
any other or further act or deed on the part of such former Administrative Agent
or any of the parties to this Credit Agreement or any holders of the Notes. If
no successor Administrative Agent has accepted appointment as Administrative
Agent within thirty (30) days after the retiring Administrative Agent’s giving
notice of resignation, the retiring Administrative Agent shall have the right,
on behalf of the Lenders, to appoint a successor administrative agent, which
successor shall be approved by the Borrower (such approval not to be
unreasonably withheld) so long as no Default or Event of Default has occurred
and is continuing. If no successor administrative agent has accepted appointment
as Administrative Agent within sixty (60) days after the retiring Administrative
Agent’s giving notice of resignation, the retiring Administrative Agent’s
resignation shall nevertheless become effective and the Lenders shall perform
all duties of the Administrative Agent hereunder until such time, if any, as the
Required Lenders appoint a successor administrative agent as provided for above.
After any retiring Administrative Agent’s resignation as Administrative Agent,
the indemnification provisions of this Credit Agreement and the other Credit
Documents and the provisions of this Article VIII

 

  85 

--------------------------------------------------------------------------------

 

shall inure to its benefit as to any actions taken or omitted to be taken by it
while it was Administrative Agent under this Credit Agreement.

        Section 8.10 Other Agents.

        None of the Lenders or other Persons identified on the facing page or
signature pages of this Agreement as a “syndication agent,” “documentation
agent,” “co–agent,” “book manager,” “book runner,” “lead manager,” “arranger,”
“lead arranger” or “co–arranger” shall have any right, power, obligation,
liability, responsibility or duty under this Agreement other than, in the case
of such Lenders, those applicable to all Lenders as such. Without limiting the
foregoing, none of the Lenders or other Persons so identified shall have or be
deemed to have any fiduciary relationship with any Lender. Each Lender
acknowledges that it has not relied, and will not rely, on any of the Lenders or
other Persons so identified in deciding to enter into this Agreement or in
taking or not taking action hereunder.


ARTICLE IX


MISCELLANEOUS

        Section 9.1 Amendments, Waivers and Release of Collateral.

Neither this Credit Agreement, nor any of the Notes, nor any of the other Credit
Documents, nor any terms hereof or thereof may be amended, supplemented, waived
or modified except in accordance with the provisions of this Section nor may the
Borrower or any Guarantor be released except in accordance with the provisions
of this Section 9.1. The Required Lenders may, or, with the written consent of
the Required Lenders, the Administrative Agent may, from time to time, (a) enter
into with the Borrower or any other Credit Party written amendments, supplements
or modifications hereto and to the other Credit Documents for the purpose of
adding any provisions to this Credit Agreement or the other Credit Documents or
changing in any manner the rights of the Lenders or of the Borrower or any other
Credit Party hereunder or thereunder or (b) waive, on such terms and conditions
as the Required Lenders may specify in such instrument, any of the requirements
of this Credit Agreement or the other Credit Documents or any Default or Event
of Default and its consequences; provided, however, that no such waiver and no
such amendment, waiver, supplement, modification or release shall:

          (i)        reduce the amount or extend the scheduled date of maturity
of any Loan or Note or any installment thereon, or reduce the stated rate of any
interest or fee payable hereunder (except in connection with a waiver of
interest at the increased post-default rate set forth in Section 2.9 which shall
be determined by a vote of the Required Lenders) or extend the scheduled date of
any payment thereof or increase the amount or extend the expiration date of any
Lender’s Commitment, in each case without the written consent of each Lender
directly affected thereby; provided that, it is understood and agreed that no
waiver, reduction or deferral of a mandatory prepayment required pursuant to
Section 2.8(b), nor any amendment of Section 2.8(b) or the definitions of Asset


 

  86 

--------------------------------------------------------------------------------

  


  Disposition, Debt Issuance, Equity Issuance, Excess Cash Flow, or Recovery
Event, shall constitute a reduction of the amount of, or an extension of the
scheduled date of, any principal installment of any Loan or Note; or


          (ii)        amend, modify or waive any provision of this Section 9.1
or reduce the percentage specified in the definition of Required Lenders,
without the written consent of all the Lenders directly affected thereby; or


          (iii)        amend, modify or waive any provision of Article VIII
without the written consent of the then Administrative Agent; or


          (iv)        release the Borrower or all or substantially all of the
Guarantors from their respective obligations hereunder or under the Guaranty,
without the written consent of all of the Lenders and, with respect to the
release of substantially all of the Guarantors, any Hedging Agreement Provider;
or


          (v)        release all or substantially all of the Collateral without
the written consent of all of the Lenders and any Hedging Agreement Provider; or


          (vi)        amend, modify or waive any provision of the Credit
Documents requiring consent, approval or request of the Required Lenders or all
Lenders, without the written consent of all of the Required Lenders or Lenders
as appropriate; or


          (vii)        amend, modify or waive the order in which Credit Party
Obligations are paid in Section 2.8(b)(vi) or Section 2.13(b), without the
written consent of each Lender and each Hedging Agreement Provider directly
affected thereby;


provided, further, that no amendment, waiver or consent affecting the rights or
duties of the Administrative Agent, the Issuing Lender or the Swingline Lender
under any Credit Document shall in any event be effective, unless in writing and
signed by the Administrative Agent, the Issuing Lender and/or the Swingline
Lender, as applicable, in addition to the Lenders required hereinabove to take
such action.

        Any such waiver, any such amendment, supplement or modification and any
such release shall apply equally to each of the Lenders and shall be binding
upon the Borrower, the other Credit Parties, the Lenders, the Administrative
Agent and all future holders of the Notes. In the case of any waiver, the
Borrower, the other Credit Parties, the Lenders and the Administrative Agent
shall be restored to their former position and rights hereunder and under the
outstanding Loans and Notes and other Credit Documents, and any Default or Event
of Default permanently waived shall be deemed to be cured and not continuing;
but no such waiver shall extend to any subsequent or other Default or Event of
Default, or impair any right consequent thereon.

        Notwithstanding any of the foregoing to the contrary, the consent of the
Borrower shall not be required for any amendment, modification or waiver of the
provisions of Article VIII

 

  87 

--------------------------------------------------------------------------------

 

(other than the provisions of Section 8.9); provided, however, that the
Administrative Agent will provide written notice to the Borrower of any such
amendment, modification or waiver. In addition, the Borrower and the Lenders
hereby authorize the Administrative Agent to modify this Credit Agreement by
unilaterally amending or supplementing Schedule 2.1(a) from time to time in the
manner requested by the Borrower, the Administrative Agent or any Lender in
order to reflect any assignments or transfers of the Loans as provided for
hereunder; provided further, however, that the Administrative Agent shall
promptly deliver a copy of any such modification to the Borrower and each
Lender.

        Notwithstanding the fact that the consent of all the Lenders is required
in certain circumstances as set forth above, (x) each Lender is entitled to vote
as such Lender sees fit on any bankruptcy reorganization plan that affects the
Loans, and each Lender acknowledges that the provisions of Section 1126(c) of
the Bankruptcy Code supersedes the unanimous consent provisions set forth herein
and (y) the Required Lenders may consent to allow a Credit Party to use cash
collateral in the context of a bankruptcy or insolvency proceeding.

        Section 9.2 Notices.

        Except as otherwise provided in Article II, all notices, requests and
demands to or upon the respective parties hereto to be effective shall be in
writing (including by telecopy), and, unless otherwise expressly provided
herein, shall be deemed to have been duly given or made (a) when delivered by
hand, (b) when transmitted via telecopy (or other facsimile device) to the
number set out herein, (c) the day following the day on which the same has been
delivered prepaid (or pursuant to an invoice arrangement) to a reputable
national overnight air courier service, or (d) the third Business Day following
the day on which the same is sent by certified or registered mail, postage
prepaid, in each case addressed as follows in the case of the Borrower, the
other Credit Parties and the Administrative Agent, and as set forth on Schedule
9.2 in the case of the Lenders, or to such other address as may be hereafter
notified by the respective parties hereto and any future holders of the Notes:

The Borrower   Bradley Pharmaceuticals, Inc.  and the other   383 Route 46 West 
Credit Parties:   Fairfield, New Jersey 07004-2402      Attention: R. Brent
Lenczycki,        Chief Financial Officer     Telecopier: 973-575-5366     
Telephone: 973-882-1505 (x510)            with a copy to:            Epstein
Becker & Green, P.C.      250 Park Avenue      New York, NY 10177     
Attention: Theodore L. Polin, Esq.      Telecopier: (212) 878-8622     
Telephone: (212) 351-4522 

 

  88 

--------------------------------------------------------------------------------

    



The Administrative   Wachovia Bank, National Association, as Administrative
Agent   Agent:   Charlotte Plaza       201 South College Street, CP-8      
Charlotte, North Carolina 28288-0680           Attention: Syndication Agency
Services       Telecopier: (704) 383-0288       Telephone: (704) 715-8946      
        with a copy to:               Wachovia Bank, National Association,      
One Wachovia Center, DC-5       Charlotte, North Carolina 28288-0737          
Attention: Christian Bradeen       Telecopier: (704) 383-7611       Telephone:
(704) 715-7708  

        Section 9.3 No Waiver; Cumulative Remedies.

        No failure to exercise and no delay in exercising, on the part of the
Administrative Agent or any Lender, any right, remedy, power or privilege
hereunder shall operate as a waiver thereof; nor shall any single or partial
exercise of any right, remedy, power or privilege hereunder preclude any other
or further exercise thereof or the exercise of any other right, remedy, power or
privilege. The rights, remedies, powers and privileges herein provided are
cumulative and not exclusive of any rights, remedies, powers and privileges
provided by law.

        Section 9.4 Survival of Representations and Warranties.

        All representations and warranties made hereunder and in any document,
certificate or statement delivered pursuant hereto or in connection herewith
shall survive the execution and delivery of this Agreement and the Notes and the
making of the Loans; provided that all such representations and warranties shall
terminate on the date upon which the Commitments have been terminated and all
amounts owing under the Credit Documents have been paid in full.

        Section 9.5 Payment of Expenses and Taxes.

        The Credit Parties agree (a) to pay or reimburse the Administrative
Agent and the Arranger for all their reasonable out-of-pocket costs and expenses
incurred in connection with the development, preparation, negotiation, printing
and execution of, and any amendment, supplement or modification to, this
Agreement and the other Credit Documents and any other documents prepared in
connection herewith or therewith, and the consummation and administration of the
transactions contemplated hereby and thereby, together with the reasonable fees
and disbursements of counsel to the Administrative Agent and the Arranger, (b)
to pay or reimburse each Lender and the Administrative Agent for all its costs
and expenses incurred in connection with the enforcement or preservation of any
rights under this Agreement and the

 

  89 

--------------------------------------------------------------------------------

 

other Credit Documents, including, without limitation, the reasonable fees and
disbursements of counsel to the Administrative Agent and to the Lenders
(including reasonable allocated costs of in-house legal counsel), and (c) on
demand, to pay, indemnify, and hold each Lender, the Administrative Agent and
the Arranger harmless from, any and all recording and filing fees and any and
all liabilities with respect to, or resulting from any delay in paying, stamp,
excise and other similar taxes, if any, which may be payable or determined to be
payable in connection with the execution and delivery of, or consummation or
administration of any of the transactions contemplated by, or any amendment,
supplement or modification of, or any waiver or consent under or in respect of,
the Credit Documents and any such other documents, and (d) to pay, indemnify,
and hold each Lender, the Administrative Agent, the Arranger and their
Affiliates and their respective officers, directors, employees, partners,
members, counsel, agents, representatives, advisors and affiliates (collectively
called the “Indemnitees”) harmless from and against, any and all other
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements of any kind or nature whatsoever with respect
to the execution, delivery, enforcement, performance and administration of the
Credit Documents and any such other documents and the use, or proposed use, of
proceeds of the Loans (all of the foregoing, collectively, the “indemnified
liabilities”); provided, however, that the Borrower shall not have any
obligation hereunder to an Indemnitee with respect to indemnified liabilities
arising from the gross negligence or willful misconduct of such Indemnitee, as
determined by a court of competent jurisdiction pursuant to a final
non-appealable judgment. The agreements in this Section 9.5 shall survive
repayment of the Loans, Notes and all other amounts hereunder.

        Section 9.6 Successors and Assigns; Participations; Purchasing Lenders.

          (a)        This Agreement shall be binding upon and inure to the
benefit of the Borrower, the Lenders, the Administrative Agent, all future
holders of the Notes and their respective successors and assigns, except that
the Borrower may not assign or transfer any of its rights or obligations under
this Agreement or the other Credit Documents without the prior written consent
of each Lender.


          (b)        Any Lender may, in the ordinary course of its business and
in accordance with applicable law, at any time sell to one or more banks or
other entities (“Participants”) participating interests in any Loan owing to
such Lender, any Note held by such Lender, any Commitment of such Lender, or any
other interest of such Lender hereunder. In the event of any such sale by a
Lender of participating interests to a Participant, such Lender’s obligations
under this Agreement to the other parties to this Agreement shall remain
unchanged, such Lender shall remain solely responsible for the performance
thereof, such Lender shall remain the holder of any such Note for all purposes
under this Agreement, and the Borrower and the Administrative Agent shall
continue to deal solely and directly with such Lender in connection with such
Lender’s rights and obligations under this Agreement. No Lender shall transfer
or grant any participation under which the Participant shall have rights to
approve any amendment to or waiver of this Agreement or any other Credit
Document except to the extent such amendment or waiver would (i) extend the
scheduled maturity of any Loan or Note or any installment thereon in which such
Participant is participating, or reduce the stated rate or extend the time of
payment of interest or fees thereon (except in connection with a


 

  90 

--------------------------------------------------------------------------------

   



  waiver of interest at the increased post-default rate) or reduce the principal
amount thereof, or increase the amount of the Participant’s participation over
the amount thereof then in effect (it being understood that a waiver of any
Default or Event of Default shall not constitute a change in the terms of such
participation, and that an increase in any Commitment or Loan shall be permitted
without consent of any participant if the Participant’s participation is not
increased as a result thereof), (ii) release all or substantially all of the
Guarantors from their obligations under the Guaranty, (iii) release all or
substantially all of the Collateral, or (iv) consent to the assignment or
transfer by the Borrower of any of its rights and obligations under this
Agreement. In the case of any such participation, the Participant shall not have
any rights under this Agreement or any of the other Credit Documents (the
Participant’s rights against such Lender in respect of such participation to be
those set forth in the agreement executed by such Lender in favor of the
Participant relating thereto) and all amounts payable by the Borrower hereunder
shall be determined as if such Lender had not sold such participation; provided
that each Participant shall be entitled to the benefits of Sections 2.15, 2.16,
2.17 and 9.5 with respect to its participation in the Commitments and the Loans
outstanding from time to time; provided further, that no Participant shall be
entitled to receive any greater amount pursuant to such Sections than the
transferor Lender would have been entitled to receive in respect of the amount
of the participation transferred by such transferor Lender to such Participant
had no such transfer occurred.


          (c)        Any Lender may, in the ordinary course of its business and
in accordance with applicable law, at any time, sell or assign to any Lender or
any Affiliate or Related Fund thereof and, with the consent of the
Administrative Agent and, so long as no Default or Event of Default has occurred
and is continuing, the Borrower (in each case, which consent shall not be
unreasonably withheld or delayed), to one or more additional banks, insurance
companies, funds or financial institutions or entities (each such Lender,
Affiliate, Related Fund, bank, insurance company, fund or financial institution
or entity, a “Purchasing Lender”), all or any part of its rights and obligations
under this Agreement and the Notes in minimum amounts of $2,000,000 with respect
to its Revolving Commitment or its Revolving Loans (or, if less, the entire
amount of such Lender’s obligations), pursuant to a Commitment Transfer
Supplement, executed by such Purchasing Lender and such transferor Lender (and,
to the extent required above, the Administrative Agent and the Borrower), and
delivered to the Administrative Agent for its acceptance and recording in the
Register; provided, however, that any sale or assignment to an existing Lender
or an Affiliate or Related Fund of an existing Lender shall not require the
consent of the Administrative Agent or the Borrower nor shall any such sale or
assignment be subject to the minimum assignment amounts specified herein. Upon
such execution, delivery, acceptance and recording, from and after the Transfer
Effective Date specified in such Commitment Transfer Supplement, (x) the
Purchasing Lender thereunder shall be a party hereto and, to the extent provided
in such Commitment Transfer Supplement, have the rights and obligations of a
Lender hereunder with a Commitment as set forth therein, and (y) the transferor
Lender thereunder shall, to the extent provided in such Commitment Transfer
Supplement, be released from its obligations under this Agreement (and, in the
case of a Commitment Transfer Supplement covering all or the remaining portion
of a transferor Lender’s rights and


 

  91 

--------------------------------------------------------------------------------

    



 

  obligations under this Agreement, such transferor Lender shall cease to be a
party hereto; provided, however, that such Lender shall still be entitled to any
indemnification rights that expressly survive hereunder). Such Commitment
Transfer Supplement shall be deemed to amend this Agreement to the extent, and
only to the extent, necessary to reflect the addition of such Purchasing Lender
and the resulting adjustment of Commitment Percentages arising from the purchase
by such Purchasing Lender of all or a portion of the rights and obligations of
such transferor Lender under this Agreement and the Notes. On or prior to the
Transfer Effective Date specified in such Commitment Transfer Supplement, the
Borrower, at its own expense, shall execute and deliver to the Administrative
Agent in exchange for the Notes delivered to the Administrative Agent pursuant
to such Commitment Transfer Supplement new Notes to the order of such Purchasing
Lender in an amount equal to the Commitment assumed by it pursuant to such
Commitment Transfer Supplement and, unless the transferor Lender has not
retained a Commitment hereunder, new Notes to the order of the transferor Lender
in an amount equal to the Commitment retained by it hereunder. Such new Notes
shall be dated the Closing Date and shall otherwise be in the form of the Notes
replaced thereby. The Notes surrendered by the transferor Lender shall be
returned by the Administrative Agent to the Borrower marked “canceled”.


          (d)        The Administrative Agent shall maintain at its address
referred to in Section 9.2 a copy of each Commitment Transfer Supplement
delivered to it and a register (the “Register”) for the recordation of the names
and addresses of the Lenders and the Commitment of, and principal amount of the
Loans owing to, each Lender from time to time. The entries in the Register shall
be conclusive, in the absence of manifest error, and the Borrower, the
Administrative Agent and the Lenders may treat each Person whose name is
recorded in the Register as the owner of the Loan recorded therein for all
purposes of this Agreement. The Register shall be available for inspection by
the Borrower or any Lender at any reasonable time and from time to time upon
reasonable prior notice.


          (e)        Upon its receipt of a duly executed Commitment Transfer
Supplement, together with payment to the Administrative Agent by the transferor
Lender or the Purchasing Lender, as agreed between them, of a registration and
processing fee of $3,500.00 for each Purchasing Lender listed in such Commitment
Transfer Supplement and the Notes subject to such Commitment Transfer
Supplement, the Administrative Agent shall (i) accept such Commitment Transfer
Supplement, (ii) record the information contained therein in the Register and
(iii) give prompt notice of such acceptance and recordation to the Lenders and
the Borrower.


          (f)        The Borrower authorizes each Lender to disclose to any
Participant or Purchasing Lender (each, a “Transferee”) and any prospective
Transferee any and all financial information in such Lender’s possession
concerning the Borrower and its Affiliates which has been delivered to such
Lender by or on behalf of the Borrower pursuant to this Agreement or which has
been delivered to such Lender by or on behalf of the Borrower in connection with
such Lender’s credit evaluation of the Borrower and its


 

  92 

--------------------------------------------------------------------------------

   



 

  Subsidiaries prior to becoming a party to this Agreement, in each case subject
to Section 9.15.


          (g)        At the time of each assignment pursuant to this Section 9.6
to a Person which is not already a Lender hereunder and which is not a United
States person (as such term is defined in Section 7701(a)(30) of the Code) for
Federal income tax purposes, the respective assignee Lender shall provide to the
Borrower and the Administrative Agent the appropriate Internal Revenue Service
Forms (and, if applicable, a Tax Exempt Certificate) described in Section 2.18.


          (h)        Nothing herein shall prohibit any Lender from pledging or
assigning any of its rights under this Agreement (including, without limitation,
any right to payment of principal and interest under any Note) to secure
obligations of such Lender, including without limitation, (i) any pledge or
assignment to secure obligations to a Federal Reserve Bank and (ii) in the case
of any Lender that is a fund or trust or entity that invests in commercial bank
loans in the ordinary course of business, any pledge or assignment to any
holders of obligations owed, or securities issued, by such Lender including to
any trustee for, or any other representative of, such holders; it being
understood that the requirements for assignments set forth in this Section 9.6
shall not apply to any such pledge or assignment of a security interest, except
with respect to any foreclosure or similar action taken by such pledgee or
assignee with respect to such pledge or assignment; provided that no such pledge
or assignment of a security interest shall release a Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto and no such pledgee or assignee shall have any voting rights
under this Agreement unless and until the requirements for assignments set forth
in this Section 9.6 are complied with in connection with any foreclosure or
similar action taken by such pledgee or assignee.


        Section 9.7 Adjustments; Set-off.

          (a)        Each Lender agrees that if any Lender (a “benefited
Lender”) shall at any time receive any payment of all or part of its Loans, or
interest thereon, or receive any collateral in respect thereof (whether
voluntarily or involuntarily, by set-off, pursuant to events or proceedings of
the nature referred to in Section 7.1(f), or otherwise) in a greater proportion
than any such payment to or collateral received by any other Lender, if any, in
respect of such other Lender’s Loans, or interest thereon, such benefited Lender
shall purchase for cash from the other Lenders a participating interest in such
portion of each such other Lender’s Loan, or shall provide such other Lenders
with the benefits of any such collateral, or the proceeds thereof, as shall be
necessary to cause such benefited Lender to share the excess payment or benefits
of such collateral or proceeds ratably with each of the Lenders; provided,
however, that if all or any portion of such excess payment or benefits is
thereafter recovered from such benefited Lender, such purchase shall be
rescinded, and the purchase price and benefits returned, to the extent of such
recovery, but without interest. The Borrower agrees that each Lender so
purchasing a portion of another Lender’s Loans may exercise all rights of
payment (including, without limitation,


 

  93 

--------------------------------------------------------------------------------

  



 

  rights of set-off) with respect to such portion as fully as if such Lender
were the direct holder of such portion.


          (b)        In addition to any rights and remedies of the Lenders
provided by law (including, without limitation, other rights of set-off), each
Lender shall have the right, without prior notice to the Borrower, any such
notice being expressly waived by the Borrower to the extent permitted by
applicable law, upon the occurrence of any Event of Default, to setoff and
appropriate and apply any and all deposits (general or special, time or demand,
provisional or final), in any currency, and any other credits, indebtedness or
claims, in any currency, in each case whether direct or indirect, absolute or
contingent, matured or unmatured, at any time held by or owing to such Lender or
any branch or agency thereof to or for the credit or the account of the Borrower
or any other Credit Party, or any part thereof in such amounts as such Lender
may elect, against and on account of the Loans and other Credit Party
Obligations of the Borrower and the other Credit Parties to such Lender
hereunder and claims of every nature and description of such Lender against the
Borrower and the other Credit Parties, in any currency, whether arising
hereunder, under any other Credit Document or any Hedging Agreement provided by
such Lender pursuant to the terms of this Agreement, as such Lender may elect,
whether or not such Lender has made any demand for payment and although such
obligations, liabilities and claims may be contingent or unmatured. The
aforesaid right of set-off may be exercised by such Lender against the Borrower,
any other Credit Party or against any trustee in bankruptcy, debtor in
possession, assignee for the benefit of creditors, receiver or execution,
judgment or attachment creditor of the Borrower or any other Credit Party, or
against anyone else claiming through or against the Borrower, any other Credit
Party or any such trustee in bankruptcy, debtor in possession, assignee for the
benefit of creditors, receiver, or execution, judgment or attachment creditor,
notwithstanding the fact that such right of set-off shall not have been
exercised by such Lender prior to the occurrence of any Event of Default. Each
Lender agrees promptly to notify the Borrower and the Administrative Agent after
any such set-off and application made by such Lender; provided, however, that
the failure to give such notice shall not affect the validity of such set-off
and application.


        Section 9.8 Table of Contents and Section Headings.

        The table of contents and the Section and subsection headings herein are
intended for convenience only and shall be ignored in construing this Agreement.

        Section 9.9 Counterparts.

        This Agreement may be executed by one or more of the parties to this
Agreement on any number of separate counterparts, and all of said counterparts
taken together shall be deemed to constitute one and the same agreement.

  

 

  94 

--------------------------------------------------------------------------------

     

      Section 9.10 Effectiveness.

        This Credit Agreement shall become effective on the date on which all of
the parties have signed a copy hereof (whether the same or different copies) and
shall have delivered the same to the Administrative Agent pursuant to Section
9.2 or, in the case of the Lenders, shall have given to the Administrative Agent
written, telecopied or telex notice (actually received) at such office that the
same has been signed and mailed to it.

        Section 9.11 Severability.

        Any provision of this Agreement which is prohibited or unenforceable in
any jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining
provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

        Section 9.12 Integration.

        This Agreement and the other Credit Documents represent the agreement of
the Borrower, the Administrative Agent and the Lenders with respect to the
subject matter hereof, and there are no promises, undertakings, representations
or warranties by the Administrative Agent, the Borrower or any Lender relative
to the subject matter hereof not expressly set forth or referred to herein or in
the other Credit Documents.

        Section 9.13 Governing Law.

        This Agreement and the other Credit Documents and the rights and
obligations of the parties under this Agreement and the other Credit Documents
shall be governed by, and construed and interpreted in accordance with, the law
of the State of New York.

        Section 9.14 Consent to Jurisdiction and Service of Process.

        All judicial proceedings brought against the Borrower and/or any other
Credit Party with respect to this Agreement, any Note or any of the other Credit
Documents may be brought in any state or federal court of competent jurisdiction
in the State of New York, and, by execution and delivery of this Agreement, each
of the Borrower and the other Credit Parties accepts, for itself and in
connection with its properties, generally and unconditionally, the non-exclusive
jurisdiction of the aforesaid courts and irrevocably agrees to be bound by any
final judgment rendered thereby in connection with this Agreement, any Note or
any other Credit Document from which no appeal has been taken or is available.
Each of the Borrower and the other Credit Parties irrevocably agrees that all
service of process in any such proceedings in any such court may be effected by
mailing a copy thereof by registered or certified mail (or any substantially
similar form of mail), postage prepaid, to it at its address set forth in
Section 9.2 or at such other address of which the Administrative Agent shall
have been notified pursuant thereto, such service being hereby acknowledged by
the each of the Borrower and the other Credit Parties to be effective and
binding service in every respect. Each of the Borrower, the other Credit
Parties, the Administrative Agent and the Lenders irrevocably waives any
objection, including, without limitation, any objection to the laying of venue
based on the grounds of forum non conveniens

 

  95 

--------------------------------------------------------------------------------

 

which it may now or hereafter have to the bringing of any such action or
proceeding in any such jurisdiction. Nothing herein shall affect the right to
serve process in any other manner permitted by law or shall limit the right of
any Lender to bring proceedings against the Borrower or the other Credit Parties
in the court of any other jurisdiction.

        Section 9.15 Arbitration.

          (a)        Notwithstanding the provisions of Section 9.14 to the
contrary, upon demand of any party hereto, whether made before or within three
months after institution of any judicial proceeding, any dispute, claim or
controversy arising out of, connected with or relating to this Agreement and
other Credit Documents (“Disputes”) between or among parties to this Agreement
shall be resolved by binding arbitration as provided herein. Institution of a
judicial proceeding by a party does not waive the right of that party to demand
arbitration hereunder. Disputes may include, without limitation, tort claims,
counterclaims, disputes as to whether a matter is subject to arbitration, claims
brought as class actions, claims arising from Credit Documents executed in the
future, or claims arising out of or connected with the transaction reflected by
this Agreement.


          Arbitration shall be conducted under and governed by the Commercial
Arbitration Rules (the “Arbitration Rules”) of the American Arbitration
Association (the “AAA”) and Title 9 of the U.S. Code. All arbitration hearings
shall be conducted in Charlotte, North Carolina. A hearing shall begin within 90
days of demand for arbitration and all hearings shall be concluded within 120
days of demand for arbitration. These time limitations may not be extended
unless a party shows cause for extension and then no more than a total extension
of 60 days. The expedited procedures set forth in Rule 51 et seq. of the
Arbitration Rules shall be applicable to claims of less than $1,000,000. All
applicable statutes of limitation shall apply to any Dispute. A judgment upon
the award may be entered in any court having jurisdiction. Arbitrators shall be
licensed attorneys selected from the Commercial Financial Dispute Arbitration
Panel of the AAA. The parties hereto do not waive applicable Federal or state
substantive law except as provided herein. Notwithstanding the foregoing, this
arbitration provision does not apply to disputes under or related to Hedging
Agreements.


          (b)        Notwithstanding the preceding binding arbitration
provisions, the Administrative Agent, the Lenders, the Borrower and the other
Credit Parties agree to preserve, without diminution, certain remedies that the
Administrative Agent on behalf of the Lenders may employ or exercise freely,
independently or in connection with an arbitration proceeding or after an
arbitration action is brought. The Administrative Agent on behalf of the Lenders
shall have the right to proceed in any court of proper jurisdiction or by
self-help to exercise or prosecute the following remedies, as applicable (i) all
rights to foreclose against any real or personal property or other security by
exercising a power of sale granted under Credit Documents or under applicable
law or by judicial foreclosure and sale, including a proceeding to confirm the
sale; (ii) all rights of self-help including peaceful occupation of real
property and collection of rents, set-off, and peaceful possession of personal
property; (iii) obtaining provisional or ancillary remedies including injunctive
relief, sequestration, garnishment, attachment, appointment of


 

  96 

--------------------------------------------------------------------------------

   



 

  receiver and filing an involuntary bankruptcy proceeding; and (iv) when
applicable, a judgment by confession of judgment. Preservation of these remedies
does not limit the power of an arbitrator to grant similar remedies that may be
requested by a party in a Dispute.


          (c)        The parties hereto agree that they shall not have a remedy
of punitive or exemplary damages against the other in any Dispute and hereby
waive any right or claim to punitive or exemplary damages they have now or which
may arise in the future in connection with any Dispute whether the Dispute is
resolved by arbitration or judicially.


          (d)        By execution and delivery of this Agreement, each of the
parties hereto accepts, for itself and in connection with its properties,
generally and unconditionally, the non-exclusive jurisdiction relating to any
arbitration proceedings conducted under the Arbitration Rules in Charlotte,
North Carolina and irrevocably agrees to be bound by any final judgment rendered
thereby in connection with this Agreement from which no appeal has been taken or
is available.


        Section 9.16 Confidentiality.

        The Administrative Agent and each of the Lenders agrees that during the
Commitment Period and for one year thereafter, without the prior consent of the
Borrower, it will use its best efforts not to disclose any information with
respect to the Credit Parties which is furnished pursuant to this Credit
Agreement, any other Credit Document or any documents contemplated by or
referred to herein or therein and which is designated by the Borrower to the
Lenders in writing as confidential or as to which it is otherwise reasonably
clear such information is not public, except that any Lender may disclose any
such information (a) to its employees, Affiliates, auditors and counsel or to
another Lender, (b) as has become generally available to the public other than
by a breach of this Section 9.16, (c) as may be required or appropriate in any
report, statement or testimony submitted to any municipal, state or federal
regulatory body having or claiming to have jurisdiction over such Lender or to
the Federal Reserve Board or the Federal Deposit Insurance Corporation or the
OCC or the NAIC or similar organizations (whether in the United States or
elsewhere) or their successors, (d) as may be required or appropriate in
response to any summons or subpoena or any law, order, regulation or ruling
applicable to such Lender, (e) to any prospective Participant or assignee or
pledgee in connection with any contemplated transfer pursuant to Section 9.6;
provided that such prospective transferee shall have been made aware of this
Section 9.16 and shall have agreed to be bound by its provisions as if it were a
party to this Credit Agreement, (f) to Gold Sheets and other similar bank trade
publications; such information to consist of deal terms and other information
regarding the credit facilities evidenced by this Credit Agreement customarily
found in such publications, (g) in connection with any suit, action or
proceeding for the purpose of defending itself, reducing its liability, or
protecting or exercising any of its claims, rights, remedies or interests under
or in connection with the Credit Documents or any Secured Hedging Agreement, (h)
to any direct or indirect contractual counterparty in swap agreements or such
contractual counterparty’s professional advisor (so long as such contractual
counterparty or professional advisor to such contractual counterparty agrees to
be bound by the provisions of this Section 9.16), (i) to the National
Association of Insurance Commissioners or any similar organization or any
nationally

 

  97 

--------------------------------------------------------------------------------

 

recognized rating agency that requires access to information about a Lender’s
investment portfolio in connection with ratings issued with respect to such
Lender, (j) to a Person that is an investor or prospective investor in a
Securitization (as defined below) that agrees that its access to information
regarding the Borrower and the Loans is solely for purposes of evaluating an
investment in such Securitization; provided that such Person shall have been
made aware of this Section 9.16 and shall have agreed to be bound by its
provisions as if it were a party to this Agreement, or (k) to a Person that is a
trustee, collateral manager, servicer, noteholder or secured party in a
Securitization in connection with the administration, servicing and reporting on
the assets serving as collateral for such Securitization; provided that such
Person shall have been made aware of this Section 9.16 and shall have agreed to
be bound by its provisions as if it were a party to this Agreement. For purposes
of this Section “Securitization” shall mean a public or private offering by a
Lender or any of its affiliates or their respective successors and assigns, of
securities which represent an interest in, or which are collateralized in whole
or in part by, the Loans.

        Section 9.17 Acknowledgments.

        The Borrower and the other Credit Parties each hereby acknowledges that:

          (a)        it has been advised by counsel in the negotiation,
execution and delivery of each Credit Document;


          (b)        neither the Administrative Agent nor any Lender has any
fiduciary relationship with or duty to the Borrower or any other Credit Party
arising out of or in connection with this Agreement and the relationship between
Administrative Agent and Lenders, on one hand, and the Borrower and the other
Credit Parties, on the other hand, in connection herewith is solely that of
debtor and creditor; and


          (c)        no joint venture exists among the Lenders or among the
Borrower or the other Credit Parties and the Lenders.


        Section 9.18 Waivers of Jury Trial; Waiver of Consequential Damages.

        THE BORROWER, THE OTHER CREDIT PARTIES, THE ADMINISTRATIVE AGENT AND THE
LENDERS HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVE, TO THE EXTENT PERMITTED BY
APPLICABLE LAW, TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING TO THIS
CREDIT AGREEMENT OR ANY OTHER CREDIT DOCUMENT AND FOR ANY COUNTERCLAIM THEREIN.
Each the Borrower, the other Credit Parties, the Administrative Agent and the
Lenders agree not to assert any claim against any other party to this Credit
Agreement or any their respective directors, officers, employees, attorneys,
Affiliates or agents, on any theory of liability, for special, indirect,
consequential or punitive damages arising out of or otherwise relating to any of
the transactions contemplated herein.

 

  98 

--------------------------------------------------------------------------------

 


ARTICLE X


GUARANTY

        Section 10.1 The Guaranty.

        In order to induce the Lenders to enter into this Credit Agreement and
any Hedging Agreement Provider to enter into any Secured Hedging Agreement and
to extend credit hereunder and thereunder and in recognition of the direct
benefits to be received by the Guarantors from the Extensions of Credit
hereunder and any Secured Hedging Agreement, each of the Guarantors hereby
agrees with the Administrative Agent and the Lenders as follows: the Guarantor
hereby unconditionally and irrevocably jointly and severally guarantees as
primary obligor and not merely as surety the full and prompt payment when due,
whether upon maturity, by acceleration or otherwise, of any and all indebtedness
of the Borrower to the Administrative Agent and the Lenders. If any or all of
the indebtedness becomes due and payable hereunder or under any Secured Hedging
Agreement, each Guarantor unconditionally promises to pay such indebtedness to
the Administrative Agent, the Lenders, the Hedging Agreement Providers, or their
respective order, or demand, together with any and all reasonable expenses which
may be incurred by the Administrative Agent or the Lenders in collecting any of
the Credit Party Obligations. The word “indebtedness” is used in this Article X
in its most comprehensive sense and includes any and all advances, debts,
obligations and liabilities of the Borrower, including specifically all Credit
Party Obligations, arising in connection with this Credit Agreement, the other
Credit Documents or any Secured Hedging Agreement, in each case, heretofore,
now, or hereafter made, incurred or created, whether voluntarily or
involuntarily, absolute or contingent, liquidated or unliquidated, determined or
undetermined, whether or not such indebtedness is from time to time reduced, or
extinguished and thereafter increased or incurred, whether the Borrower may be
liable individually or jointly with others, whether or not recovery upon such
indebtedness may be or hereafter become barred by any statute of limitations,
and whether or not such indebtedness may be or hereafter become otherwise
unenforceable.

        Notwithstanding any provision to the contrary contained herein or in any
other of the Credit Documents, to the extent the obligations of a Guarantor
shall be adjudicated to be invalid or unenforceable for any reason (including,
without limitation, because of any applicable state or federal law relating to
fraudulent conveyances or transfers) then the obligations of each such Guarantor
hereunder shall be limited to the maximum amount that is permissible under
applicable law (whether federal or state and including, without limitation, the
Bankruptcy Code).

        Section 10.2 Bankruptcy.

        Additionally, each of the Guarantors unconditionally and irrevocably
guarantees jointly and severally the payment of any and all Credit Party
Obligations of the Borrower to the Lenders and any Hedging Agreement Provider
whether or not due or payable by the Borrower upon the occurrence of any of the
events specified in Section 7.1(f), and unconditionally promises to pay such
Credit Party Obligations to the Administrative Agent for the account of the
Lenders and to any such Hedging Agreement Provider, or order, on demand, in
lawful money of the United States. Each of the Guarantors further agrees that to
the extent that the Borrower or a Guarantor

 

  99 

--------------------------------------------------------------------------------

 

shall make a payment or a transfer of an interest in any property to the
Administrative Agent, any Lender or any Hedging Agreement Provider, which
payment or transfer or any part thereof is subsequently invalidated, declared to
be fraudulent or preferential, or otherwise is avoided, and/or required to be
repaid to the Borrower or a Guarantor, the estate of the Borrower or a
Guarantor, a trustee, receiver or any other party under any bankruptcy law,
state or federal law, common law or equitable cause, then to the extent of such
avoidance or repayment, the obligation or part thereof intended to be satisfied
shall be revived and continued in full force and effect as if said payment had
not been made.

        Section 10.3 Nature of Liability.

        The liability of each Guarantor hereunder is exclusive and independent
of any security for or other guaranty of the Credit Party Obligations of the
Borrower whether executed by any such Guarantor, any other guarantor or by any
other party, and no Guarantor’s liability hereunder shall be affected or
impaired by (a) any direction as to application of payment by the Borrower or by
any other party, or (b) any other continuing or other guaranty, undertaking or
maximum liability of a guarantor or of any other party as to the Credit Party
Obligations of the Borrower, or (c) any payment on or in reduction of any such
other guaranty or undertaking, or (d) any dissolution, termination or increase,
decrease or change in personnel by the Borrower, or (e) any payment made to the
Administrative Agent, the Lenders or any Hedging Agreement Provider on the
Credit Party Obligations which the Administrative Agent, such Lenders or such
Hedging Agreement Provider repay the Borrower pursuant to court order in any
bankruptcy, reorganization, arrangement, moratorium or other debtor relief
proceeding, and each of the Guarantors waives any right to the deferral or
modification of its obligations hereunder by reason of any such proceeding.

        Section 10.4 Independent Obligation.

        The obligations of each Guarantor hereunder are independent of the
obligations of any other Guarantor or the Borrower, and a separate action or
actions may be brought and prosecuted against each Guarantor whether or not
action is brought against any other Guarantor or the Borrower and whether or not
any other Guarantor or the Borrower is joined in any such action or actions.

        Section 10.5 Authorization.

        Each of the Guarantors authorizes the Administrative Agent, each Lender
and each Hedging Agreement Provider without notice or demand (except as shall be
required by applicable statute and cannot be waived), and without affecting or
impairing its liability hereunder, from time to time to (a) renew, compromise,
extend, increase, accelerate or otherwise change the time for payment of, or
otherwise change the terms of the Credit Party Obligations or any part thereof
in accordance with this Agreement and any Secured Hedging Agreement, as
applicable, including any increase or decrease of the rate of interest thereon,
(b) take and hold security from any Guarantor or any other party for the payment
of this Guaranty or the Credit Party Obligations and exchange, enforce waive and
release any such security, (c) apply such security and direct the order or
manner of sale thereof as the Administrative Agent and the

 

  100 

--------------------------------------------------------------------------------

 

Lenders in their discretion may determine and (d) release or substitute any one
or more endorsers, Guarantors, the Borrower or other obligors.

        Section 10.6 Reliance.

        It is not necessary for the Administrative Agent, the Lenders or any
Hedging Agreement Provider to inquire into the capacity or powers of the
Borrower or the officers, directors, members, partners or agents acting or
purporting to act on its behalf, and any Credit Party Obligations made or
created in reliance upon the professed exercise of such powers shall be
guaranteed hereunder.

        Section 10.7 Waiver.

          (a)        Each of the Guarantors waives any right (except as shall be
required by applicable statute and cannot be waived) to require the
Administrative Agent, any Lender or any Hedging Agreement Provider to (i)
proceed against the Borrower, any other guarantor or any other party, (ii)
proceed against or exhaust any security held from the Borrower, any other
guarantor or any other party, or (iii) pursue any other remedy in the
Administrative Agent’s, any Lender’s or any Hedging Agreement Provider’s power
whatsoever. Each of the Guarantors waives any defense based on or arising out of
any defense of the Borrower, any other guarantor or any other party other than
payment in full of the Credit Party Obligations (other than contingent indemnity
obligations), including without limitation any defense based on or arising out
of the disability of the Borrower, any other guarantor or any other party, or
the unenforceability of the Credit Party Obligations or any part thereof from
any cause, or the cessation from any cause of the liability of the Borrower
other than payment in full of the Credit Party Obligations. The Administrative
Agent may, at its election, foreclose on any security held by the Administrative
Agent by one or more judicial or nonjudicial sales (to the extent such sale is
permitted by applicable law), or exercise any other right or remedy the
Administrative Agent or any Lender may have against the Borrower or any other
party, or any security, without affecting or impairing in any way the liability
of any Guarantor hereunder except to the extent the Credit Party Obligations
have been paid in full and the Commitments have been terminated. Each of the
Guarantors waives any defense arising out of any such election by the
Administrative Agent or any of the Lenders, even though such election operates
to impair or extinguish any right of reimbursement or subrogation or other right
or remedy of the Guarantors against the Borrower or any other party or any
security.


          (b)        Each of the Guarantors waives all presentments, demands for
performance, protests and notices, including without limitation notices of
nonperformance, notice of protest, notices of dishonor, notices of acceptance of
this Guaranty, and notices of the existence, creation or incurring of new or
additional Credit Party Obligations. Each Guarantor assumes all responsibility
for being and keeping itself informed of the Borrower’s financial condition and
assets, and of all other circumstances bearing upon the risk of nonpayment of
the Credit Party Obligations and the nature, scope and extent of the risks which
such Guarantor assumes and incurs hereunder, and


 

  101 

--------------------------------------------------------------------------------

  



 

  agrees that neither the Administrative Agent nor any Lender shall have any
duty to advise such Guarantor of information known to it regarding such
circumstances or risks.


          (c)        Each of the Guarantors hereby agrees it will not exercise
any rights of subrogation which it may at any time otherwise have as a result of
this Guaranty (whether contractual, under Section 509 of the U.S. Bankruptcy
Code, or otherwise) to the claims of the Lenders or any Hedging Agreement
Provider against the Borrower or any other guarantor of the Credit Party
Obligations of the Borrower owing to the Lenders or such Hedging Agreement
Provider (collectively, the “Other Parties”) and all contractual, statutory or
common law rights of reimbursement, contribution or indemnity from any Other
Party which it may at any time otherwise have as a result of this Guaranty until
such time as the Credit Party Obligations shall have been paid in full and the
Commitments have been terminated. Each of the Guarantors hereby further agrees
not to exercise any right to enforce any other remedy which the Administrative
Agent, the Lenders or any Hedging Agreement Provider now have or may hereafter
have against any Other Party, any endorser or any other guarantor of all or any
part of the Credit Party Obligations of the Borrower and any benefit of, and any
right to participate in, any security or collateral given to or for the benefit
of the Lenders and/or the Hedging Agreement Providers to secure payment of the
Credit Party Obligations of the Borrower until such time as the Credit Party
Obligations (other than contingent indemnity obligations) shall have been paid
in full and the Commitments have been terminated.


        Section 10.8 Limitation on Enforcement.

        The Lenders and the Hedging Agreement Providers agree that this Guaranty
may be enforced only by the action of the Administrative Agent acting upon the
instructions of the Required Lenders or such Hedging Agreement Provider (only
with respect to obligations under the applicable Secured Hedging Agreement) and
that no Lender or Hedging Agreement Provider shall have any right individually
to seek to enforce or to enforce this Guaranty, it being understood and agreed
that such rights and remedies may be exercised by the Administrative Agent for
the benefit of the Lenders under the terms of this Credit Agreement and for the
benefit of any Hedging Agreement Provider under any Secured Hedging Agreement.
The Lenders and the Hedging Agreement Providers further agree that this Guaranty
may not be enforced against any director, officer, employee or stockholder of
the Guarantors.

        Section 10.9 Confirmation of Payment.

        The Administrative Agent and the Lenders will, upon request after
payment of the indebtedness and obligations which are the subject of this
Guaranty and termination of the Commitments relating thereto, confirm to the
Borrower, the Guarantors or any other Person that such indebtedness and
obligations have been paid and the Commitments relating thereto terminated,
subject to the provisions of Section 10.2.

 

  102 

--------------------------------------------------------------------------------

 

        IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
duly executed and delivered by its proper and duly authorized officers as of the
day and year first above written.

BORROWER:   BRADLEY PHARMACEUTICALS, INC.,       a Delaware corporation         
      By: /s/ R. Brent Lenczycki

--------------------------------------------------------------------------------

      Name: R. Brent Lenczycki       Title: CFO & Vice President           
GUARANTORS:   DOAK DERMATOLOGICS, INC.,       a New York corporation           
    By: /s/ R. Brent Lenczycki

--------------------------------------------------------------------------------

      Name: R. Brent Lenczycki       Title: CFO & Vice President               
BDY ACQUISITION CORP.,       a Delaware corporation                By: /s/ R.
Brent Lenczycki

--------------------------------------------------------------------------------

      Name: R. Brent Lenczycki       Title: CFO & Vice President  

 

   

--------------------------------------------------------------------------------

   



 

ADMINISTRATIVE AGENT   AND LENDERS:   WACHOVIA BANK, NATIONAL ASSOCIATION,      
as Administrative Agent and as a Lender               By: /s/ Chris McCoy

--------------------------------------------------------------------------------

      Name: Chris McCoy       Title: Vice President  

 

   

--------------------------------------------------------------------------------

 